Madam President, you will be aware that the United Nations Conference on Trade and Development is currently meeting in our Brussels building. You may not be aware that there are two representatives of the Burmese military junta taking part in that conference. As you know, the European Union has a common position, supported by this House, not to grant visas to members of the Burmese military junta. Yet here they are in our own building.
I understand that the Council has waived the ban for this conference, as it felt that this was necessary in view of its obligations to the United Nations. If so, may I call on you, Madam President, to ask the Council or Mr Solana to issue a statement making it absolutely clear that this was an exception and that the visa ban and the common position are still in place.
Thank you, Mr Corbett. I will indeed discuss this matter with Mr Solana. I also assume, of course, that Mrs Lindh has listened to you very carefully and that she has taken note of what you said. I do not know whether she wishes to reply. Not at this moment, it would seem. But we heard what you said Mr Corbett, and I, for my part, will take the appropriate steps.
Madam President, on a point of order. I wish to draw attention to some other rather unwelcome visitors on our premises. Yesterday there was a disgraceful Communist demonstration in the courtyard of the Tower. This is very intimidatory, as far as Members are concerned; it is an intrusion on our parliamentary premises. Could you look into the circumstances of this: where are the limits of this Parliament and what rights do we have to exclude such people from our premises?
I will give the floor to Mrs Banotti at once because I think she wishes to reply to your question, for which I thank her.
Madam President, you will be aware that I raised the issue at the Bureau last week about a grossly intimidatory and intrusive demonstration in front of the Parliament in Brussels, so I was equally surprised yesterday to see exactly the same thing happening again.
Apparently, the courtyard of the Parliament is a public space. It is under the control of the gendarmerie here in Strasbourg and apparently there has been some breakdown in communications. They had not informed Parliament that this demonstration was going to take place yesterday. I agree with Mr Van Orden. Everybody is entitled to their democratic point of view, but certainly it was intimidatory to both Members and guests, hundreds of whom were trying to get into to Parliament at the same time. So I very much hope that the administration in Strasbourg will ensure that we do not have to go through that again.
I make no comment on the issue that was being raised, but this is the second time that access to Parliament has been impeded by the same demonstrators.
Madam President, on Monday evening, after your statement about the Berlusconi business in Spain, I asked whether you could possibly let us have all the documents you had received from the Spanish political and judicial authorities. You replied that yes, of course, you would see to it immediately. It is now Wednesday morning and I have still not received these documents.
That is quite unacceptable, Mr Caudron. I shall check what has happened at once. I asked the departments concerned twice and they assured me that these documents had been transmitted to all the Members of this Parliament. Believe me, I will look into this matter.
Madam President, I had the same observation as Mr Corbett. We also received notification that a high-ranking Burmese delegation is in Brussels. It is the official policy of the European Union not to admit any government representatives from Burma because of the shameful regime in that country. No less a person than Aung San Suu Kyi, who received the Sakharov Prize here, is still in detention. I consider it an absolute disgrace that these people are able to come here and speak in our very own parliament. I should like to join wholeheartedly with Mr Corbett in asking for immediate action to be taken.
Madam President, some more points on the Berlusconi affair. First a positive point. I must tell you, and Mr Caudron, that the documentation you promised us was definitely sent by the secretarial services. We received it yesterday - admittedly after 9 p.m. by e-mail in all languages. This leads me to believe that a number of honourable Members have not yet checked their e-mail today.
But now a second matter, Madam President. I have in front of me a telegram you sent to Mr Berlusconi, leader of Forza Italia. You congratulate Mr Berlusconi, admittedly on a personal basis. But I must say that I am amazed at the very warm way in which you express the wish that he will give Italy a new impetus with his election manifesto. I must remind you, Madam President, and stress that Mr Berlusconi's election victory does not place him above suspicion in regard to the allegations of corruption and abuse of power. I should like to state clearly here that the origin of his fortune is surrounded by a lack of clarity. Moreover, his monopolistic hold on the media constitutes a danger for Italian democracy, Madam President. As you know, Berlusconi controls a large part of the Italian press. I find this unacceptable. In fact, I would hope that the Commission will quickly institute an investigation into this violation of European competition law.
Madam President, I had hoped that despite the warm words you have sent to Mr Berlusconi, you would lead the way in this campaign to make it clear that what is currently happening in Italy is really not really kosher.
Mr Staes, thank you for informing me that you received the documents last night. I can only ask Mr Caudron to check his mail.
As for the telegram I sent Mr Berlusconi, I am sure you took note of the fact that I had made it quite clear that I was congratulating him on a personal basis. Obviously I was not speaking on behalf of the European Parliament in this congratulatory telegram, but simply expressing myself on a personal basis.
Madam President, there is a limit to the patience even of calm, restrained people like myself. We have witnessed a number of personal attacks on the leader of a political grouping, attacks based on information given in newspaper articles, none of which has been proved to be true. We are an institution: well then, an institution demands that respect be shown for all its members, and I would argue that this has not been the case over the last two months. The Italian people have made a clear, indisputable choice: we are in the presence of a Head of State. Therefore, the Members are all free to have their own - quite legitimate - views, but in meetings of our institution would they kindly keep them to themselves!
Madam President, a few hours ago, a Basque journalist, Mr Landaburu, was the victim of an attack. Mr Landaburu is well known for his professional work, his commitment to democracy and his opposition to Francoism. Fortunately, he escaped with his life. Nonetheless, this is a disturbing incident, coming as it does just a few days after elections in the Basque country. Without going into the results, the 80% turnout alone is worth mentioning. It represents a very positive development.
Parliament is debating a resolution on freedom of expression this very week. My group will table an amendment on the harassment to which the free and independent media are subjected in the Basque Country. I am confident it will receive the support of the whole House.
Madam President, I hope you will agree to send a message of solidarity to Mr Landaburu on Parliament' s behalf.
Mr Galeote Quecedo, certainly I raised the matter of this new attack, here in the Chamber at 5 p.m. yesterday, deploring it in much the same terms as you did. Naturally I immediately offered this journalist all our sympathy, on behalf of the European Parliament.
Madam President, on Monday I had the pleasure of reporting the release to the House of Mr Tsiakourmas, who was kidnapped by Turkish-Cypriot kidnappers and released following a resolution by Parliament calling for his release. I said that I hoped that this might be the beginning of a change in Turkey's behaviour, with the representatives of the Turkish-Cypriot community abandoning violence and provocation so that we can move towards reconciliation.
Unfortunately, events have quickly proven me wrong because another kidnapping has taken place - it appears that a kidnapping is always needed so that when one person is released there is another to take his place. This time it was a 75-year-old man, who was cycling along the green line and who was taken for being drunk in charge of a bicycle. It is the first time I have heard that drink driving is not just a crime but the sort of a crime which can only be punished by violating borders.
I ask you and I ask my fellow members to take note of this incident and to repeat the position expressed by Parliament to the Turkish authorities last time, because if this carries on, there will be no progress or peaceful settlement.
Welcome
Ladies and gentlemen, I have the honour and the pleasure of welcoming to the public gallery a delegation from the Knesset, headed by its Chairperson, Mrs Dayan.
May I say that it is always with great pleasure that the European Parliament receives delegations from the Knesset, given our close and long-standing relations. Since the joint visit in September 2000 by the Speaker of your Assembly, Mr Avraham Burg, and Mr Abu Ala, President of the Palestinian Legislative Council, a visit which had raised so many hopes, we all know that the outlook has, alas, darkened tragically. The European Parliament is following the situation very carefully, as the debate we are about to hold will show. Let me welcome you very warmly and simply express the keen hope that your visit will contribute to a resumption of the dialogue.
Situation in the Middle East
The next item is the statements by the Council and the Commission on the situation in the Middle East.
I give the floor to Mrs Lindh, President-in-Office of the Council.
Madam President, ladies and gentlemen, the situation in the Middle East is deteriorating. Distrust between the parties is growing. Violence is claiming more victims every day.
A normal life has not been possible for the Palestinians for a long time and conditions are getting worse all the time. The EU distances itself from the increasing amount of violence in Gaza and on the West Bank: Israeli encroachment and tank fire in Palestinian-controlled areas, firing on various roads, the killing of certain selected people. Innocent civilians have lost their lives, including many children. The economic situation is also difficult. The Palestinian Authority is in deep financial crisis since the Israeli transfer payments were halted and normal economic activities ceased in the area. In practice, the Authority is living on financial grants from Arab donors and the EU.
Israel is also suffering from the economic downturn as a result of the crisis, although to a lesser extent than Palestinian society. The daily lives of Israelis are becoming more and more difficult. Violence in the form of mortar fire, car bombs and suicide bombings is increasingly affecting Israel. Israeli civilians and children are being killed.
Prime Minister Ariel Sharon was elected on the promise of increasing security. Instead confrontation has been exacerbated, military interventions have increased and a readiness has been demonstrated both to enter Palestinian-controlled areas and to attack Syrian targets in Lebanon. Quite simply, the security situation has got worse.
There is no long-term military solution. The conflict will neither be won or lost. The only solution to the conflict lies in negotiation. Therefore the peace process must continue.
The Presidency and the EU are in close contact with the parties and we are encouraging them to continue the peace negotiations on the basis of the result of previous negotiations, seeking to reach a permanent status agreement on the basis of international law, including UN Resolutions 242 and 338.
A crucial difficulty is the basic lack of trust between the parties. Both parties harbour the misconception that it is the other side which is solely responsible for the violence and the halting of the peace process. No one dares to show an example of reconciliation or flexibility as it is feared that this will be seen as weakness.
A diplomatic initiative is required to break the deadlock. The European Council in Stockholm commissioned High Representative Javier Solana together with the Commission to also report to the Gothenburg Summit in June on how the EU can promote the peace effort. Javier Solana reported the progress of this work at the Gymnich meeting in Nyköping on 5 May.
The EU welcomes and supports the Mitchell Commission' s report and proposals, as it does the Egyptian-Jordanian peace initiative, which is based on agreements in which Israel took part. Both proposals encourage the parties to immediately enter into cease-fire agreements, to confirm their willingness to respect agreements entered into and seek to reopen negotiations. Measures to build trust are required if negotiations are to succeed.
One of the most critical issues for the peace process is the Israeli settlement policy. Both the Egyptian-Jordanian initiative and the Mitchell Report demand a freeze on all settlements. The Mitchell Report also suggests that the Israelis should consider withdrawing from controversial and vulnerable settlements. The EU considers that these requirements are justified. We consider that the settlement policy is in breach of international law and constitutes a serious obstacle to peace. The EU has encouraged Israel to start to withdraw from its settlements.
We also support the Mitchell Report' s proposal that Israel should cease using live ammunition against demonstrators. Measures to build trust also include Israel repaying the taxes due to the Palestinian Authority.
A negotiated solution, or a step on the way towards one, must include the goal of establishing a democratic, sustainable and peaceful Palestinian state. The EU has defined its positions on the issue in the Berlin Declaration of March 1999 and in the New York Declaration of 12 September 2000. It will remain the task of the EU in cooperation with other interested countries and players to help the Palestinians in developing such a democratic and peaceful Palestinian state.
Lasting peace in the region is impossible without peace agreements also between Israel and Syria and between Israel and Lebanon. Considerable progress has been achieved in negotiations between Israel and Syria. These now have to be concluded and a solution found based on the principles of international law as stated earlier. Israeli withdrawal from southern Lebanon in May last year was an important precondition for a future peace agreement. Until such a peace agreement is concluded, it is important for all parties to avoid incidents and other action which may lead to continued violence.
The EU will actively contribute to the continued peace process in cooperation with other states affected and through High Representative Javier Solana, special envoy Miguel Moratinos and the Commission.
The Middle East is the original home of human civilisation. It is an area of rare cultural riches and religious importance which is now increasingly associated with the long conflict into which the region is sinking deeper and deeper. One condition for positive development in the region is the cessation of the current conflict. The Swedish Presidency wishes to do all it can to contribute to this together with other EU partners to the best of our ability.
Madam President, I obviously very much regret that the situation in the Middle East which has been well described by the Minister has not improved since my last intervention in the House on this subject. The violence continues, killings on both sides, including of children, also continue unabated, property is being destroyed, particularly arable land and shelters in refugee camps, and settlements in West Bank and Gaza are still expanding.
The European Union is regularly urged to play a stronger part in the Middle East. The core principles of our position are that peace must be built on international law, on the relevant UN Resolutions including UN Security Council Resolutions 242 and 338 and on the formula 'Land for Peace'. We, that is all the European Union institutions, should clearly restate these principles in all our contacts with the parties to this bitter dispute.
The European Union continues to support any efforts to find a peaceful solution to the conflict. We support, as the Minister said, the Egyptian-Jordanian initiative as well as the recommendations of the commendable Mitchell Commission of Inquiry, including the settlement freeze and the swift and decisive cessation of violence and terrorism.
There has been too much bloodshed and fighting. Violence must stop. On the Israeli side there is no justification for the disproportionate use of force against civilians and the destruction of property. On the Palestinian side, the Palestinian Authority must do everything in its power to stop attacks on Israeli civilians. This includes preventing incitements for such attacks, and the Palestinian Authority must naturally control its security services effectively. We cannot condemn violence on one side but not the other. The Mitchell Commission seemed to me to point a sensible way, the only way, to ending the blame game, stopping the killing and the maiming and getting back to talking. Talks have to resume, and the parties must honour their international obligations. In the case of Israel, these obligations range from complying with international humanitarian law, that covers respect for human rights, as stated by the European Union at the Human Rights Commission meeting in Geneva, and also settlements. It goes on to bilateral obligations regarding the Palestinian Authority, for example the transfer of tax revenues, and it also includes obligations under the EC-Israel Association Agreement. In the case of the Palestinian Authority, we need to see the implementation of long-overdue reforms both in financial and political terms including democratic transparency, fighting against corruption and strengthening the rule of law.
I would like to refer to two concrete and practical points today about which I am regularly asked by Parliament: the effect of the economic blockade on the Palestinian Authority and the policy of settlements. There has been some improvement recently concerning the movement of goods and people within and out of Gaza. For example, a number of businessmen have received permits, but economic activities in the Palestinian territories remain severely restricted. The Palestinian Authority is still facing financial and institutional collapse. The international donor meeting in Stockholm on 11 April was a good step forward in bringing a solution to the Palestinian Authority's budgetary crisis. We particularly appreciate the commitments made by Arab countries.
Following the Stockholm meeting, the Commission is discussing with the Palestinian Authority the basis for our future assistance. This includes measures intended to enhance financial management and complete the process of institutional reform. Some of these measures, in particular those referring to institutional reform, constitute a clear confirmation of commitments announced in the past by the Palestinian Authority. We have noted the steps taken by the Palestinian authority to adopt an austerity budget. The Palestinian Authority is also working on other welcome reforms related to financial management, such as the consolidation of revenues. The International Monetary Fund is monitoring this process, and our intention on the basis of this austerity budget is to make monthly payments of EUR 10 million during the next six months once we can get the agreement we all want, but I repeat what I said earlier and what the Minister said, what is important is to end the blockade and resume the payment of revenues.
Let me turn now to Israel's settlement policy. The European Union's position on settlements is clear. All settlement activities in Gaza, the West Bank, including East Jerusalem, and on the Golan Heights are illegal, under international law, and constitute a major obstacle to peace. This includes the natural growth of settlements, a violation of international law that cannot be allowed to continue unabated. I am often asked, particularly in view of the failure of our efforts to resolve the issue, what this means for the working of our Association Agreement with Israel and in particular for the question of rules of origin which is covered by the Agreement. It follows from what I have said that the West Bank, Gaza and the Golan Heights fall outside the territorial scope of the Agreement. This is not a new point I am making, it is not some political gesture. Let me make that point crystal clear. This point has already been made in the Commission's communication in 1998 on the same issue. The communication made it clear that preferential access to Community markets for exports originating in Israeli settlements in the West Bank and Gaza Strip and in East Jerusalem and the Golan Heights, and I quote, "contravenes agreed rules of origin since these territories do not form part of the State of Israel under public international law". Therefore the communication indicated that, and I quote again, "preferential access to Community markets for exports originating in the West Bank and Gaza Strip as originating in Israel under the EC-Israel Interim Trade Agreement is a violation of the latter, given that it does not apply to these territories."
The European Union must uphold the rule of law. That was a point recently made very seriously in a similar case by the Court of First Instance which has stated that the existence of political tensions, and I quote, "does not exonerate the Commission as guardian of the Treaty and of the agreements concluded under it from ensuring the correct implementation by a third country of the obligation it has contracted to fulfil under an agreement concluded with the Community". The position is absolutely clear. If, I stress the word if, Israel wants to declare goods coming from the settlements as being of Israeli origin, EU customs authorities would not be able to share this interpretation.
Customs is a Community competence and the implementation of this common policy is delegated to Member States, but the role of the Commission is to ensure coherence and to avoid divergent interpretations by different Member States. A number of Member States have queried Israeli origin certificates over recent months, and replies are now being received by Member States' customs authorities. Our responsibility in the Commission today is to avoid uncoordinated action. This is why I have suggested that customs authorities discuss the replies received urgently and any action they may be contemplating at the next meeting of the Customs Code Committee on 31 May.
So what are the technical steps that will be taken now? This issue will be signalled at the EU-Israel Association Committee on 21 May. The item is on the agenda agreed with Israel and, as I have just mentioned, there will be a full discussion by Member States' customs experts at the end of May on how to interpret Israeli replies and the common line on how to respond. In the light of the conclusions reached at this occasion, this would be discussed in the Customs Cooperation Committee between the European Union and Israel which would normally take place in July. I wish to stress that our decision will be entirely based on the law and its technical application case by case. We can do no more but we should do no less. As the Court judgment to which I referred argued, the Commission is the guardian of the Treaty and of the agreements concluded under it. We cannot, nor should we seek to, resile from the duty.
I return to where I began: like others we wish to see an end to the violence. We want to see a return to negotiation and we stand ready to help with the delicate and demanding work of building an enduring peace. There is no other way.
Thank you, Mr Patten.
Madam President, as Mr Patten has just said, debates on the critical situation in the Middle East are becoming a regular feature of Parliament' s sittings. This is all the more distressing if we think back to the discussions we held a few short months ago. Then, as you have just reminded us, we were considering the content of various draft proposals which seemed to be bringing the prospect of permanent peace in the region closer.
Nowadays the agenda seems to be set by the most extremist elements on both sides. A permanent vicious circle of violence has been created. I certainly do not wish to name names or apportion blame, but the fact is that rightly or wrongly, the feeling of insecurity in Israel is stronger than ever. At the same time the belief is gaining ground that the Palestinian National Authority does not wish to act in a serious and determined manner to bring an end to the conflict, or is simply not in a position to do so.
In the meantime, the rapid deterioration in living conditions in the Palestinian Territories is a cause for great concern. It creates fertile ground for the growth of the most radical sectors. Faced with this turn of events, the Palestinian National Authority appears to be losing its grip on the situation. At the same time, the population' s support for the Intifada and indeed for terrorist action against Israel is growing. This should be categorically condemned and decisive action taken against it. President Arafat neglected to do so as recently as yesterday evening in his televised address.
In general, the Arab countries are becoming ever more demoralised and positions are hardening. Consequently, appeals have been made from the area to the international community and in particular to the European Union, requesting greater involvement in the peace process. However, we need to establish whether the parties to the conflict are genuinely interested in returning to the negotiating table or whether anyone still believes in a military solution to the problem.
We have been pleased to welcome a delegation from the Israeli Parliament to the House today. I should like to assure them that the institutions of the European Union are more committed than ever to offering even-handed support, if both parties wish it, in order to rebuild the necessary confidence to allow peace negotiations to resume. I am sure members of that delegation have felt this for themselves.
Unquestionably, the European Union has already made a significant effort to offer economic support, in line with its global political vision for the region. Our political involvement is increasing as we hone the Union' s foreign policy instruments. However, we still have a long way to go. Nonetheless, neither the Community nor anyone else can replace the will of the parties concerned to negotiate. We firmly believe that if the aim is to achieve genuine security and well being in the area, peaceful and negotiated settlements must be reconsidered. Confrontation has to cease, and all parties must work together again, striving for peaceful coexistence and cooperation. It is my heartfelt desire that this should come about at the earliest opportunity.
Madam President, with a death toll of nearly 500 since the resumption of hostilities in the occupied territories, the material situation of the Palestinian people is worse than it was before the Oslo Accords. Unemployment has reached 50%, the investments in peace are lost, the population is sealed off, i.e., living under surveillance in its towns and villages, and the hopes of an entire generation have vanished into thin air.
In face of this disastrous situation, the European Union must raise its voice and call for respect for the law; in other words, we must focus on essentials again, and I thank Mr Patten for having done that so clearly. That means ending the illegal occupation, handing back the territories acquired by force, calling a halt to the settlement of the West Bank, Gaza, East Jerusalem and the Golan Heights and respecting the Palestinian people's right to self-determination.
If the escalation of violence is to stop, if the problem is to be resolved once and for all and the just and lasting settlement everybody is longing for is to be achieved, surely the first step must be to respect the United Nations resolutions? That is precisely what the Pope said in his speech in Damas and I hope that this time the Group of the European People' s Party and European Democrats will not disavow it.
(Applause)In any case, we welcome the fact that recital D and point 13 of the joint motion for a resolution recall that fundamental point. Israel, like any other country, has the right to live in peace within secure and recognised frontiers. But Israel, like any other country, must recognise its international frontiers. That, however, is not the case. During a recent interview, Mr Sharon spelled out his strategic thinking by stating that the war of independence was not over, and I quote "so long as we are not in possession of the entire territory of Israel". The entire territory of Israel? What territory? Faced with fait accompli after fait accompli, the international community stands by and does nothing. Last Saturday, Israeli shells once again fell on a Palestinian refugee camp. On Sunday, the army killed five Palestinian policemen whom it regarded as suspects. And so the list goes on. Madam President-in-Office of the Council, Commissioner, it is now time to say, loudly and firmly, 'basta ya!' Enough is enough, Mr Sharon.
(Applause from the left)
Madam President, we must not allow anyone criticising Israel to be immediately placed in the pro-Palestinian camp or vice versa. If Europe wants to make a credible contribution to this debate, we must not choose one side or the other, but always the side of peace, democracy and human rights. That means that whenever these values are in jeopardy we must raise our voice, irrespective of who is responsible at that moment.
Europe is often vociferous about the possible influence that it might have in the Middle East. From our perspective these are empty words, if we look at the lack of new initiatives from Europe and particularly the lack of coherence between the Member States. That is why we call expressly on the Commission, the presidency and on Mr Solana, whose absence today I find a little odd, to do their utmost to bring the Union into line.
With regard to the possible violation by Israel of the rules of origin in the Association Agreement, I should like to express my appreciation for the unambiguous words of Commissioner Patten, and ask him, and at the same time the Council, to give an immediate answer to four clear questions: for how many products have Member States asked for verification from the Israeli authorities, what answers have they received, what steps are they considering and within what timescale?
Let me make the position of my group on this matter quite clear. If it turns out to be true that there are doubts about the certificates issued by Israel and the Member States and the Commission do not act immediately and firmly, Europe will be complicit in the policy of settlement that we all abhor.
In conclusion I am gratified that our text on the need throughout the whole region for education geared to tolerance and mutual respect, has found support in other groups.
Madam President, the European approach to the problems of the Middle East should be, and fortunately often is, a balanced one based on the analytical conclusion that there is no one guilty party responsible for the present escalation. Having said that, it is crystal clear to my group that overwhelming responsibility for the present escalation lies with the Sharon government in Israel.
Two examples: my group considers the heightened strategy of the execution of Palestinians by Israeli security services a disgrace, unworthy of a democratic state and moreover a strategy with no hope of success, since it will only increase the fury and frustration among the Palestinians.
The rejection of the Mitchell Report is a lost opportunity for the Israeli government. Bringing an end to further expansion of the settlements, not even to the settlements themselves, should have been a first gesture towards the Palestinians as a sign that the Israelis also want a compromise, but sadly the Israeli government was unwilling to make that gesture.
All this is a good reason for stepping up the pressure from the European Union on the Israeli government. Consequently I should like very specifically to ask the Commission and the Council, with all appreciation for the words spoken on the products from the settlements: what exactly is the Commission going to say to the Israeli delegation on 21 May about trade with Israel itself? Will it be business as usual for products from Israel itself? Not in the view of my group. The issue of products from the settlements must be addressed, but we also feel that normal trade should be scrutinised carefully and that the Commission should take initiatives in that direction on 21 May.
Having said that, I do not wish to suggest that Palestinians are acting correctly. The Palestinians are waging a war that they cannot win. I also believe that the Commission must take responsibility and spell out to the Palestinian Authority that it - however difficult that may be - must try to prevent attacks on civilians and must opt for a different course, because the Palestinian Authority has its own responsibility.
Madam President, I would like to thank Commissioner Patten and the President-in-Office of the Council, Mrs Lindh, for their speeches. Suffering and tragedy will continue to mark the days and nights in Palestine if Israel and the wider international community do not take action to restore international and human rights. Yesterday was another day of tragedy: more than 200 people, including a French journalist, were wounded at the check points, although the Palestinians had not opened fire; the evening claimed another victim, an Israeli settlement; over 500 Palestinians were killed, 23 000 wounded and hundreds maimed for life; bombings, the houses of the poor demolished by bombs, thousands of trees - the livelihood of the peasant farmers - uprooted, roads blocked, despairing men and women, prisoners in their own villages, going hungry and Palestinian leaders considered to be military targets executed. Pacifists from the Israeli movement, Peace Now, and I myself wept at the murder of Dr Tabet Tabet, an old friend; schools closed, land confiscated to make room for fresh settlements and further suffering: 80 Israelis, including children and adolescents, killed.
We must stop the cycle of violence, for every death, whether Palestinian or Israeli, reduces our humanity. I understand the despair, the rage, the humiliation, the collective punishments, the retaliation, the need of the Palestinians forced to live under military occupation for 30 years for freedom; I understand the historical fear of the Israeli people, the persecutions they have suffered, the unique experience of the Shoah, for which we Europeans are responsible; I understand the fear that a bomb might explode under a bus or a shell hit a school, but these fears do not give anyone the right to occupy another people's territory or to violate international human rights.
It is our responsibility not to allow any expression of anti-Semitism in Europe, guaranteeing to the Israelis that the safety of Israel is very important to us, just as the safety of the Palestinian people is very important to us. We have been saying for too long that we must stop the cycle of violence. What, then, is our policy? To urge the Israeli government to resume talks without delay and to put an end to the closing-off of the territories and the bombings. International protection for the Palestinians must be guaranteed - this request has been made by over 400 Israeli citizens as well as by the Palestinians - but, above all, the expansion of settlements and roads must stop. The Mitchell Commission also says this.
Yesterday, in an article in the newspaper, Ha'aretz, Daniel Bensimon condemned Mr Sharon's false motives in respect of the natural population expansion of the settlements. He cites sources of American intelligence which state that 20 000 houses have been emptied and that many settlers, even those who are most fanatical, are leaving. He writes that, if the government genuinely had the interests of the country at heart, it would put a freeze on new settlements. This would be a positive message to the Palestinians, the Arabs and the international community.
Stopping the escalation of violence: the Palestinian Authority must make every endeavour to prevent extremism from prevailing. There are no military solutions. The European Union - as Parliament has stressed - must play a political role: international law must be applied in real life and not just proclaimed in declarations. In this sense, respect for the agreements signed by Israel must be ensured, including the agreement concluded with the European Union which lays down a ban on the exporting of goods produced in the settlements to Europe. Commissioner Patten has made this very clear, as has Mrs van der Laan. The resolution upon which Parliament is about to vote calls upon the Council and the Commission to consider whether collective punishments and the disproportionate use of force are not in conflict with the principles of the Association Agreement and to take the necessary action: our aim is not to punish, just to obtain respect for the rule of law. There is no time to lose in the struggle for peace: it is necessary for Palestinians and Israelis, for the region, but also for us.
Madam President, I am deeply appalled by the latest, dangerous escalation of violence in the Middle East which must be ended.
The question that really has to be answered is: who is going to broker an end to the violence in the Middle East? I certainly welcome the active role the High Representative of the EU for the common foreign and security policy is playing in the Middle East.
I believe that the European Union can play a constructive role firstly in ending the violence in the Middle East and then putting in place structures whereby peace talks can recommence between the various factions. I condemn without reservation violence from whatever quarter. It is not only a question of seeking to prevent violence by different factions in the Middle East, it is primarily a question of guaranteeing that conditions can be improved in the hope that the violence ends and that negotiations can be reopened.
A peaceful solution in the Middle East can be achieved. It was only last summer that the Israeli government and the Palestinian people were negotiating on what were bottom-line issues. While I am disappointed that the peace talks in America last year did not culminate in a final peace settlement, they were not a complete failure either. Issues, including the status of Jerusalem, the borders of the Palestinian State, the fate of Jewish settlements and the right of return of Palestinian refugees, were all being discussed between the two sides last year. If violence can be ended in the Middle East and the conditions for the reopening of negotiations can be secured, we can once again come to a situation whereby bottom-line issues can be discussed.
The European Union has affirmed on a number of occasions the need to ensure that the security of the Israeli and Palestinian people, both collectively and individually, is always protected. In the overall context, securing peace in the Middle East is going to take time. The first step in the current peace process was taken when Israel and Egypt concluded the peace treaty at Camp David in 1979. It took another twelve years before a comprehensive peace process got under way at the Madrid Conference in October 1999, which enshrined the principle of exchanging land for peace. The permanent status negotiations resumed in September 1999. I would appeal to the key parties involved to strive in good faith to end the violence in the Middle East and to put in place a negotiated settlement, based on the principles of existing agreements.
Madam President, when I was in Washington on an EP mission last week, I was greatly shocked by the exceptionally cruel and vile murder of two Israeli schoolboys. How can this spiral of violence in the Middle East be averted? What exact contribution can the Member States of the European Union make?
With the noble intention of addressing these questions the Netherlands Minister of Foreign Affairs, Mr Van Aartsen, travelled to the region at the beginning of this month. The written account of his in-depth findings leads me to put a number of follow-up questions to the members of the Council and Commission present here. For example, during his meeting with the Israeli prime minister, Mr Sharon, the Dutch minister encountered clear criticism of the Middle East policy of the EU. Mr Sharon characterised it as 'unbalanced' . This judgement, though, did not apply to the Netherlands, the premier added. I should like to hear the rebuttal by the Council and Commission of Mr Sharon' s statements on the matter, since they imply divergent approaches to the Israeli-Palestinian conflict by Member States.
In addition Mr Van Aartsen points to the dangerous radicalisation of the Palestinian camp. Do the Council and Commission share this analysis and what opportunities do they see for combating this tendency from the European side?
Thirdly, the Dutch minister argues for "a more effective international effort to promote a healthy institutional and democratic development of the Palestinian administration" . For at this moment, says Mr Van Aartsen, the administrative weakness of the Palestinian Authority threatens to undermine its authority on two sides, with its own population and no less with the state of Israel. And in that case what political prospects will there be for peaceful relations between Israel and Palestine? Are the Council and Commission, as donors of the Palestinian Authority, as aware of this lacuna and how do they propose to fill it in concrete terms?
At any rate they can count on the support of the Israeli vice-premier Nathan Sharansky. In last Monday' s Wall Street Journal he argues for a direct link between concessions to the Palestinians and making Palestinian society more open and transparent. Mr Sharansky hopes that such a society will give the Palestinians the rights they deserve, without threatening Israel. Surely that Jewish dream demands a European effort too?
Madam President, ladies and gentlemen, just a few months ago, in this Chamber, in the presence of Israeli and Palestinian representatives, we discussed the possibility of Middle East peace process, at last, approaching its goal. However, the TV news bulletins showing the Middle East are still full of bloodshed and despair this morning. And yet the UN and Parliament resolutions have been reiterated for decades now to no avail, as have the calls for action from the whole world. In this morning's debate in this Chamber, we are repeating all the same things all over again. I no longer have faith in resolutions which are treated like waste paper, often lying in some dusty corner of the archives of the Parliamentary committees.
Ladies and gentlemen, what we must do here is not dismiss the Palestinians, who are defending the right of a people to a homeland, as extremists. What we must actually do here is ask ourselves why, despite the resolutions, the autonomous activities of a community are still subject to Israeli approval, why a recently-built airport cannot operate, why the extermination of a community of 4 million people which, since the beginning of the Yom Kippur war, has been reduced by almost 10% by a subtle, insidious, treacherous, poisonous, cynical, cruel war which shows no mercy to women or children, is not considered to be genocide.
Ladies and gentlemen, I wonder how a people which has known such pain can inflict it on others so relentlessly. I regret to say that it is since a certain right-wing party, the party of Mr Sharon, took control of Israel that, as a result of that appalling right-wing policy, the world has lost control of the overall situation. Let us therefore set about introducing an initiative which will go beyond the paper-pushing games that have been played by the world's parliaments for too long now and lead us to resolute, tangible, decisive action to save the innocent lives of women, children and the elderly with peace. It is no coincidence that Jesus Christ was born in Palestine.
Madam President, unfortunately the names of European politicians have not been recorded in the annals of peace brokering in the Middle East over recent years. The Austrian chancellor Bruno Kreisky was one of the first to urge Israeli politicians to start direct talks with Arafat. What was then a Utopian ideal is now political reality. But where are today' s European Kreiskys? Where are the visions, the ideas, the creativity and the courage to go beyond standard, purely bureaucratic duties?
Europe has endeavoured over recent years, besides financial and political activities in the Middle East, to leave political brokering to the USA and to focus on purely economic issues in this region. Perhaps this was a reaction to Europe' s chaotic, uncoordinated political stance in relation to the warring factions.
One of the biggest obstacles preventing EU representatives from assuming an active role in the peace process is what are, at times, incomprehensible and intolerable unilateral accusations and intrepid judgements. For example, why on earth did the Swedish foreign minister issue such an aggressive, unilateral judgment of Israel' s show of power after visiting Israel and the settlements during the Swedish Presidency, thereby scuppering any chance of brokering by the EU during the Swedish Presidency.
No one can seriously ignore Israel' s desire for peace. No Israeli politician has ever ventured as far as the last prime minister, Ehud Barak, did in his proposals. The present catastrophic situation is the result. Blaming new Sharon government for it, as has been done here, merely hampers the efforts of the EU representatives to broker an agreement.
Europe should understand, once and for all, that none of us looks on the Middle East merely in terms of friends or foes. If Europe is to have any chance of being taken seriously as a broker, we need a consistent language in our foreign policy, a neutral attitude towards the warring factions and to work out and broker feasible peace proposals. Simply stating ones support for the claims of one side or the other is several principles short of a peace policy.
Issues such as the Palestinians' right to return, the division of Jerusalem and the Holy Mount, the problem of the settlement policy and Palestinian statehood and the Israeli people' s justifiable demand for security must be discussed directly by the parties to the conflict. Our opinions must take second place if we want to be taken seriously as peace brokers.
To do all this, we need high-profile, persuasive people to represent Europe, who will be taken seriously by all parties in the Middle East.
I arrived back in Strasbourg last night directly from visiting Israel. My statements are perhaps coloured somewhat by my private connections. But you can rest assured that this nation wants peace on both sides. It is part of our job to engage in talks with both sides. It does not always have to be the politicians currently in office.
Pursuant to Rule 37(2) of the Rules of Procedure, I have received six motions for resolution.
The vote will take place on Thursday.
Madam President, as the Council and the Commission have recognised, we are witnessing an escalation of blind violence and indiscriminate hatred in the Middle East. It has reached its climax in the stoning of human beings and in the killing and murdering of children and innocent victims.
The international community' s appeals for dialogue and peace have been ignored or sidelined. It is therefore urgent to press ahead with the initiatives currently under way. I have in mind the joint Jordano-Egyptian plan and the Mitchell Committee' s conclusions calling for an immediate cessation of violence and the resumption of dialogue aimed at a peaceful solution to this conflict.
If there is no response to these appeals, the international community must not remain unmoved by this display of violence, deep-rooted hatred and the 'an eye for an eye, a tooth for a tooth' culture. Nor can we remain blind deaf and dumb to it.
In my view, Madam President, if the two initiatives now on the table fail to bear fruit, we shall have to come up with a formula to allow us to break the current deadlock.
The President-in-Office of the Council of Ministers - I refer to the Defence Ministers, who met informally on Monday prior to meeting with the Foreign Ministers - has stated that by the end of the year the European Union will be in a position to become involved in crisis management situations on a case by case basis. It should be borne in mind, however, that a large proportion of our resources is currently committed in the Balkans.
I believe we cannot afford to wait until the end of the year. If the initiatives now under way fail to bear fruit, we should consider other alternatives, such as a United Nations' buffer force. Alternatively, as Mr Patten rightly suggested, we could use the instruments available to the European Union, namely the association agreements.
We should not overlook other possibilities such as the International Court in The Hague, or the Human Rights Commission in Geneva. It would be best not to have to resort to them, however, because the parties do really wish to return to the negotiating table and seek a peace which must be based on justice.
Madam President, a great deal has already been said, and so I will attempt to make good use of the three minutes assigned to me and concentrate a little more on what needs to be done rather than going over the details of the situation. In any case, the President-in-Office, Mrs Lindh, and many other Members have stressed the severity and scale of the situation in the occupied territories and throughout the Middle East in their speeches. There has been quite enough description.
I feel that Parliament's role is coming into its own in this case as well. There have been many debates but few resolutions, and Parliament is realising that resolutions and declarations have to have value and meaning. As you pointed out, in this case we have a resolution which, I hope, will be adopted by a very wide majority, in which practically all the political groups undertake initiatives in respect of the Commission and the Council. I would like to thank Commissioner Patten for the clarity and determination with which he has re-established international law and responsibilities in economic relations with Israel as well. If we do not get back to international law, it will be very difficult to get away from the maze of violence and retaliation which have erupted in that situation.
However, I would like to stress to the Council that it may not be sufficient for Mr Solana to bring the matter up in Gothenburg. The Treaty of Amsterdam has provided us with tools which have not yet been used in this field. It is rather strange that the European Union should not have equipped itself with a common strategy on the Middle East, and it is rather strange that the 15 should have gone to the United Nations Security Council and the meetings of the Human Rights Commission in Geneva with different positions. This makes no sense. It is appalling. In my opinion, it is the duty of the European Union to strengthen the role of the High Representative and of Mr Moratinos through a common strategy laying down the direction to be followed. We call for this to be done in Gothenburg. What Mr Salafranca said makes sense. The Mitchell Commission has made recommendations. The first step could be to send observers, but this could be lead to the sending of a peacekeeping force. If the violence does not cease, we will have to do something to assist the process from outside. I feel that this debate has been useful and, above all, I call upon the Council to take the resolution into due consideration.
Madam President, ladies and gentlemen, the latest wave of violence and terror in the Middle East must be roundly condemned. It is high time that the Israeli-Palestinian conflict escaped from the impasse in which it is currently stuck. I believe that both parties will have to make great efforts to achieve this. To begin with both sides must immediately refrain from any unilateral act that may cause the conflict to escalate further.
In addition, we must insist on mutual respect and good will. In this connection, I should like to point to the, in my view, very important statement made by the Israeli Foreign Affairs Minister, Shimon Peres, on Sunday 13 May that there will be no more new settlements.
As far as the European Union is concerned, it is our duty to strengthen our position in the peace talks, in view of all our humanitarian and geostrategic interests in this region as well as our important trading relations. The Commission and the Member States must also be encouraged to support projects that can help in the building of understanding and partnership. Of course, many unsolved problems and unanswered questions will remain. Everyone knows that the peace process will be long and arduous, but I remain convinced that with the necessary trust, the indispensable political will and the necessary perseverance we can achieve our common goal, of a peaceful and prosperous Middle East.
Madam President, the most surprising thing about our debate is our surprise, for Israel's expansionist policy is the inevitable and predictable result of the growing imbalance in the region, the stability for which we bear much of the responsibility. Firstly that is because since 1967 most of our states, with the notable exception of France, have continued to give the State of Israel - a state that is growing increasingly self-assured and domineering - the impression that it can violate international law and UN resolutions with impunity.
In reality, here as elsewhere we have followed Washington and persist in closing our eyes to the theocratic excesses of this religious state whose governments are under the thumb of fanatical parties and minorities that are just as bad as the other groups of religious fanatics in the region. That is why we should envisage imposing sanctions on Israel.
There is, however, another serious imbalance for which we are in part responsible, namely the imbalance of forces. I have no hesitation in saying that we must consider giving the Arab side a large enough force, including a large enough nuclear force, to persuade Israel that it cannot simply do whatever it wants. That is the policy my country pursued in the 1970s when it gave Iraq a nuclear force. We have now destroyed it. So we will carry on with our policy of imbalance and what is happening today is merely the annoying but inevitable result of our collective blindness and cowardice.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I would have liked or would like to see many Members, as also the Commission and the Council, show the same determination in relation to Chechnya, where 100 000 people have been killed in less than two years, or to occupied Tibet, where there have been 1.2 million deaths in forty years. Unfortunately, some people, both in the Council and the Commission and in our Parliament, seem to have short memories when it comes to these issues.
In reaction to this morning's debate let me begin by observing that Mrs Lindh is taking rather a selective approach when she speaks of Israel's retreat from Lebanon, while forgetting that Lebanon is still occupied by Syria. I am surprised at such forgetfulness. The policy proposed by Mrs Lindh, MEPs and the Commission is a formulaic policy. It forgets that Mr Barak made proposals that no Israeli before him had ever made and that the Palestinians rejected his proposals. I doubt whether putting the Israelis' backs against the wall will persuade them to subscribe to a peace plan that even Mr Arafat does not seem prepared to accept.
We should take a more objective view. We should also remember our own history of the past hundred years, perhaps show a little more generosity towards Israel and perhaps also begin to seriously consider the possibility of Israel joining the European Union. That would respond to the Israeli people's deep-seated anxieties, while certainly not denying the frustrations and extremely harsh living conditions of the Palestinians, and would also respond to the fundamental issue of the profound anxiety of the Palestinian people. I think Europe should give proof of its generosity by offering Israel membership of the European Union. That is a prospect that would allow the European Union to make greater concessions, even in territorial terms, and allow Palestine to develop and Israel to live in security in this part of the world.
This proposal has already been signed by thirty Members of the European Parliament and a number of members of the Knesset. I invite Members to sign it as soon as possible so that we can hold a major debate on this proposal.
Madam President, the European Union is expected to do something in the Middle East. It is already present there, far more so than in the past, thanks to the commitment of its High Representative. Now it must play an even more active part. The time has passed when it could confine itself to watching the drama unfold from its Mediterranean balcony seat.
It must play an active part because as history has demonstrated, in politics and in war, merely to play a passive role is ignominious. If we are to have any prospect of being useful, we must act with absolute impartiality. That is the first difficulty in this exercise, since each of the camps expects first of all that we side with it against its enemy, following the old adage that my enemy's enemy is my friend, but my enemy's friend is my enemy. If we are to help break this vicious circle of bloodshed and revenge, here as elsewhere we do not have the right to be anyone's enemy.
So what can we do? I sincerely believe that nobody will make peace in the Middle East unless the two parties are resolved to do so and unless the various proposals put forward in this Chamber just now, by Members as also by the Council and by the Commission, are taken into consideration. If, as we must continue to hope, the wish for peace exists, and only if it exists, then we must also support the idea of deploying an international observers' force, in which Europe could and should take part. Like my friend Mr Salafranca Sánchez Neyra and like Mrs Napoletano, I want to stress that point to our counterparts from the Knesset who are here today, because I know that at present Israel is profoundly opposed to the idea. The way to cool down a conflict as acute and heated as the one that continues to bathe the Holy Land in blood is to have impartial observers on the ground. Through their actions and their testimony they could prevent a new general conflagration from being sparked off by the growing number of incidents that are bound to occur when a real armistice is signed. Like my fellow Members, I continue to hope that we will finally see such an armistice one day.
Madam President, ladies and gentlemen, friend of Israel, today I am preparing to vote for a resolution that in fact takes Israel severely to task.
Indeed, while I regret the fact that the Europeans all too often underestimate the tragedy of the repeated terrorist attacks on innocent civilians in the Israeli villages, while I reproach Yasser Arafat with not having had the courage to take the hand Mr Ehud Barak courageously extended to him within a few days of the elections - it would have been enough to say 'yes, but ...' or 'yes, if ...' . but he chose to say 'no' - nonetheless Israel is a democratic, powerful, well-armed and well-equipped state. That is why it is up to Israel not only to stop the pressure mounting, but also to take peace initiatives that are acceptable to the Palestinian people.
Let me add that although I understand the Israeli people' s concern for their security, I cannot accept statements or acts by Mr Ariel Sharon that I personally would condemn on the part of anyone else.
Precisely in the name of my friendship towards Israel, let me say to the Israelis that they will not achieve the security they deserve by the use of force and that the settlements are a serious mistake. Let me also say that the Palestinians have the right to a state. Lastly, let me say that the Israelis and the Palestinians need us to make serious proposals for a solution. We know that a peaceful settlement will require sacrifices on both sides.
Europe can and must make its contribution and set out a balanced and active position to that end. I have found such a position set out in the statements by the Council and the Commission. I also hope that our resolution will be a contribution and I am sure the Mitchell Commission' s report could form the basis for new negotiations.
Madam President, Israel and Palestine are two independent nations but they are not yet two independent states. They are two peoples who must coexist as neighbours or offer their grandchildren the prospect of eternal feuding. Sadly, there is provocation by people who should be showing leadership. Provocation leads to violence, which is met by violence, which leads to revenge and a slippery slope away from a just and peaceful modus vivendi.
Much of the solution is in Israel's hands, but Palestine and the neighbouring states must respond. Of course I understand Israel's nervousness about taking the first steps. Lebanon, for example, has been in an impossible situation for years: it has been shelled by Israel and infiltrated by Syria, and both must help it now to provide stability in its own lands. Israeli withdrawal was met responsibly by the Lebanese. However, Israel still holds pockets of Lebanese territory in the south and has not yet provided maps of where the landmines are so that they can be cleared and, as a result, nine shepherds have been killed since the withdrawal. Prisoners on both sides still have to be returned and the Shebaa farms on the Golan border belonging to Lebanon are still held, controlled and occupied by Israel.
The key area of provocation has been covered by the minister and by the Commissioner, including the issue of the sale in the EU of goods labelled as Israeli but coming from the settlements.
There are 145 settlements in the West Bank, 16 in Gaza, 9 in East Jerusalem; 400,000 people live in them. Only 42% of West Bank territory is controlled by the Palestinians, 58% is either in military camps or settlements and too often the military camps lead to the settlements. Peace will not come from resolutions adopted here - although we can help. Peace will come if, and only when, Israel, Palestine and the neighbouring states realise they want peace so much that they are prepared to live it.
Madam President, I would like to thank you all for an excellent debate. It has consistently been shown here that it is important that the European Union has influence and plays an active role. If we are to have any influence, there must also be unanimity within the European Union on the way in which we wish to influence the current process.
It is good to see that the Council is considerably more unanimous today than we ever have been before. I also think this unanimity can be seen in this context too. Although different resolutions have been proposed and although there are many different opinions, there are still fewer differences between us than previously. I also think this is one reason why we have never before been able to see the EU being as greatly involved in the Middle East conflict. However, unfortunately this is not sufficient, and on the contrary, as Mr Poos said initially, it is also about the willingness of the parties to negotiate and not least about the Israeli government currently bearing the main responsibility.
I can agree with very much of what Mr Poos said regarding the description of the current situation: the catastrophic economic situation, and the illegal occupation. The problem is that this leads to Mr Galeote Quecedo' s view that there is a risk of extremists setting the agenda. The risk is that hate propaganda on both sides and Palestinian poverty will lead to violence increasing further.
Mr Lagendijk said that it is unacceptable for resistance fighters on the Palestinian side to be executed by Israelis. I can only agree; I brought this up in my initial speech. This is completely in breach of both international law and international standards and of what most of us consider to be basic human rights. We have brought this up several times with the Israeli government. We have also received guarantees that this is to cease, but unfortunately this has not hitherto been the case.
Regarding the meeting of 21 May, addressed by several of the speakers, the Council is providing every support to the Commission for the course of action which Commissioner Patten has described and which means that we must now follow the rules and clearly show that the EU cannot accept Israel continuing to break them.
Several speakers have addressed the allocation of the burden of guilt, where we lay the blame and how much of an intermediary the EU can be. I would like to say to Mr Salafranca Sánchez-Neyra, and many others who have brought up this issue, that even if the EU clearly is to make requirements of both parties, today it is natural for us to make more stringent demands of the Israeli government and Ariel Sharon. Ariel Sharon actually bears the main responsibility today for reversing the trend. As many of you have pointed out, the current policy increases the risk of benefiting extremist groups. Mr Sharon must acknowledge his political responsibility.
For its part, the Council will naturally also make demands of the Palestinian side: that the Palestinians are to have a more open budget, that they should work more on the basis of democratic, open principles, that they should do everything in their power to stop terrorism.
So what can the EU do further? Just as Mr Napolitano said, it is important that we also act. So I can guarantee that we will not passively sit waiting for the report from Javier Solana to the European Council meeting in Gothenburg. We will address the Israeli government and demand that it stop the violence, cease to close off Palestinian areas and immediately halt its settlement policy which is illegal and constitutes illegal occupation. As I said, we have also demanded that the Palestinian side do all it can to prevent terrorism and to reduce violence. We support the proposals of the Mitchell Report and it was good to see support for the report here in Parliament too. We also support the Jordanian-Egyptian initiative. In particular, and the Commission has also played a part in developing this, we assume a major financial responsibility today for the Palestinian areas and for ensuring that the situation does not become even worse in these areas.
Precisely as General Morillon said, the EU is currently more active than ever before. However, I believe that we all feel the need not only to take on more responsibility than we have done hitherto - the major financial responsibility which has been taken so far - but also the need to take even greater political responsibility which also actually corresponds to the financial responsibility we are taking on the region.
By commissioning Javier Solana to draw up a roadmap for the Gothenburg Summit, we anticipate that the EU will be able to provide a further substantial contribution to the peace process and achieve a better, more long-term strategy for the EU' s involvement in the Middle East.
Finally, it is still the parties themselves who must come to their senses, who must break the spiral of violence, who have to refrain from the ever increasing conflicts and return to the only possible road to peace; cease-fire, a freeze on settlements, a return to the negotiating table.
I would like to say both to the Israeli side and the Palestinian side that this is not a question which concerns only you. It is of major international interest. It is crucial to the future of us all and therefore we demand that the parties also take their responsibility. As Mr Caudron said, in this situation it is not about being a friend to Israel or a friend to Palestine. Instead it is about all of us in the EU having to do all we can to contribute to the peace process.
I just want to try to answer three questions that were put during the debate by honourable Members and I hope I can do so in a way which is moderately satisfactory.
First of all, Mrs van der Laan asked about the rules of origin, and if there are points which I do not cover in what I am going to say, I will take them up in correspondence with the honourable Member. What I would like to do is rehearse exactly what has happened so far. The issue of rules of origin was raised in the Commission communication to the Council and the European Parliament to which I referred earlier. The General Affairs Council at the end of June 1998 took note of our communication and asked the Commission to resolve these issues on a technical level. A great deal has happened since then. Technical contacts at different levels with Israel took place immediately after the communication. On 16 December 1999 the Commission informed COREPER on the outcome of these meetings.
In early 2000 concrete information on specific imports from Israeli settlements was supplied to the Commission. On the basis of this information, at the Customs Code Committee meeting on 6 April last year, the Commission reminded Member States of their obligation in this respect, namely to apply the provisions of Article 32 of the Protocol on Customs of the Association Agreement to consignments for which information had been received that they originated in the settlements. After this meeting Member States returned around 2000 EUR1 certificates to Israel for verification. In some cases, goods were only released for free circulation in the European Union subject to the payment of a guarantee against liability for customs duties. Replies to the letters of verification are coming in as the ten month deadline for Israel's reply is expiring.
All along there has been a notice to importers which was first published in the Community Official Journal of 8 November 1997 warning exporters of doubts regarding EUR1 certificates from Israel. The notice is still in force, although of course references to the orange juice case, which honourable Members will recall, no longer apply. That is all the information that I have at hand on the history of rules of origin. I am determined, as I said earlier, to conduct this issue by the Agreement and entirely according to the law.
Mr Lagendijk asked what we would be saying to the Israeli side next week at our meeting on 21 May and he said that what we sought, or should seek, in the Middle East was a balanced approach. I do not think, and I do not think he thinks either, that means we should search for some point on the political agenda where neither side will disagree with us. That is not what is meant by a balanced approach. I happen to think that the Mitchell Commission report was an extremely balanced and sensible document. The Mitchell Commission - and I hope we will do much the same - in my judgment supports those who are still committed to working for peace on both sides of the argument. That is a sensible, balanced approach. As for what we will say on 21 May, we can discuss human rights under the essential elements clause of our Agreement, we will certainly discuss for the first time this summer rules of origin - that is already on the agenda - but I want to be scrupulous in sticking to the letter and the spirit of our Agreement. To go beyond that would risk putting us on a very slippery slope indeed. So as far as I am concerned we stick to the letter of the Agreement and do not go beyond it with any other political gestures.
Mr Belder asked about the remarks of our colleague and friend the Dutch Foreign Minister about the Palestinian Authority in particular and the importance of ensuring that it operates in a more transparent and democratic way. I have to say that what our colleague Mr van Aartsen said during his visit to the Middle East was not just wholly in line with our views on the development of democracy in the Palestinian territories, but an extremely eloquent and effective exposition of our view, as one would expect from him. Even in these less than perfect circumstances we need to press the Palestinian Authority to be more open, to be more transparent, to be more pluralistic, to protect people's civil liberties and human rights and to become increasingly democratic. That is, I think, what the Minister was saying and he has our total support.
I thank Mr Patten for his replies to Members.
The debate is closed.
The vote will take place tomorrow, Thursday.
State of the transatlantic dialogue
The next item is the declarations by the Council and the Commission on the state of the Transatlantic dialogue.
Mr President, relations between the EU and the US are of vital importance both for Europe and the US and for the rest of the world.
Transatlantic relations are good. Today, we are working closely together within a number of areas, and our dialogue by and large comprises all the important issues. We have a shared responsibility to meet global challenges and contribute to a more peaceful and more democratic world as well as to work for a dynamic multilateral trade system. We also have differences of opinion in various areas but conduct a close dialogue on these.
Since our dialogue was formalised in 1990 with the adoption of the Transatlantic Declaration, it has been constantly deepened and broadened. In 1995, we also adopted the New Transatlantic Agenda.
At its meeting on Monday, the General Affairs Council welcomed the Commission' s report on how we can further strengthen the transatlantic dialogue and charged the Presidency and the Commission to ensure, together with the US, that the dialogue becomes more efficient and action oriented.
The Council would like to see the dialogue, which comprises regular summits, focusing on a number of strategic themes and prioritising the issues which are important for promoting continuity. The Council has particularly demanded that "the environment" and "climate" constitute one of these strategic themes.
At the Gothenburg Summit on 14 June, the EU and the US will jointly stake out a clear structure and focus for continued cooperation. At the Summit, all the issues which have been prioritised during the Swedish Presidency will be raised in one way or another.
The EU and the US have coordinated the initiatives designed to help Russia implement disarmament and non-proliferation agreements, particularly regarding the Multilateral Nuclear Environmental Programme and the destruction of chemical weapons. We have also worked together within the framework of the EU' s Northern Dimension initiative. In close consultation with the forthcoming Belgian and Spanish Presidencies, we have begun multiannual cooperation on justice and home affairs, focusing on combating drugs, combating child pornography on the Internet and supporting Russia' s fight against organised crime and its consolidation of a society based on the rule of law.
We have worked together on issues related to the new economy. We have worked together on the fight against HIV/Aids and other infectious diseases in Africa.
In the field of trade policy, the Swedish Presidency has given high priority to seeking unanimity between the EU and the US on a platform which will make it possible to launch new WTO negotiations in the autumn. In addition, we have emphasised the importance of concrete progress being made to solve the bilateral trade disputes which constitute a serious cause of irritation in our relationship. The theoretical solution to the banana dispute that was recently achieved is one example of this.
However, as I said, there are also differences of opinion. The new administration' s stated opposition to the Kyoto Protocol is a source of great disappointment to us. It is highly worrying that the US, which is responsible for 25% of the world' s carbon dioxide emissions, is choosing to stand aside from an international agreement negotiated over a decade. The new administration has justified its opposition to the Kyoto Protocol by the fact that it does not require the same undertakings of developing countries and is also damaging to the American economy. We do not accept these reasons, and above all we do not accept the US thereby distancing itself from the agreement.
The EU' s reaction to the actions of the US has been swift and powerful. Prime Minister Persson and Mr Prodi, President of the Commission, have criticised the decision in a letter. At the informal meeting of the environment ministers in Sweden, the Swedish chairman, Mr Larsson, stated that no individual country has the right officially to declare a multilateral agreement dead, and he expressed his hopes that the US would return and take part in the ongoing Kyoto Process.
The EU Troika, headed by the Swedish Minister for the Environment Mr Larsson, travelled to Washington in April to continue nevertheless to attempt to maintain the dialogue with the US on the global problem of climate change. In these talks, it emerged that the US does not question the problem of climate change. The US admits the importance of finding global solutions to the problem. The EU considers that the solution is to be found within the framework of the Kyoto Protocol, while the US insists on the need to find alternative solutions.
The EU' s goal is to make the Protocol ratifiable within the next year with or without the US. However, without the participation of the US, the Protocol will be considerably weaker. We therefore welcome the US attending the environment meeting in Bonn in July and hope to see a constructive dialogue with a fruitful exchange of views.
I would like to emphasise that both the EU and the US bear a heavy responsibility for global problems and challenges such as the threat posed by climate change. We will never get the countries of the Third World and developing countries to take action if no joint responsibility is taken by the EU and the US.
To conclude, a few words on the areas in which the EU and the US are taking, and have succeeded in taking, joint responsibility. In this context, I would particularly like to highlight our joint efforts to promote peace and stability in the Balkans, as well as our consultations on the situation in the Korean peninsula and the Middle East peace process.
Links between the EU and the US are vitally important in today' s world. It is only through cooperation and dialogue that we can meet global challenges and create the preconditions for a world of peace, democracy and economic development.
I therefore see with great satisfaction that the European Parliament is taking action to develop and strengthen the dialogue with the American Congress.
I would also like to point out that a meaningful dialogue must also address issues on which the EU and the US disagree. Constructive dialogue is based on sincerity, and sincerity means not hesitating to voice criticism. This means that, in the future too, the EU will direct criticism at, for example, the US' s use of the death penalty.
Mr President, I now look forward to hearing the opinions of the Members of the European Parliament.
Mr President, I am pleased to have this opportunity to discuss transatlantic relations with the European Parliament. There is a lot of talk about EU-US cooperation. There are quite a few critical voices in that chorus and we read frequently about this or that cloud casting a shadow across the relationship. But in all this, I would argue, we fail to recognise the unique nature and the unique strength of the transatlantic bond, so this is an excellent opportunity to put the record straight.
This debate also gives me an opportunity to set out in a few words why the Commission recently presented a communication on reinforcing the transatlantic relationship and how we would hope to see that initiative followed up in Parliament and the Council.
The 1995 new transatlantic agenda shifted the focus of our relationship from one of consultation to joint action. Since then EU-US cooperation has broadened enormously and now embraces virtually every area of EU activity, and rightly so. We share so much with the US in terms of vision, history and values. With no one else do we have such a wide range of common interests and such a strong economic base to build on. We do not, as I shall go on to say, agree about everything, but the fact that we agree about so much means that there is always a distorting focus on the minority of issues where we do not see eye to eye.
I do not want to launch here into an inventory of EU-US cooperation. My point here is different. It is that we have an interest in virtually every area of activity of the Union to establish close and cooperative relations with the United States. I have no sympathy for anti-Americanism or anti-anyone-else-ism for that matter. I feel under no compunction to define my Europeanness in terms of my attitude to the United States of America. That sort of attitude betrays a terrible lack of self-confidence in what it means to be a European.
In my specific area of responsibility, the added value and positive results are obvious in our close partnership with the Balkans. The Minister also spoke, quite rightly, of the Middle East and Korea, and we could have continued like that and mentioned many other parts of the world. The European Union and the US are also principal partners in addressing the new cross-cutting issues on the international agenda. Communicable diseases, organised crime, drug and people trafficking, money laundering: all these manifestations of the dark side of globalisation require our concerted action and they get our joint attention. Access to medicines, for example, has been lifted to the top of the agenda in EU-US relations as well as in multilateral fora.
That brings me to another important point about the transatlantic partnership. It would be sad, serious and a terrible irony if the emergence of Europe as a global actor in a multilateral world coincided with the turning of some American minds towards unilateralism. I hope that will not happen. It would be the reversal of the trends of the last 50 years. I had been greatly encouraged by the new Administration's commitment to maintaining America's vital role in world affairs. President Bush chose to emphasise the point in his inaugural speech, when he said, and I quote "America remains engaged in the world by history and by choice". Obviously these hopes were somewhat deflated, as the Minister said, by the subsequent statement indicating that the Administration has no interest in implementing the Kyoto Protocol. This rightly met with dismay in Europe and elsewhere, including in parts of the United States, but clearly we must not let disappointment turn into fruitless confrontation. It is vital that we persuade the United States to embrace and maintain its multilateral commitments and we in the European Union can best help to do this, not by finger wagging and moralising, but by facing up to our own responsibilities and following through our own commitments with our financial assistance and other policy instruments. When the United States and the European Union work together, we set the international agenda. If we are divided, the opportunity for international progress is often lost.
I will be brief because I know there are some time constraints, but one could, of course, speak at length about security and defence cooperation as an important element of our partnership. The time has come for Europe to shoulder its fair share of the security burden. That is all we are seeking to do, to respond to American concerns that we have not been pulling our weight. As the Secretary-General of NATO, Lord Robertson, put it very succinctly last year, this is not about Europe going it alone, but about Europe doing more. A properly resourced and effective ESDP will allow the European Union to make a much larger contribution to transatlantic security. My main concern in this area is that we might fail to deliver, not that European success in delivering would antagonise the United States.
Let me go back for a moment to the communication on reinforcing the transatlantic relationship, which we tabled before Easter. In many ways the method of working together which we devised in 1995 was ahead of its time, but we are not resting on our laurels and would certainly be discouraged from doing so by those who have added such an important parliamentary dimension to our relationship.
It would be fair to say that over the years the machinery of cooperation has grown rather more complex than we intended. So we need to look over the structures and processes of cooperation, the architecture if you like, and the plumbing of our relations, in order to ensure that the whole machinery is geared as much as possible to action and the delivery of results.
The architecture is described in terms of strategic themes forming the core of the transatlantic agenda. It is a big core, because the relationship is so very wide-ranging. We identified eight such strategic themes, ranging from the emerging international security challenges, globalisation and the multilateral trading system, through energy issues and consumer protection, to the digital economy and the fight against crime.
These strategic themes should not be seen as a selection of priorities, but rather as overarching principles which will remain valid over several years and provide a framework for specific issues and priorities to be tackled over a shorter time period. The plumbing part of the communication looks at the so-called NTA structures and the multitude of meetings which take place within them at political and official level.
Our message is simple: fewer meetings, more substance and more political leadership. The first two are related to the latter, but we want political leaders on both sides of the Atlantic to set the priorities and challenges their respective administrations should meet and to set deadlines for meeting those challenges as well. This will only happen if there is real business to be done and that will only be the case if we make the meetings more focussed.
It is an ambitious goal. The new transatlantic agenda process is like a supertanker, or maybe it is better to call it a mixed-bulk carrier. It can carry a large and varied cargo all at once. We need to ensure its design is streamlined, simple and robust to ensure smooth passage and minimum maintenance. As the honourable Members can tell, I have been thinking much about the Korean shipbuilding industry recently and its impact on global trade. At the helm you should not spin the wheel widely from side-to-side, but adjust the course with small, but well-measured turns.
Let me end where I started. The transatlantic link in my view is our most important relationship. It is important for the European Union and for the United States and indeed for the world. Of course, we will not always agree on everything. I am not thinking just of trade issues, which should always be put in the wider perspective of the colossal trade flows, more than a USD 1 billion a day, which benefit both our regions, but also of more fundamental issues like environmental protection, on which the minister spoke, and capital punishment. There are no easy answers, no magic wands to make our differences disappear. However, on the larger range of issues, where the United States and the European Union work together, we do set between us the international agenda. By working together across the Atlantic we can advance our interests, those of our countries and their citizens, and contribute to global security more generally.
Mr President, this is an important debate to hold at this juncture, after the first few months of the US administration, with the visit of President George Bush to Göteburg in June and the Commission's initial thoughts on the common foreign and security policy. So where are we today? We have a timely communication before us, which points to the breadth and growth of the transatlantic relationship from the declaration in 1990 to the new transatlantic agenda in 1995. The number of subjects it covers will continue to grow and we will probably see a consolidation of ideas on the monetary dialogue and other aspects.
Secondly, the communication contains ideas on how to make the process more effective. Thirdly, it underlines the importance of engaging civil society and building parliamentary links. But I think it is wise for us to ask whether these perspectives are really sufficient for the next five years. Common economic interests and concerns are increasingly global and not bilateral, while regionalisation is increasingly seen as an alternative to the WTO and multilateralism.
US security interests are shifting towards the Pacific, even if NATO and EU enlargements will demand transatlantic political management in the months ahead. It is difficult to focus together on defining common strategic interests like, for example, the Ukraine. In view of these aspects, my group considers this communication a disappointing one. It is more a stocktaking exercise than one that will encourage a broader transatlantic partnership. In other words, it does not match up to the requirements of the developing transatlantic partnership in the future.
Why, for example, have fewer summits if there are going to be more rather than fewer issues to discuss? How do you prioritise the agenda if you have already set eight strategic themes? How do you include the US Congress and the European Parliament in the framework without setting out any ideas for its inclusion? The communication refers to an Interparliamentary Assembly. That is not what it is. It is a delegation which has converted itself into the Transatlantic Legislators' Dialogue.
So we need broader thinking to develop the transatlantic partnership before 2004. It is time to get away from the humdrum bulk-carrier idea; something rather more visionary, I suspect, would be required at this stage. First, we should stake out the ground for a broader transatlantic partnership. Why not make sure we can re-energise the transatlantic business dialogue? It is in some difficulty. Why not think of an annual Atlantic Summit, which would bring together the EU, the US and NATO, because politics, economics and security policy are increasingly interlinked.
Secondly, we should follow the ideas of the Houston Declaration of the US Congress and the European Parliament and involve the parliamentary community more in the summit process. Last and not least, we should use the summit with George W. Bush to draw up an agenda for the period until 2004, to establish a deeper transatlantic partnership and to fulfil the aims that both the Council and the Commission have said they want to achieve.
Mr President, Madam President-in-Office of the Council, Vice-President of the Commission, ever since the end of the Second World War the transatlantic relationship has been of crucial importance. It has proved essential for peace and stability in Europe and the wider world.
I understand President Bush will be attending the Gothenburg Summit. Together with my group I hope Mr Bush will be made aware that obviously, we believe our relationship should be one of equals. Our dialogue must be frank and sincere. We need not be brutal, but we do have to make our concerns clear, as they have been outlined in both speeches.
In a world where globalisation in constantly increasing, it is worrying that the Bush Administration is glorying in unilateralism. The first sign of this was the United States' decision not to ratify the Kyoto Agreement on climate change. There have been other more recent moves such as the threat made by the United States to withdraw from the OECDs common actions regarding tax havens. In our view, this type of policy runs counter to the quest for a stable and secure international order.
Secondly, I also believe that we must convey our disquiet at the level of unilateralism currently demonstrated with regard to certain issues which concern us both. These include the peace process in the Middle East, and also the way in which America has put the brakes on the process of detente between North and South Korea.
I would like to comment on the missile defence shield plan, a product of the Star Wars programme. This is extremely worrying as it could affect our security. I think that we must tell our American colleagues quite clearly that the way to increase global security is to combat poverty and combat instability in poor countries. We must not build new barriers between the rich and the poor. The creation of a missile defence shield will only lead to an increase in the number of missiles. This would go against all the efforts made since the ABM Treaty to reduce the number of missiles in the world.
There is also another issue we feel we should discuss with our United States' allies. We believe we should act together in relation to the UN, not adopt unilateral measures. In the specific case of the Human Rights Commission, we should start from the premise that all countries stand for election. Sometimes one is chosen, sometimes another. There is no scope for the introduction of retaliatory measures such as the suspension of a debt which has already expired and been unilaterally reduced.
Lastly, I would like to say that a fortnight ago I had the opportunity of leading a visit by my group to Congress in Washington. We feel we need to make direct contact, regardless of what we are told. It was a very positive visit; we were able to address the House of Representatives' Sub-Committee on European Affairs. The dialogue was as it should be: frank, direct and sometimes tough. Nonetheless, we believe that this should become part of our future. I would therefore like to conclude saying that my group regrets that at the eleventh hour the authorities in the United States have been unable to confirm a meeting that is important both for establishing and for maintaining mutual trust. This affects you, Mr President, as rapporteur for the Echelon Committee.
Mr President, I listened with great interest to the long and sustained shipping metaphor of the Commissioner, who can now lay claim to be a master mariner of sorts. Whether it is his bulk carrier or the speedboat version that is commended by Mr Elles, I certainly think that the Commissioner's focus on deepening the relationship and on being more strategic - even if there is argument on detail - is, in broad terms very welcome.
My group subscribes to the broad detail of the resolution, so I will not rehearse the issues. I agree with the observations of colleagues about fears of a drift in certain cases towards unilateralism, some of the points about bilateral versus multilateral trade and issues about Kyoto, the Echelon Committee, the death penalty, and so on.
I want to speak a little about what our role as parliamentarians should be. We have developed both informally and formally a considerable dialogue with aspects of the legislative process in the US, but as a parliamentary process it remains sub-optimal. We need to do a lot more work on that. Our unique contribution as parliamentarians to the quality of this dialogue will be in establishing a better quality of relationship, in particular with our counterparts in the US Congress. It seems to me that our mission in this regard is, both in Washington DC and in Strasbourg and Brussels, to create the playing field in which the Lamys and Zellecks - or others, depending on whether we are dealing with security and defence, or whatever - can actually play. Because it is clear, certainly in the case of Congress, that they are a major influence on the role of the US executive, and we here are a growing influence on the executive, although we still regret the pillar system that marginalises us in areas of foreign policy or in fighting crime, and so on.
But there is a role here, and we need to do more work on that as a unique parliamentary contribution to the playing field in which executives can deliver the goods. In that sense, I would like to pledge my group and my time to working on that.
The second point I would like to mention concerns globalisation: we have noted the sclerotic effect of either Congress or ourselves legislating first and discovering that the ends do not match. We need in the global context to insist on appropriate regulation, but to try to discover as parliamentarians what it is. Is it soft law or hard law? Self-regulation or co-regulation? We need now to look for some degree of legislative creativity, so that there is no sclerotic dysfunction: wanting to do the right thing, but by chance arriving at another dispute.
Finally, we should put disputes in perspective, as the Commissioner has sought to do. Even bananas, Boeing, beef, etc. represent no more than 2% of the flow of transatlantic trade. Of course, they have a high priority, but they are not the whole story and we must focus on the whole story.
Mr President, Madam President-in-Office, Commissioner, transatlantic relations seem to have drifted into quite a difficult situation. In my opinion, we could even speak of a sort of crisis. I welcomed Mrs Lindh' s suggestion that we can also express criticism when there is cause to do so. We can undoubtedly learn from the United States some other time, when there is occasion to do so, so this is not a question of anti-Americanism, but one of factual discussion.
It would seem to me that what unites the European Union and the United States above all is the fact that together we are responsible, to a considerable extent, for global development, as together we make up the world' s largest trading blocs. I believe that in future, transatlantic relations should ensure that solutions to problems that are caused by the social inequality in the world are evolved and that together we seek the right tools to promote sustainable development.
In this regard the Council and the Commission are also to be praised for the fact that during the Stockholm Summit Prime Minister Persson and President of the Commission, Mr Prodi, sent a letter to the President of the United States that emphasised the importance of the Kyoto Protocol and stated in particular that its policy on climate is an essential ingredient in our understanding of transatlantic relations, and no minor issue. This is my free interpretation of the matter at least.
The Commissioner' s excellent comparison with a super-tanker is something I would like to take up on more or less the same lines. I might imagine that this tanker of ours ought to have the world' s best environmentally friendly technology, and, as Mr Cox said, it should at least have a double bottom, its engine should be very powerful and its fuel as clean as possible - preferably solar energy, if possible, Commissioner.
I would also like to say that if the United States wishes to become the world' s last open-air museum of old technology - and I stress the word 'old' - as it is refusing to start developing climate-friendly solutions, something we cannot do anything about, the European Union must, despite that, become the world' s leading region in this regard, and we can nevertheless invite the United States to join us in implementing this climate policy, which is one that also makes for good business.
I would finally like to say a few words about security policy. My group is very concerned that in the United States there is an intention to use global resources for a missile defence system. We think that is likely to increase the threat to peace worldwide and that the European Union should have no part in it. Instead, try and convince the USA that security in the world is to be furthered by means of solutions based on the worldwide promotion of socially and ecologically sustainable development.
Mr President, Madam President-in-Office of the Council, Commissioner, we seem to have reached a turning point in transatlantic relations. First there is the legacy of the Clinton era. Even if we leave aside the serious trade differences, the emblematic banana dispute, the beef hormone dispute, the GMO dispute and a dozen others that are being or have already been examined by the WTO, we can see that in recent years, Washington had already shown growing signs of unilateralism, one of the stigmata of the superpower complex.
Opposition to the Treaty banning anti-personnel mines, opposition to the Charter on the Rights of the Child, opposition to the establishment of an International Criminal Court that might, one day, have to judge an American citizen, a casual approach to politics and financial blackmail of the United Nations, an economic blockade, in fact a military operation that violates international law, the Echelon affair, the Colombia plan - the list is endless. Moreover, we have hardly had a chance to hold a dialogue with our transatlantic interlocutors about certain decisions that Europeans regard as shocking in a civilised society, such as the death penalty and the refusal to grant universal access to medicines to combat AIDS.
Yet we have to admit that the Bush Administration' s first decisions have a more serious impact than anything we have ever seen so far. We were concerned enough when we heard the new President' s advisor on security, Mrs Condoleezza Rice, describe her vision of the new distribution of labour between Americans and Europeans for the maintenance of peace in the Balkans, when she pointed out with as much perspicacity as elegance that it was not the GIs' job to take children to nursery school.
Frankly, we can only describe the refusal to sign the Kyoto Protocol and the promotion of the missile defence shield as irresponsible, not only towards Europe but towards mankind as a whole.
In view of this escalation, are we condemned to pro forma protests before settling for realism? I think not. A Europe that is open to dialogue but adheres firmly to the principles of a civilised and responsible international community will find allies among the public opinion of the five continents and even in the US Congress and among a number of states.
Commissioner, of course we are not trying to promote a sense of anti-Americanism or indulge in aggressive rhetoric towards a partner who is indispensable in today's world. We simply want to set out the clear political resolve of the Fifteen and their united front towards objectives that could meet the expectations not only of Europeans but of all those, in whatever part of the world, who wish to free themselves from the unipolar system in which they are increasingly being confined.
We must approach the issue of transatlantic relations between the European Union and the United States in the context of the U.S. administration having redefined its strategy. This is to be expected, since elections there have put a new president and a new administration into office and our obligation is to closely observe the signs reaching us from across the Atlantic. The basic feature that, I think, distinguishes the present administration from the previous one, in terms of foreign policy, centres on a return to the priority of consolidating and developing systems of alliances with those countries that show a desire to act in harmony with the Americans. This replaces the previous model, which consisted of acting on the basis of a multilateral approach sustained through a process of ongoing negotiations, intended to establish and define multilateral and universal rules, standards and values, taking the lead, of course, from the American institutions.
This is not the right time to analyse the practical military, diplomatic and economic consequences that this return to more traditional geopolitical concepts by the United States may involve. We should, however, bear in mind that the concept of democratic administration led to a proactive type of action, one consequence of which was the U.S. administration taking greater responsibility for and greater involvement in the details of almost daily crisis management in some part of the world. This is a concept which we feel is being abandoned. Now that this interventionist approach is being reviewed, we are beginning to agree with the Commission and the strategic direction of its document "New impulse for EU-US Relations" . What the European Union must now do is take advantage of the arrival in office of a new US administration to review the way in which transatlantic relations are conducted and to set strict priorities to ensure that the new transatlantic agenda is more productive and constructive in terms of achieving practical results. Just like the Commission, we also feel that the Union' s leaders must reach agreement on a limited number of strategic themes. They must also ensure a high level of political engagement, in order to prevent the relationship' s processes becoming too bureaucratic and cumbersome. It is amazing how often holding frequent meetings and summits with heavily laden agendas has achieved nothing but the dilution of interests and a lack of vision and clear objectives. Let us commit ourselves, then, to a renewed transatlantic cooperation, in which the European Union and the United States are able to work effectively, together and to their mutual benefit, on the various global challenges that we inevitably have to face.
Mr President, dark clouds are gathering over the Atlantic and they are storm clouds. I am not thinking only of the spiral of violence that American society feeds on and of which the string of capital punishments is only one symptom among others. In fact this society, which is based on genocide and whose values constantly give way to the law of the jungle that has been christened 'liberalism' , can only survive by violence; that, in the end, is something that does not concern us.
What does concern us, however, is the custom of American policy to do what it wants where it wants in the world and to disregard all the international rules, including those it imposes on others. I am thinking here of the Kyoto agreements. Nor should we forget Washington's refusal to sign the agreement on nuclear testing, which the United States regards as applying to all states except itself, and a whole range of other agreements that show that Washington wants to tie down every state in the world without being bound in any way itself. Let us also remember the scandalous Echelon affair, which shows that Big Brother intends to keep watch over the entire planet while not accepting any right of inspection itself, as proved also by the insolent and scandalous reception recently given to our committee of inquiry into the network that brought his imperial highness to power. Worst of all, we are behaving like a rabbit fascinated by the boa constrictor or snake about to bite it and we are obeying this imperial policy; my last hope is that France will resist this general tendency of the world to grovel.
Mr President, I think that today we are making history, and that the European Union and the United States are the two leading characters in the play unfolding before our eyes.
There is much more to unite us than to divide us. Clearly, however, our opinions do differ in a number of areas. Both the Commission and the Council recognise this. The purpose of the Transatlantic Dialogue is precisely to provide an opportunity to tackle these.
We must discuss the Kyoto Protocol, and also the missile shield, which will affect our finances as well as our security. We ought to talk about the death penalty, and consider the issue of drugs too. In tackling this problem we must assume shared responsibility and comply with international law. We must also consider the subject of globalisation, as the Commissioner has mentioned. I think it is incumbent upon the United States and Europe to ensure that the outcome of these discussions proves positive rather than negative. We should also stress the importance of developing trade. We must welcome the initiative taken by the US at the Quebec Summit with a view to creating a free trade area for the Americas. We should be delighted that they reached the conclusion that this trade initiative should have a democratic basis. We have enshrined this in our cooperation agreements with third countries. As was made clear yesterday in the Committee on Foreign Affairs in Mr Patten' s presence, these agreements include a democratic clause and have already been in existence for ten years.
Commissioner, Madam President-in-Office of the Council, I would like to pose one single question, and that is whether the Bush Administration is going to continue the Clinton Administration' s practice of exempting European companies from the application of Article III of the Helms-Burton law. I should like to know if this matter is to be discussed at the Transatlantic Summit.
The Bonn Declaration was most welcome in that it committed the European Union and the United States of America to a full and equal partnership, and of course the EU and the US are both partners and competitors, particularly in trade matters. It is important to stress the scale of the economic relationship currently worth USD 2 billion a day, but where there is competition there will inevitably be some areas of conflict and friction, and part of the nature of the relationship is to try and contain that friction. I would like to quote from a Commission document about how to avoid or minimise new trade disputes. It says that we should consult before legislating, negotiate before litigating, compensate before retaliating and comply at any rate. That might be a lofty target but one worth aiming for.
I want to comment too on Commissioner Patten's very welcome statement that he did not see any connection between being European and anti-Americanism. He is absolutely right. To be European is also to encompass a generous inclusivity about people's notions very different from our own. There are of course important outstanding trade disputes, the foreign sales tax one in particular, and it was worrying, to say the least, that President Clinton's last speech before he left office contained some barely veiled threats about the future of the Airbus deal and a possible dispute.
Finally I want to commend the part of the resolution that welcomes the Transatlantic Legislative Dialogue on which this Parliament has set such great store, and I very much hope we want that to continue and be strengthened as part of a constructive and good-tempered dialogue.
Mr President, the starting point for this debate was the US rejection of the Kyoto Protocol. So I welcome the strong language in our compromise resolution on this. But we need more than words. We want the Commission to look at possible EU actions in response to a continued US refusal to respond to climate change, including action at the WTO, on the grounds that by not internalising its external energy costs, US goods are receiving an unfair government subsidy, which is against the rules of world trade.
But it is not just Kyoto. Let us look as well at this intent to tear up the Anti-Ballistic Missile Treaty. This "Son of Star Wars" system threatens a massive new arms race. Asking the US to consult before proceeding is not enough. We need to state very clearly that the EU calls on the US to give up this initiative and pledges itself and its Member States not to take part in this project on any level.
If the US spent just a fraction of the resources it currently spends on missile defence on defending itself against climate change instead, the world would be a much safer place.
Mr President, ladies and gentlemen, the American trade representative Bob Zoelleck made this House an unequivocal but positive offer in the competent committees via the Kangaroo Group, namely that we jointly devise an open trade policy for increasing prosperity throughout the world, including in developing countries. I think that we should take up this offer and start looking at trade policy as a way of broadening transatlantic relations as a whole. We all know that NATO will still need to play a major role in the collective defence of Europe for a long time to come.
We seem, understandably, to have lost all awareness of common security since 1990, which is why we need to ensure that relations between the United States of America and Europe are strengthened in every other political field. We should take up this offer by the US Administration.
In doing so, we should also further the opportunity for relations between our House and the American Congress, provided that we can make our contribution here. You only need look at the difficulties we have experienced with data protection over recent years, because we have no jointly agreed legislation for global economic areas, to see just how far the transatlantic legislators' dialogue needs to go.
I should like, if I may, to address one last point: the United States are now the only superpower in the world and they approach foreign policy problems as such. Their relations with Russia are predicated on this global position, while Europe defines its position from a regional standpoint and sees it in the context of the enlargement process. But that should not mean that we pass up the opportunity to pursue a joint strategic approach in this region. I have a feeling that we have not pursued a joint policy in connection with Ukraine over recent weeks. Now that the westward looking government has been ousted and Chernomyrdin has taken over as governor with the title ambassador to Kiev, it is obvious that we have made strategic blunders which we must not underestimate and which - to my chagrin - we have not discussed even once in the General Council this week.
Madam President, in addition to what the leader of our group, Barón Crespo, said, I should like to make some observations in the context of the equal transatlantic dialogue on matters of international security.
Firstly, our Socialist group is concerned about, and opposed to, the unilateral plans of President Bush to invest trillions in the high-tech weapons industry via a missile defence system, hence both jeopardising the ABM Treaty and possibly provoking a new arms race. It is of fundamental importance that we should oppose the arms race. We want multilateral cooperation and agreements, and support for a reformed UN. We want Europe and America to work together to that end. Unilateral action by either Europe or the US is an anachronism in an age when we are jointly responsible in our global village. It is precisely that joint responsibility which will lead us in Europe to share and take responsibility within NATO, via the rapid intervention force, via the payment of some 80% of the costs of reconstruction in the Balkans. Conversely we therefore ask the US to cooperate in conflict prevention and development aid, and to pay its contributions to the UN, because as Social-Democrats we see that some 100 conflicts in our global village are being caused by poverty, underdevelopment and ethnicity. The best security shield is the battle against poverty. That battle is the best guarantee of security against fundamentalist terror of an ethnic or religious nature, warlords and rogue states. We need a new, wide-ranging attitude to security and we hope that at the forthcoming meeting in Gothenburg, the Commission and the Council will make that attitude a central item on the agenda, in the open, frank, free and confident dialogue with President Bush. That is the route we should like to take.
Mr President, the EU-US partnership is of crucial importance. We are each other' s largest trading partners and by cooperating the EU and the US can play a decisive role in tackling international trade issues. Now that Europe is on its way towards greater unanimity in the foreign and security field too, the necessity of working together will grow even greater. In fields like environmental protection and limiting CO2 emissions cooperation will be decisive.
In the Dutch press, there was an appeal to President Bush in letter form from what the author himself called "the profitable part of American industry" asking the president not to listen only to inefficient companies when environmental decisions were involved. Robust environmental legislation makes companies more innovative, more technology-oriented and more efficient. At yesterday' s Kangaroo Group lunch, Mr Zoellic said that in his view and that of his government not every problem in the private sector needs to be solved by the government. If I combine both things, it may be possible to reach new agreements with the US. Whether an agreement is called Kyoto or New York is a matter of supreme indifference to us. But we must get down to work together.
My final point concerns parliamentary relations. For some years, we have been enjoying better relations. The Legislators Dialogue has gained momentum and has begun to bear fruit. However, since a new Congress has taken office with all the changes in personnel that that involves, it seems difficult to make real contacts. The collective memory on the US side appears to have been erased. We are starting completely from scratch. That is all the more regrettable since our trade disputes could have been effectively prevented by the "early warning" system within the TABD and the Legislators Dialogue.
It is still too early to express real concern. See my observation as part of a European "early warning" system. A light is on, but it is not yet red. But what will happen in a world where the word of a superpower is no longer worth the paper it is written on?
Mr President, I will focus on the single area of environmental issues. There is cause for concern over the EU-US partnership in this particular area. I appreciate the clarity with which the Swedish Presidency addressed these issues in the introduction.
Experts are increasingly unanimous on the problems of global warming and its consequences. In addition, it is clearly the responsibility of the richer countries to reach an international agreement by ratifying the Kyoto Protocol. The US has particular responsibility, as the country has by far the largest emissions.
The question is how we react. Should our reaction lead to a strong anti-American position? No, of course not. However, we should continue adopting a clear and frank stance in our dialogue with the US on these issues.
The fact that the US has not undertaken ratification must not prevent us in the EU from making progress. We have to take the lead in the world with regard to ratification and continue the dialogue with the US in order to bring the country on board in the future.
That must be our position. The Summit in Gothenburg is an excellent opportunity to bring up the issues - in addition to the visit by President Bush, the Gothenburg Summit also has sustainable development as its main theme.
Mr President, Madam President-in-Office, Commissioner, the transatlantic dialogue must be extended to encompass global transport policy because both the USA and we Europeans bear a special responsibility for greater safety in the air and at sea, better environmental protection and fair competition and fair trade practices.
Our primary objective must be to adopt reasonable harmonised provisions in order to develop a transatlantic transport market - be it in air or sea transport - and to work towards global regulations based on harmonised regulations between the USA and Europe, for example in the area of air traffic noise. We do not want to end up at loggerheads with the Americans again over hushkitted aeroplanes; on the contrary, we must endeavour to regulate environmental protection and safety standards in advance, jointly and proactively.
This is not just a task for the Commission and the US Administration. We must try, as part of the transatlantic parliamentary dialogue, to organise specialist debates between transport experts in the American congress and the European Parliament so as to avoid political pressure between the administrations or, as the result of pressure from lobbyists, by the administrations. We must fight together for greater environmental protection and greater safety. This will greatly benefit our people, avoid conflicts between the USA and Europe and could form the basis for an overall joint solution.
Mr President, I think that our debate on the transatlantic dialogue has come at a very good moment. I need not remind Members how crucial this dialogue is with a view to achieving cooperation between equal partners, between the United States of America and the European Union. The dialogue allows us to deal with our differences and to settle some of our old trade disputes; here I am thinking in particular of bananas, an issue we finally resolved a few weeks ago.
I want to emphasise the importance of the question of European defence, an issue I regard as extremely important, in particular now that we are dealing with a new American Administration that has already openly advertised its defence projects. It is quite clear that President Bush's Administration is far more distrustful of the ESDP than President Clinton's was, but that does not surprise me. It took the Union several years to explain its objectives, define its means and convince its American ally that a European defence system could be developed alongside NATO.
Today we must at all costs protect this achievement of the transatlantic dialogue. The concept of an ally must not be a one-way road. I believe that the Union has shown itself to be entirely transparent in the way it has presented the CESP, followed by the ESDP, to the United States and I think it should make it just as clear that the United States must consult its allies on all major projects, of which the anti-missile shield project is one.
Regarding European defence policy as such, we must continue to state firmly what we want, as we always have done, and not systematically look at every European defence question in terms of NATO's reaction. The Union has always emphasised the importance of complementarity between European action and Alliance action, especially in relation to the Petersberg tasks. The issue here is neither competition nor disengagement, but simply a united approach.
Mr President, I will be extremely brief as I am aware that Parliament has other business to attend to.
I agree with Mr Barón Crespo that the EU and the US have a joint global responsibility to combat poverty, reduce tensions and promote disarmament. Discussions on US missile defence should continue.
The Gothenburg Summit will be an ideal occasion to demonstrate the points on which we agree, e.g. regarding the Balkans and the Middle East, and those on which there is no agreement, be it unilateral action within the UN, contributions to the UN, the Kyoto Protocol or environmental issues.
However, if we are to influence the US on those areas in which there is no agreement, making contact with the new administration is not enough. Instead, we also need contact with the US congress. I wish Parliament success in this area.
I should like to inform you that I have received six motions for resolutions under Rule 37 paragraph 2 of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
VOTE
(The President declared the common position approved)
Proposal for a European Parliament and Council Regulation amending Article 21 of Council Regulation (EC) No 1292/96 on food-aid policy and food-aid management and special operations in support of food security
[COM(2001) 1 - C5-0007/2001 - 2001/0005(COD)]
(Parliament approved the proposal)
Proposal for a Council regulation amending Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products
[COM(2001) 111 - C5-0094/2001 - 2001/0052(CNS)]
(Parliament approved the proposal)
Initiative of the Kingdom of Sweden with a view to the adoption of a Council Decision adjusting the basic salaries and allowances applicable to Europol staff
[7494/2001 - C5-0142/2001 - 2001/0806(CNS)]
(Parliament approved the initiative)
Report without debate (A5-0139/2001) by Mr Garriga Polledo, on behalf of the Committee on Budgetary Control, on the change of legal basis of the proposal for a European Parliament and Council directive amending Council Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties and in respect of value-added tax and certain excise duties
[C5-0019/2001 - 1998/0206(COD)]
(Parliament adopted the resolution)
Proposal for a recommendation (B5-0340/2001) by Baroness Ludford, on behalf of the Committee on Citizens' Freedoms and Rights, on the European Union's position at the World Conference Against Racism, Racial Discrimination, Xenophobia and related Intolerance
(Parliament adopted the recommendation)
Motion for a resolution (B5-0339/2001) on the area of freedom, security and justice
(Parliament adopted the resolution)
Recommendation for second reading (A5-0133/2001), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive on general product safety [14614/1/2000 - C5-0045/2001 - 2000/0073(COD)] (Rapporteur: Mrs González Álvarez)
Patten, Commission. Mr President, Amendments Nos. 2, 9 and 13 would extend the export ban by removing the possibility for an exemption, while Amendment No 12 would remove the principle of an export ban where a product is temporarily banned. The Commission considers that both approaches go too far, and indeed that they go in opposite directions. So these amendments are not acceptable to the Commission. In our judgment Amendment No 3 on external certification also goes too far. The Commission could only accept a simple reference to their value in a recital. The Commission can accept the reference to action on services in Amendment No 1 on the first recital but not the specific commitment set out in Amendment No 11.
In summary therefore the Commission can accept in full or in part Amendments Nos 1, 4, 5, 6, 7, 8 and 10 and the Commission cannot accept Amendments Nos 2, 3, 9, 11, 12 and 13.
(The President declared the amended common position approved)
Recommendation for second reading (A5-0140/2001), on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 95/21/EC concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control)
[5179/1/2001 - C5-0074/2001 - 2000/0065(COD)] (Rapporteur: Mr Watts)
There are two amendments that we are concerned about regarding port state control. We can partly accept both Amendments Nos 1 and 2 with the qualifications which were set out in the plenary session.
Mr Watts has requested the floor.
Mr President, I am grateful to the Commissioner for indicating the support of the Commission, in principle, for both amendments being tabled in plenary today. But I seek clarification on Amendment No 1. Whilst in principle the Commission is saying it supports our demand for "black box" voyage data recorders to be fitted to all ships, can it confirm that relates not just to new ships, but also to existing and old ships? It is an important clarification. I would appreciate a statement from the Commissioner on that particular point.
I am not in a position to go further than the Commissioner responsible herself but I can make it clear that we accept in principle the objectives of the amendment. We intend to follow this line during the conciliation procedure with the Council, taking into account the fact that both the proposals to which the honourable Gentleman referred are part of a unique package but we will certainly follow this line during the conciliation procedure.
(The President declared the amended common position approved)
Recommendation for second reading (A5-0144/2001), on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Directive of the European Parliament and of the Council amending Council Directive 94/57/EC on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations
[5178/1/2001 - C5-0075/2001 - 2000/0066(COD)] (Rapporteur: Mr Ortuondo Larrea)
In brief, we accept Amendments Nos 2, 5 and 6. We partly accept Amendments Nos 3, 4 and 7, but I am afraid we cannot accept Amendment No 1.
(The President declared the amended common position approved)
Report (A5-0151/2001) by Mr van Dam, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending Council Regulation (EEC) No 881/92 on access to the market in the carriage of goods by road within the Community to and from the territory of a Member State or passing across the territory of one or more Member States as regards a uniform driver attestation
[COM(2000) 751 - C5-0638/2000 - 2000/0297(COD)]
(Parliament adopted the legislative resolution)
President. Voting time will be suspended now and resumed after the formal sitting.
(The sitting was suspended at 11.55 a.m. and resumed at 12.35 p.m.)
The next item is the vote on the Conference of Presidents' proposals on the European Parliament's calendar of plenary part-sessions in 2002.
Madam President, I appreciate the tactics, but would it not be more democratic if you waited until everybody came in, sat down and took part in this vote? It is the last one on our schedule today and it is not a coincidence that it has been taken out of turn.
No, Mrs Doyle, it is not the last vote this morning. And I am indeed sorry that Members did not all feel it necessary to listen to Mr Schuster's excellent speech. But that does not matter now and they are welcome to join us again.
Before the vote on block 1 by Mr Posselt and others:
Madam President, this vote is extremely important because, now that we have done away with Fridays, mini part-sessions are illegal. If we do not need Fridays, then we do not need extra part-sessions, which is why we really must hold these votes separately and reject each mini part-session separately.
Before the vote on block 2 by the Technical Group of Independent Members:
Madam President, whenever amendments are tabled, the name of the author is given. With regard to the Technical Group of Independent Members, I would like to make it quite clear to the House that these two blocks of amendments were tabled by the seven radical members of the group.
Thank you for that clarification.
After the vote:
Madam President, since it has now been established for two years in succession that a majority of Parliament does not want Friday to be included on the calendar of part-sessions for Strasbourg, I would ask you next year to submit a calendar on which Fridays are not included. I think that that would be consistent with the democracy we practise in this Chamber.
Thank you, Mrs Thorning-Schmidt. The Conference of Presidents will act as it sees fit.
I now have to join the President of Slovakia. The voting, however, will continue.
Mr President, I have tabled a proposed oral amendment to Amendment No 9 by Mrs Figueiredo. This proposed oral amendment, which has been agreed with the author of the original proposed amendment, Mrs Figueiredo, replaces Amendment No 9 in your documentation. The oral amendment reads as follows: "The question of whether Community fishermen from all Member States will enjoy fishing opportunities in waters under the jurisdiction of Greenland in future should be clarified when interim controls of the agreement are being prepared" , and I should like to ask you to accept it.
(Parliament adopted the legislative resolution)
Motion for a resolution (B5-0341/2001) on the report on the future objectives of education and training systems
(Parliament adopted the resolution)
Report (A5-0128/2001) by Mr Miranda, on behalf of the Committee on Development and Cooperation, on the proposal for a Council regulation amending Council Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001 so as to extend duty-free access without any quantitative restrictions to products originating in the least-developed countries
[COM(2000) 561 - C5-0136/2001 - 2000/0239(COS)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Food security (C5­007/2001)
. (FR) The only reason we voted for this proposal for a regulation was because if we had voted against it that might have suggested agreement with those who are opposed even to this minimum aid to poor countries.
Having said that, these proposals are inadequate, cynical and hypocritical. For anyone to pretend, for example, that this aid can 'contribute to world food security' and 'respond to emergency food situations and other food needs' when several hundred of millions of people in the world find themselves in emergency situations, if not in extreme distress, mainly because the European powers represented here in Parliament plundered them in the past, is a cheap attempt to salve their conscience.
Ludford recommendation (B5­340/2001)
Although this proposal is merely a statement of position and does not set out the means of imposing its recommendations, we voted for it because racism, xenophobia and anti-Semitism are some of the worst forms of barbarism still alive in society today.
Our vote is also the expression of our solidarity with all those who are fighting this scourge, as also with its victims, in particular on the territory of the European Union, which has the sad privilege of having produced its most despicable forms and is still affected by it today.
Area of freedom, security and justice (B5-339/2001)
The proposal for a recommendation on the position of the European Union at the World Conference against Racism, Racial Discrimination, Xenophobia, and Related Intolerance contains a number of positive points. But there is, indeed, 'no room for complacency' in Europe. In fact, 50 years after the Holocaust, certain member countries played an active part in the genocide in Rwanda and many European minorities, such as gypsies, are still being persecuted today.
The centuries of slavery and colonisation weigh heavy in the history of the member countries. However, many countries continue to be pressurised and remain dependent and immigration policies give cause for concern. We have expressed our views on this before. The criminalisation of immigrants is a real scandal against people who are fleeing from political or economic oppression.
If we are actively to combat racism and xenophobia, we must respect the right of asylum, formulate a policy for regularising the status of all those without the necessary papers in Europe and grant nationals of third countries the right to vote and stand at all elections. Those are a few of the measures with which we can fight racism and xenophobia effectively. If it wants to satisfy the citizens' needs, the European Union must finally decide to cancel the debt and impose the Tobin tax.
The World Conference against Racism, Xenophobia, Anti-Semitism and Intolerance can and must be seen as a unique opportunity to undertake an in-depth examination of these disturbing phenomena and to adopt measures that could put an end to them. It is nevertheless crucial that we do not conceal the fact that many of the intolerant attitudes seen in our societies are caused by feelings of insecurity resulting from situations created by the collective redundancies of thousands of workers, by the increasing lack of job security and by the loss of rights.
Nevertheless, given the reduction in funds that the European Union and the Member States give to the LDCs and the general lack of support for their development, we might easily conclude that the only chance of survival for many men and women from these countries is to emigrate to the 'rich' countries. Furthermore, given that barriers to the movement of immigrant workers in the European Union are being continually erected, and this is a situation that could now be changed to some extent in order to attract the technical specialists that we are lacking, and that problems are systematically created for the family reunification of these citizens, it is hard to believe that we are contributing to their integration.
We shall be voting in favour of this resolution, but we feel that, in addition to declaring politically correct intentions, we must take action. This is why the European Union must set an example.
I abstained on the vote because no mention or condemnation was made of the recent attempt of the French Parliament to brand and outlaw certain Bible Protestants in France as sectarian.
The intolerance of the State and the courts of France against these Protestants should have been mentioned and condemned.
The EU Parliament too often closes its eyes to the persecution of such Protestants within its bounds.
In the resolution it has just adopted on questions relating to the police, justice and the free movement of persons, the European Parliament is once again calling for the complete 'communitarisation' of immigration policy and all related policies, such as asylum and temporary protection. Meanwhile we must once again repeat the point that although European coordination is obviously essential, the people of each country must have the sovereign power to make the final decision determining who may remain on its territory.
The Treaty of Amsterdam had already transferred these matters to a Community framework by taking them away from the national parliaments, but with two vital derogations from the usual procedures: the Commission must share its power of initiative to propose texts with the Member States during a transitional period fixed at not more than five years after the entry into force of Amsterdam (i.e. until 1 May 2004); the Council will take its decisions not by a qualified majority but unanimously for at least five years, which means that for the time being each country retains its sovereign decision-making power. These are the two derogations to which the European Parliament's resolution for which we voted today is most strongly opposed: it disputes that the Member States have any right to propose texts, on the pretext that they would exercise this power in an uncoordinated manner; it wishes the qualified majority system to apply more widely (or perhaps totally; this is not made quite clear), a wish that would largely be granted by the Treaty of Nice if it is ratified.
We take the opposite position: if it came to the point that immigration questions were decided by a majority, that would take the power away from the countries and put it in the hands of uncontrollable lobbies, or perhaps even to one member country that was better placed than the others in the decision-making procedures. For the good of Europe these powers, the power of proposal and of decision, should remain among the sovereign competences of each nation. In particular, direct decision-making power should be returned to the national parliaments.
The motion for a resolution itself recognises that 'the Member States and the Council are not succeeding in implementing a common policy in the areas of asylum and immigration' . As for national policies, instead of becoming more flexible they are more and more restrictive.
Within the European Union, capital has been able to move freely for a long time now, as have goods. But not people. That is tantamount to admitting that this European Union was not made for people but for capital and those who possess it.
Obviously, we voted against this motion for a resolution.
We repeat our demand for the total freedom of establishment and movement for all those who live and work in one of the European Union countries and their entitlement to the same political, legal and social rights as citizens of the Community.
- (SV) I have voted against the motion for a resolution.
This initiative and its classification are, in my view, the wrong way for the European Parliament to handle such a fundamental constitutional issue as the entire EU decision mechanism, including the proposal to abolish the pillar structure in the area of justice in favour of the Community method with full co-determination for the European Parliament.
The Posselt report has not been before the Standing Committee on the Constitution, which is a clear omission.
In point 33, for example, the wording is very unclear and also poorly supported on such an important issue as whether the European Union should establish its own force for European border protection.
González Álvarez report (A5-0133/2001)
Fatuzzo (PPE-DE). (IT) Mr President, I would like to address Mr González Álvarez, if I may, for, last night, the great Italian fashion designer Valentino phoned me. "Hello. Is Mr Fatuzzo there?" "Speaking," I replied. "Mr Fatuzzo," said Valentino, "we Italian, French and European fashion designers are extremely concerned. "What about?" I asked him. "We are concerned about Mrs Laura González Álvarez' report on product safety because, you see, our products, our clothes are dangerous. We consider them dangerous because they are sexy, provocative and fascinating." "That is true," I said, "but why are you phoning me? I am the representative of the Pensioners' Party." "Because," Mr Valentino replied, "as you know, pensioners sometimes suffer from heart problems and so your votes are even more dangerous for them. Please help us!"
I therefore voted for the motion in order to prevent safety criteria being applied to clothes.
The removal of borders and the achievement of the single market on 1 January 1993 highlighted the existence of a market of more than 370 million consumers, for which accompanying rules had to be drawn up to guarantee them a number of rights. Directive 92/59/EEC on general product safety (DGPS) was drawn up to that end. Although the general approach of the directive adopted in 1992 proved satisfactory, the objectives set out in it were not all achieved because of the lack of clarity or gaps in some of its provisions.
The proposal is interesting overall, but several highly important amendments that Parliament had adopted at first reading, in particular the amendments on the safety of services, the precautionary principle, product monitoring and the European product safety network were not incorporated. The responsible parliamentary committee therefore decided, justifiably, to table them again.
Conversely, the common position does include Parliament's amendments on charity shops in a recital that stipulates that, in relation to charitable activities, it may prove impossible to provide information on the origin of a product and the risks it might contain.
The Council has also introduced certain innovations in relation to the Commission's initial proposal, in particular:
Modification of the definitions of 'product' and 'safe product' to clarify the scope of the directive, especially in regard to services;
Introduction, again for the sake of clarification, of additional definitions relating to 'serious risk' and 'withdrawal' ;
Introduction of a three-stage procedure, with the right of appeal to the regulatory committee, in order to define European standards;
Additional provisions to encourage producers and distributors to become more involved in the voluntary sector.
These proposals go in the right direction. Product safety must be taken into consideration when the rules governing the single market are adopted. That is a vital condition for restoring consumer confidence, which has been somewhat shaken by the scandals of all kinds that have blown up recently. It is vital to the sound operation of the single market.
Amending this directive is, therefore, a step in the right direction.
The Council common position, adopted on 12 February 2001, accepted 21 of the 30 amendments tabled by the European Parliament. Nevertheless, it left out important issues which the rapporteur has referred back to the European Parliament for second reading, and for which we have voted.
First and foremost, the introduction of the precautionary principle in the marketing of products and in measures to be taken in risk management. This is a general principle, used by public authorities and must be referred to explicitly with regard to the powers and obligations of Member States.
Furthermore, the Council common position abandons the idea of a total ban on exporting products that present serious risks, despite clarifying the concept of partial bans or no bans whatsoever, without presenting any criteria for choosing which ban to apply. We should, therefore, reinstate the European Commission' s original proposal.
Lastly, another important issue is safety in the field of services. As the rapporteur says, the Commission must present rapid proposals for the safety of services. The Commission must identify the needs and priorities for Community action in this field, and the responsibilities of service providers, taking account of the clarifications of the common position on the scope of application of the present directive.
On this topic the interests of industry continue to clash with those of the consumer and the environment. Most companies no longer oppose the idea that protecting consumers against unsafe products is desirable. In the single European market they are prepared to withdraw products that damage their good reputation. On the other hand, when it is a matter of concrete measures by government, they are quick to complain that these restrict their freedom excessively, and exert pressure on Parliament to reject them. Initially the Commission quite rightly claimed the right to decree a complete export ban on dangerous products. It is madness that companies based in our countries should try to earn money from products that we consider unsafe for European consumers. The Council seriously curbed those powers, probably under pressure from protesting companies who lobby their own national governments to protect the country' s exports. I support the rapporteur in her aim of maintaining those powers and in addition of taking more safety measures before 2003. It is reprehensible that good decisions by Parliament require 314 at second reading and as a result can often not be maintained in the face of opposition by the Council.
. As a British member I was very concerned when the proposed directive was first discussed in the Environment Committee that it would inflict severe financial and bureaucratic damage on the flourishing British and Irish charity shop industry - largely unknown elsewhere in the EU - which raises so much money for good causes, and is also extremely sound environmentally by recycling and reusing large quantities of second-hand goods, which it then makes available cheaply to the consumer in its retail outlets.
I was therefore delighted that the common position of the Council returned to this House for a second reading incorporates the exemptions required for charity shops, inspired by my original amendment, from the need to keep records of the identity of purchasers of, in particular, second-hand electrical and electronic goods which constitute only a small part of their overall business. This was a victory for common sense and has pleased the industry and my London constituents, and I thank the rapporteur and Commission for this derogation.
. I welcome this report on general product safety which offers yet further proof of Europe working for our citizens.
People across Europe are becoming increasingly worried about the safety of consumer products, such as children's toys. We in the European Parliament are addressing this concern in a sensible, common-sense manner. There were fears that the British tradition of charity shops would be threatened by these proposals. I am pleased that Labour MEPs worked to prevent these from being affected by this directive. It is ludicrous to think that the average charity shop, flea market or car boot sale can provide the authorities with information about product risks and product origin for second-hand goods acquired from the general public.
Overall, this directive is an enormous step forward in ensuring a consistent and high level of consumer protection. It also creates the efficient functioning of the single market to benefit people, not just business.
We must not allow hidden dangers to consumers to creep in unseen through the back door. I urge this House to move ahead from these proposals to look at the safety of services and the liability of service providers and to adopt the precautionary principle.
Public confidence in the safety of products has taken a real knock in recent years following a number of scares, especially in children's toys. Only by taking a safety first attitude - and being seen to take a safety first attitude - can public confidence be restored.
Watts report (A5-0140/2001)
Fatuzzo (PPE-DE). (IT) Mr President, with regard to Mr Watts' report on shipboard living and working conditions, I received a 'phone call from an old friend, the purser, Mr Augusto Fazio, who used to sail with me - and still sails - between New York and the Bahamas. He complained: "Working conditions on board ships are hard and tiresome. We have to work during the day and at night and we are poorly paid. I would like Europe genuinely to concern itself more - it is already taking an interest but not enough - in our pay and also in our pensions, for I am approaching retirement age".
I therefore welcomed Mr Watts' report and was happy to vote for the motion.
The Danish Social Democrats have voted in favour of improved European rules governing safety at sea. We have voted in favour of increasing the number of inspections, of refusing all ships sailing with blacklisted flags access to EU ports and of requiring all new ships to be fitted with black boxes, as they are called. Many accidents involving pollution could have been avoided by means of better safety. We have seen all too many accidents in the last couple of years. There was the loss of the tanker, Erika, off the Brittany coast in December 1999, resulting in considerable oil pollution, and the loss of the Italian chemical tanker, Ievoli Sun. Most recently, we have seen an extensive oil spill in the Baltic.
The oil spill in the Baltic could have been avoided. Better European rules were needed. The ship owners do not think that a black box has anything to do with safety. However, that is not the case. A black box is very useful in the investigation after two ships have collided, as happened, for example, in the Baltic. If we become better at discovering the causes of accidents, we also become better at preventing them. We cannot wait for international rules in the IMO. The EU must take the lead in the IMO by adopting better rules. We cannot compromise on safety. We must have safety so that fish, birds and people can use the sea without being covered in oil and chemicals.
Even though the Commission's proposals aim to strengthen port state control by increasing the number of inspections and adopting more rigorous procedures, we wonder what has become of the governments' political resolve to prevent further oil slicks, 16 months after the shipwreck of the Erika.
The legislation must be applied by all the Member States, including Belgium, Portugal, France, Ireland and the Netherlands. Moreover, adequate resources must be earmarked for these controls, which in concrete terms means hiring more inspectors, widening their powers and areas of control, especially in regard to respect for social security rules and the living and working conditions of the crews. The proposal to equip as many vessels as possible, from oil tankers to bulk carriers and passenger ships, with VDRs or 'black boxes' is a positive one, but this must not exempt the states from carrying out the necessary inspections. It will also be necessary to create as soon as possible a team of European inspectors and coast-guards and allocate them adequate financial, human and material resources.
Furthermore, the Council's proposals on 'black-list' flags are still too timid. It must take a much firmer stance against flags of convenience, especially those from Member States and from the islands of Kerguelen and Wallis and Futuna Islands. We must require their suppression and ban all vessels that do not respect these rules from sailing in Community waters.
Eighteen months after the shipwreck of the Erika, need we remind anyone of the distress, the suffering, the anger of the people living along our Atlantic Coast, whose maritime and tourist activities have been so hard hit? Need we remind anyone how long it took to pay out compensation, which in many cases has still not been received, and how inadequate that compensation was?
The day after this tragic accident, speaking in this Chamber, I proposed adopting the following broad policy guidelines:
The 'polluter cleans up' principle: will we leave it to the communities, to the citizens who are the victims, to clean up our coast?
The 'polluter pays' principle: we must underline the liability of the ship-owners and operators in this type of disaster.
Rapid and complete compensation of the victims.
Maintenance of the Community fleet and shipyards at an acceptable level, rather than allowing fleets to develop in our seas and our ports over which we have no control, which fly flags of convenience that are quite untraceable.
Strengthening the Community legislation providing for the inspection and classification of ships operating in Community waters and a ban on dangerous ships.
Eighteen months later, what has become of the measures we called for?
We welcome the proposals on which Parliament voted today and which go in the right direction.
The Watts report is concerned with strengthening port state control and with rigorous inspections and procedures. We support the rapporteur's calls for the use of voyage data recorders.
In the Ortuondo report, we welcome the more stringent legislation on ship-classification societies.
We also note with interest the progress of the 'Erika II package' , which we await impatiently.
Yet we are still far from taking the necessary measures in regard to compensating the victims, applying the principle of the 'polluter cleans up' , restoring the balance of sea transport between the various Community ports and encouraging the maintenance and development of our merchant fleets.
The overcrowding of European ports, especially in the Channel and the North Sea, makes these measures all the more urgent.
Ortuondo Larrea report (A5-0144/2001)
Fatuzzo (PPE-DE). (IT) Mr President, with regard to the Ortuondo Larrea report on the safety inspection of ships, I have to say that, although I voted for the motion, I would have preferred the classification societies appointed by the governments to inspect ships and to give the ships that sail our seas and the seas outside the Mediterranean free reign, to be assisted in carrying out these inspections by pensioner sailors, pensioner quartermasters, pensioner engine room officials and pensioner chief stewards, who have a wealth of experience and are highly qualified to assess whether ships are truly safe.
President. At last, I understand what is going on! In fact, I was wondering whether there was a plant in the audience that was not really a plant! Now I understand!
Today we are voting, at second reading, on the Ortuondo Larrea report on classification societies. Some of the amendments are heading in the right direction by proposing a strict ban on the Administration employing recognised organisations if they have economic interests in the management or properties of ships, or by reaffirming the need for coherence between the European standards and the IMO.
We cannot accept some others, which seek to reduce the financial liabilities. They only aim to ensure that for the rules of competition between states, regardless of the scale of the consequences due to errors or negligence of the recognised organisation.
Liability must be full and complete and the court or tribunal must judge and decide freely, on the basis of the real nature of each disaster.
As often happens, the report proposes improvements in transparency or harmonisation, but limits their actual scope by not making provision for adequate financial sanctions.
This package to increase safety at sea is a reaction to the accident with the Erika on 12 December 1999.
Despite the fact that a plethora of Parliament's proposed amendments have been adopted, such as the exclusion of classification societies with some form of business, personal or family links to the shipowner or operator, greater transparency by requiring classification societies to ensure that all relevant information is made available to all interested parties on their websites, scrutiny of classification societies where the accident rate recorded by the ships classed is excessively high, the Council and Parliament still disagree on two very important points, which is why a conciliation procedure would appear to be in order if the recommendations before us, which we support, are accepted.
Firstly: the European Parliament proposed that ceilings should be placed on the financial liability of classification societies in the event of an accident caused by wilful act, omission or gross negligence in their survey work. The Council was in favour of a regulation which allowed the Member States to set the maximum amounts payable, with the amounts set by Parliament here as minimum, not maximum amounts.
Secondly: the Council has not accepted that there should be regular, mutual consultations between recognised organisations with a view to guaranteeing that their technical standards are equivalent to the provisions of IMO Resolution A.837 (29) and that the Commission should be provided with regular reports on fundamental progress made on these standards and their willingness to cooperate with port state control administrations.
As my group is positive that a common standpoint can be found for both outstanding problems, we feel that a conciliation procedure would be in order.
van Dam report (A5-0151/2001)
Fatuzzo (PPE-DE). (IT) Mr President, as you can see, sometimes the Pensioners' Party gains fresh support from people as important as the Members of the European Parliament, even if only for explanations of vote on individual measures. I hope that Mr van Dam's report will receive just as much support. I voted for this report, which establishes a regulation on the safety of the carriage of goods by road and the safety of drivers who drive international heavy goods vehicles in Europe. The report also says that it is essential for the salaries and working conditions of drivers in Europe to be standardised, so as not to distort competition. However, that means that, in order to prevent distortion of competition, the rules governing pension contributions should also be standardised, and drivers' pensions should be standardised too. Therefore, what is stopping us from giving the European Union the competence to regulate the salaries and pensions of all Europeans?
The report on which this proposal is based 'shows that a number of EU transport firms use a variety of underhand means for using cheap vehicles and staff from third countries. The costs of both equipment and staff are significantly lower than in the EU.' That means that a number of road transport firms employ underpaid drivers, working in precarious conditions, for transport outside the country in which they are based.
What worries the rapporteur most, however, is not the situation of the drivers, their excessively low wages or unacceptable working conditions, but the resulting 'distortions of competition' . The proposed solution is the compulsory introduction of a 'uniform driver attestation' in all the EU Member States.
It would have been preferable to make the hauliers pay the same wages, whether or not the driver is an EU national. The best way to combat 'social dumping' would have been to impose a minimum wage aligned with that of the country where it is highest. Yet the European authorities prefer to impose a uniform administrative document throughout the European Union, rather than making the hauliers pay decent wages and provide decent working conditions for all their drivers, whatever their country of origin.
This shows that the envisaged reform is not concerned with the workers, which is why we abstained.
The Van Dam report on the eventual introduction of a uniform attestation for all drivers engaged in road transport within the territory of the Community is a positive step. However, we do not take the same stance as the rapporteur, who is in favour of 'fair competition' in this sector. The single market liberalised the carriage of goods by road. The companies then used a variety of underhand means for using cheap equipment and staff from third countries. A certain complacency has arisen in this field, similar to that found in transport by sea. The road hauliers' search for profit at any price leads to the over-exploitation of labour, which seriously increases the risk factor of this mode of transport.
We emphasise the need to harmonise labour law for drivers travelling within the Community territory at the most favourable levels achieved, beginning with their training, working hours and working conditions, pay and pensions. Moreover, it is imperative for the Member States to recruit enough monitors and inspectors to ensure respect for existing legislation. It is mainly for these reasons that we are voting for this report.
Calendar of part-sessions
Since we have no special preferences regarding the duration of part-sessions, we abstained from the vote on the proposed calendar.
Yet we do believe that whatever the majority that emerges from Members' votes, the employees of the European Parliament, officials and others, must not be made to suffer in any way from this decision, and in particular must not have their salaries reduced. There is no reason to penalise the staff simply because of the way the Members choose to work, i.e. their own convenience.
. (NL) On behalf of the Netherlands delegation I wish to report that we have voted in favour of abolition of Friday sittings, on the assumption that a thorough reform of our parliamentary work is necessary, to allow more time for legislative work. We hope that our decision will be seen as a pragmatic and not a moral one.
Stihler report (A5- 150/2001)
Madam President, this was an extremely important report. Right across Europe, the abuse of alcohol by children and adolescents is a growing problem. In Ireland the level of alcohol abuse by young people has grown dramatically over the years.
One of the things we need to look at is the whole advertising campaign by the alcohol industry. The alcohol industry portrays alcohol as something that is necessary to enjoy life. It portrays the abuse of alcohol as something that is acceptable in society. Yet when you look at what happens in society - not just to young people but also to older people - one of the major problems we have is the abuse of alcohol, which contributes to violence in the home, violence on the streets and to serious crime. We have to address this issue. One of the best ways of addressing this is by looking at the advertising industry.
For example, there is a restriction on cigarette advertising on television, yet there is no restriction on alcohol advertising on television. There is something seriously wrong here. Yes, smoking damages health and causes major problems for the smoker and for passive smokers. But alcohol causes major problems throughout society, from health problems, to violence, to abuse against other people and the persons themselves.
We need to consider whether it is acceptable that the alcohol industry can advertise in such a carte blanche fashion. It is completely unacceptable. We need to address this. We need proper restrictions on the advertising of alcohol. It is a drug and should be accepted and recognised as such. It should not be promoted as something that is necessary to enjoy life, because it is not.
Mr President, I fully support the report on the recommendation on drinking of alcohol by children and adolescents. Who would not do so? What is important is that recommendations are not issued for reducing the alcohol consumption of elderly people for, it is well-known, when taken in moderation, alcohol is beneficial to health.
The report proves conclusively and extensively in its introduction - inter alia - that: a) the probability of adults' developing an addiction (alcoholism) increases significantly if they start drinking as children or adolescents, b) the use/abuse of alcohol by children and adolescents is increasing continuously in all the countries of the ÅU, c) many countries in the ÅU produce "alcopops", i.e. refreshments containing alcohol, which are freely sold to children and adolescents, d) there is a direct and worrying link between violence and antisocial behaviour and between road traffic accidents (deaths, disabilities) and the use of alcohol by children and adolescents.
The rapporteur is therefore quite right to raise these major issues. However, just when you would expect fundamental proposals to combat this very serious problem, all you find is a series of amendments urging awareness-raising and recommending and encouraging producers to stop producing alcopops and bar waiters and owners to avoid selling alcoholic beverages to children and adolescents and include cheap, non-alcoholic drinks on their menus. Advertising should be directed solely at adults, inexperienced drivers should avoid having more than 0.2% alcohol in their bloodstream and parents, associations and sports personalities should persuade children and adolescents to resist the massive onslaught by manufacturers, retailers, bar and club owners and advertisers. At the same time, we should rely on these people to act altruistically and to stop selling or advertising alcohol to children.
In other words, trivial, anodyne, fragmentary proposals which, at best, are ingenuous, in that they are a long way from dealing with a problem which claims the health and lives of millions of minors. Nowhere did we find any reference to the causes of the problem or any proposal to deal with the huge financial interests which use all means, fair and foul, to manufacture, market and promote alcohol to children and adolescents. Obviously, unless these issues are addressed, any proposal will just be an "aspirin", a simple wish list which merely perpetuates and exacerbates the problem.
Finally, we note that the introduction to the report stresses that, under no circumstances, will even these anodyne proposals - which will run off the back of economic interests and profiteering - become binding proposals or legislation; they will simply remain as recommendations to the Member States.
- (SV) We believe that the focus of alcohol policy should be decided at national level. Issues of taxation, retail monopolies, advertising, import restrictions and age limits should all be decided by the individual Member States.
The Stihler report addresses a recommendation from the Council in this area. As it is not a matter of legislation for Member States, we have voted for the proposal, as we share its main political stance.
We all know that alcohol consumption is high, with all of the unfortunate consequences that this entails, specifically when young people are concerned. As a recent survey of fifteen- and sixteen-year-old adolescents revealed, the highest levels of excessive consumption are seen in Ireland, the United Kingdom and in Denmark. It is these last two, however, together with Finland, France and Sweden, that have the highest percentages of young people who have been drunk at, or under, the age of 13. Studies that have been carried out show a strong link between alcohol consumption and anti-social behaviour such as violence, and that immoderate consumption of alcohol is a proven factor in unwanted pregnancies, sexually transmitted diseases, crime and road traffic accidents. Furthermore, consumer habits acquired in youth can also affect health and set longer-term consumption patterns, which means that we must not only give a commitment to health promotion, education and information policies, but also to measures limiting alcohol consumption by children and adolescents and structural actions in the field of treating young people and helping them to better adapt to society. The Commission' s proposal, however, is extremely superficial and starts from the premise that those who stand to benefit from alcohol sales will work to prevent greater consumption amongst children and adolescents, which is quite a utopian idea, as is well known. The rapporteur goes somewhat further in her proposals, and tries to lay down certain rules and stresses the need for more precise codes of conduct, but what is really needed is for the Member States to pay greater attention to this problem.
If we are to pursue a responsible policy we must concern ourselves with the health of Europeans, particularly the youngest among them.
Therefore, we need to be very vigilant in face of the rising alcohol consumption by children and adolescents. That is why I voted for this recommendation of the European Parliament, which calls on the Member States to take measures to protect young people.
Action should therefore be taken in the European Community countries to raise public awareness of the dangers of excessive alcohol consumption and persuade children, adolescents, but also parents, to be more responsible for their actions.
Children and adolescents are particularly receptive to the messages transmitted to them and the appropriate educational action could therefore produce practical results.
We must remember that young people are the main victims of the murderous road accidents caused by alcohol abuse. Furthermore, if the appropriate messages were disseminated to make even the youngest children aware of the dangers of excess alcohol consumption, that could prevent some of the tragedies we have seen.
At the same time, we have to distinguish between different drinks. We know, for example, that the moderate consumption of wine can have beneficial effects on health. That is why we certainly do not wish to condemn the producers. Our aim is to put a stop to the excessive consumption of alcoholic drinks among young people.
Yet the producers do have a role to play. They should not target their commercial and advertising campaigns specifically at adolescents. We know what an impact these campaigns can have on young people, so this temptation must be suppressed in favour of preventive measures.
Lastly, we should give some thought to whether it might prove effective to affix warning labels to the products, as France is doing in relation to advertising.
The consumption of alcohol by adolescents and, alas, more and more often by children, is a real cause for concern and we must do our utmost, we who are supposed to be responsible adults, to protect young Europeans against the abuse or, as the rapporteur calls it, the harmful use of alcohol. That is why we will vote for Mrs Stihler' s report and for most of her amendments.
I would add, however, that the protection of children and adolescents against certain abuses must be absolute. Yes, we must protect the youth of Europe against alcoholism. But we must also protect it against drugs, including the drugs some people dare describe as 'soft' . We must also protect it against the actions of perverts, against the sexual practices that some left-wingers advocated in the 1970s in order to 'shock the bourgeoisies and justify their shameful paedophilia.
That is why I am surprised that a report such as Mrs Stihler' s can coexist, within this Chamber, with militant speeches in favour of decriminalising the use of cannabis or against the death penalty.
We cannot have two weights and two measures when it comes to the health, the stability and the future of our children.
Swedish alcohol policy differs from that of many other EU Member States. The restrictive sale of alcohol, the ban on alcohol advertising and the high age limits are vital tools for limiting the damage caused by alcohol, both in young people and adults. We want to retain this system.
Mrs Stihler' s report on drinking of alcohol by children and adolescents is very detailed and an example of extensive meddling. We are convinced that European level is not the right level at which to decide on such detailed regulations for issues such as how alcohol may be displayed in shops. The work on reducing the damage caused by alcohol among children and young people must be adapted to the various regulations on alcohol sales of each Member State. Therefore, we are voting against this proposal.
While I fully agree with the objectives and the measures proposed in this legislative proposal to restrict the consumption of alcohol by adolescents and young people, I cannot endorse the rapporteur's proposals that, directly or indirectly, assimilate alcohol, tobacco and drugs, or the proposals that are of a repressive nature.
The fight against alcoholism among minors should be based on education towards healthy living, information, persuasion and the active participation of the producers and retailers of alcoholic products.
The Commission's original text was more consistent with that objective than some of the amendments that were finally incorporated.
For these reasons, I preferred to abstain.
Sturdy report (A5-142/2001)
Mr President, we are constantly calling for environmentally-friendly, ecological production methods in multipurpose agriculture. We already have a long tradition of this in Austria, where the rethinking process started in the minds of farmers and consumers a long time ago, unlike in many other countries of the EU. We farmers in Austria are at the vanguard here and I am convinced that this approach is also the right approach for European agriculture. I therefore support the Commission proposal, which could be integrated into a European agricultural model. That is why I voted against the proposed amendments which seek to exceed the 90-animal limit for premium payments - I refer to Amendments Nos 1, 10, 2 and 12 - and I am sorry that they attracted a majority during the vote.
Mr President, ladies and gentlemen, in amending the common organisation of the market in beef and veal, we have taken an urgently needed step in the right direction, i.e. towards extensifying cattle farming. Apart from reducing beef production, I am also in favour of safeguarding a minimum wage for small holdings and increasing animal premiums. However, the European Union still needs to be prepared for any sudden crises in the future. It is not yet clear if the funding for this regulation from the savings made from reforms under Agenda 2000 will last.
Promoting agriculture with no upper limits and arbitrarily shifting money from the organisation of the market into rural development will upset any budget planning in the long term. This problem has yet to be resolved.
Mr President, the matter at hand is the measures adopted as a result of the fight against BSE. Well then, in the middle of a chat, Daisy cow says to Buttercup cow: "Have you heard? Isn't BSE a good thing! Maybe we will not all have to end our days as beef steaks!" "You're right," says Buttercup to Daisy, "but I bet that all these actions and studies of the European Union governments will just lead them to say: 'These cows live too long, they receive a pension for too long and we do not have enough money.' I bet that, when all is said and done, we will end up as steaks after all." "I do hope not," replied the other cow. I also hope that this will not happen. I therefore voted for the motion.
The Danish Social Democrats have today voted against the Commission' s proposal concerning the organisation of the market for beef. We have also voted against Parliament' s report. Both proposals are along the wrong lines. The crisis in the beef sector must be used to reform the organisation of the market, not to introduce still more aid. We have therefore voted against all amendments aimed at increasing aid.
The proposal is all too short-term. It does not limit the production of beef. Instead, the proposal will introduce still more bureaucratic and expensive premium schemes. Instead, the opportunity should be taken to reform the organisation of the market. That mainly means reducing prices. The crisis in the beef sector is not only about structural inequality in the market for beef, but undoubtedly also about a lack of consumer confidence in food safety. The crisis is therefore a good reason for embarking upon a fundamental reform of agricultural policy.
For a long time the European institutions encouraged, thanks to subsidies, the kind of intensive farming and cattle rearing that suits the interests of the agro-food industry.
Intensive breeding and the massive use of animal and bone meal led to the outbreak of bovine spongiform encephalopathy. Even after it was clearly established that animal and bone meal was responsible for propagating this disease, the European institutions continued to conceal this evil and to hand out subsidies to promote consumption and marketing.
Faced with the scale of the disaster, the European authorities eventually and belatedly changed their approach. Under cover of financing measures to make up for the errors of the preceding period, they rushed into a policy of 'purchase for destruction' , which it is difficult to reconcile with the European budget.
Now, after having encouraged intensive farming, they are trying to 'boost' extensive rearing and 'organic farming' .
We abstained on this report, which in effect asks for a full discharge for a chaotic 'agricultural policy' , in which the only factor that remains constant is the payment of substantial amounts in the form of subsidies that are often only of limited benefit to the small farmers and are of far greater benefit to the beef and veal industry and the capitalist firms that are prospering in the sector of animal feed and meat processing and marketing.
The beef and veal sector was heavily penalised in the last CAP reform because the fall in prices was not fully compensated through direct aid, which only compensates for between 30% and 50% of the fall in produce prices. Furthermore, the BSE crisis, followed by the crisis of foot-and-mouth disease, caused a fall in consumption and a further fall in produce prices. Portuguese producers are still suffering from the ban on beef and veal exports.
Given this crisis scenario, the Commission presented a plan of 7 proposals designed to redress the imbalances in the sector. Instead of presenting a well thought out and coherent proposal, the Commission presented a proposal that is loosely defined and whose sole aim is to make budgetary savings.
Whilst the Sturdy report shares the Commission' s reasoning, it nevertheless puts forward some interesting ideas, for example on the slaughter of calves and increasing aid. Nevertheless, it rejects the Commission' s proposal for strict compliance with the limit of 90 animals per holding and the future creation of a system of individual premium rights, which are positive proposals that might not only combat the tendency towards more intensive farming, but also support the implementation of a system of aid adjustment. In any event, if the current system remains in place, we must guarantee that if rights are bypassed, the proportional reduction of the premium will not affect producers owning fewer than 15 animals.
Furthermore, the Commission' s proposal on reducing stocking density from 2.0 to 1.9 Livestock Units per hectare of forage area would, in Portugal, cause annual penalties totalling ESC 300 million to be imposed - for 9000 premiums - which would mainly affect small and medium-sized family holdings. On this issue, the rapporteur goes even further than the Commission, recommending the creation of new premiums for greater reductions in stocking density.
For all of these reasons, we did not vote in favour of this report and chose to abstain.
The European Commission is still clearing up after BSE. Having failed to deal with the root cause of the disease in 1990, which is what Jacques Delors and his gang refused to do so as not to interrupt the triumphant march, firstly towards the single market and then towards the euro, we have since adopted numerous financial and technical stop-gap measures to ward off the never-ending effects of what has been a disaster in health, trade and financial terms.
This is the case of the new measure for the COM in beef and veal, which is the subject of Mr Sturdy' s excellent report. In order to save the market which it brought to the brink of collapse, the Commission is going back to its ideological Malthusianism. The special premiums for male cattle and suckler cows would once again be limited to 90 animals or 1.8 LU per hectare. The supply of beef would thus be limited in order to adapt to the drop in demand. Every Member State will set an individual ceiling for each of its farmers. Mr Sturdy is proposing a series of amendments to maintain farmers' income, particularly for farmers involved in extensive farming. The report recommends, for instance, that the premium for steers be increased, and there are also calls to promote beef and veal by proposing an increase in the current budget of EUR 10 million, which is insufficient.
To cap it all, a 'Special Purchase Scheme' is proposed for cattle over 30 months old, so that they can be stored and sold off at some point, like the terminally ill who have themselves frozen, in the hope that they can be resuscitated when a cure has been discovered. When we know that public stocks are increasing by 50 000 tonnes each month, that the Commission had already bought back 175 000 tonnes in April and that the beef sector used appropriations worth EUR 7 billion in 2001, you can see the scale of the financial disaster that Jacques Delors' team made inevitable when it turned its back at the first signs of the BSE crisis. And the new measures proposed by Brussels, which are, moreover, completely ineffective, are seeking to further increase the debt by EUR 1 million. The matter is still not over.
We voted in favour of Amendments Nos 1, 10, 2 and 12, not so much because we agree with a policy of highly intensive production under the CAP, which must be reviewed for the sake of farmers, consumers, environmental protection and food quality, but because we think that loosely-defined restrictions, in this case on the number of male cattle that can benefit from the beef special premium, imposed in isolation from an overall and coherent reform, make no sense and create unfair situations in comparison to the premiums established for other types of agricultural and animal production, which remain unchanged.
I have voted against the Sturdy proposal.
The reason is that the proposal is based on the continued false principle of patching up and mending a non-transparent agricultural policy in the EU instead of taking a joint and radical hold of the issue. Problems are moved to new areas or are not addressed at all.
The report is also based on increased economic commitment for the EU and the taxpayers in the area of food production, in this case in order to promote increased sales of beef to consumers.
The Doha summit is approaching and is due to take place in November 2001. After the failure of Seattle, Doha must be a success for the WTO, and if this is to happen, the United States is not to be counted on. Never in history has the hub of an empire conceded its hegemony to its far-flung outposts. The American superpower is giving up none of its claims, especially now it has the Texan, Mr Bush, in office, the man who perpetrated genocide on the children of Iraq. Who, apart from Europe then, can give in? And this is exactly what is happening.
First of all, we have reformed the CAP in order to cave in to the demands of the US Administration in the Uruguay Round negotiations. As consensus must be reached at Doha, however, giving in to the United States and the Cairns Group by abandoning our farmers to the productivist and ultraliberal global market is not an adequate approach. We also need the agreement of the poorest African and Asian countries, which also opposed consensus in Seattle.
This is the whole point of the new Council regulation, which concedes our customs duties on bananas, sugar and rice for the 48 least developed countries. Between 2006 and 2009, these three products will become entirely duty free. In the meantime, customs duties will be reduced by 20%, 50% and 80% by 2009.
Sudan will, therefore, be able to send us its sugar, free from customs barriers, by virtue of the fact that it is a poor country. Sudan is nevertheless able to find the resources to bomb its own villages that stand in the way of its oil wells and is also choosing to starve its inhabitants in the south of the country.
The Council regulation, based on the slogan 'everything but arms' , is therefore, the height of hypocrisy because the additional income that Sudan, for example, will make as a result of the additional exports that we are giving it the opportunity to make, will buy it additional arms with which to fight the Christians in the south of the country.
The real problem, however, is the generosity of the socialists and the Christians, as combined in the person of our Commissioner, Pascal Lamy. Christian Europe is offering fundamentalist Sudan, which is of symbolic importance, the financial means to increase the martyrdom of its Christians in the south of the country.
This is all the more shocking because the 48 LDCs will act as intermediaries, flooding Europe with bananas, sugar and rice from countries other than those benefiting from a wide range of preferences. A precedent has already been set with garlic from China, for example, which is appearing in Europe via Malaysia, Jordan and other Trojan horse countries.
If we understand, however, that European integration is itself nothing more than a Trojan horse, in place to establish the ideological and trading empire centred on the United States, with outposts in every corner of the world, then we see that Mr Miranda has produced the report of a loyal servant of that country' s blueprint for the world.
The beef and veal sector has been doubly hit by disaster. 'Mad cow disease' was followed by foot-and-mouth disease; the fall in domestic consumption as a result of much exaggerated consumer fears is now joined by a serious decline in our exports to third countries. While millions of animals have gone up in smoke, the slaughterhouses are running idle and the stock-farmers are suffering severely, both from the loss of outlets and from the falls in prices and morale in face of this crisis that has turned their world upside down and given rise to unjustified consumer distrust.
Two types of measures can be identified in the 'seven point plan' presented by the Commission to deal with this crisis.
First, there are the emergency measures to manage the markets and to try and restore the balance between supply and demand. One example is the proposal to set up a special purchase scheme and not to apply the ceiling for buying into intervention. We approve of these measures, while recommending avoidance of buying into intervention for storage purposes, which would merely defer the problem to a later date. It would be better to provide food aid whenever this can be done without destabilising the beneficiary countries' markets.
Secondly, there are long-term measures to rather radically amend the COM or even to change the nature of the CAP. These measures are not all bad, but they should not be decided too hastily. Some of them, however, are quite frankly bad, such as the introduction of a system of individual rights for the special premium for male bovine animals, which would introduce a cumbersome and bureaucratic quota system, or reducing the density factor, which would probably not produce the desired extensification but would certainly reduce the income of farmers, something they certainly do not need.
We endorse most of the amendments tabled by our Committee on Agriculture and Rural Development, which fortunately rectified the Commission' s regrettable tendency to amalgamate emergency measures to deal with the turmoil in the beef sector with the surreptitious reform of the COM, contrary to the Berlin agreement. We do not deny the need for reform, but this reform must not be improvised in this way or brought in on the sly.
. (NL) We voted against the whole Sturdy report and most amendments to it, including those of the ELDR and the Green group, because they are in favour of an increase in subsidies and promote intensive, animal-unfriendly husbandry.
The collapse of the beef market is not the fault of external causes, but is directly connected with the way in which production and trade are organised in the livestock sector and with the way in which crises such as BSE and foot-and-mouth disease are being combated in the EU, with the support of the sector. The sector is therefore now experiencing the consequence of what we regard as the normal operation of market forces. There is no reason for further increasing subsidies. Mr Sturdy' s proposal to take the pressure off the market by organising subsidies in such a way that instead of beef more veal is produced - from crated calves, that is - is the height of cynicism.
Langenhagen report (A5-0129/2001)
Fatuzzo (PPE-DE). (IT) Mr President, I was the only person to vote against the Langenhagen report, which regulates approves the Agreement on fisheries with Greenland. Why did I vote against the motion, Mr President? I voted against the motion because the Pensioners' Party does not approve of the fact that the States of the European Union go and fish other waters. We should let every State catch its own fish! I do not agree with the system whereby we pay in order to receive authorisation to fish the waters of other States. This is not just because, as is well-known, I uphold the rights of fish and I have a good relationship with fish from all over the world, but, indeed, because I feel that the European Union should change its policy on fishing in the territories and seas of others.
Miranda report (A5-0128/2001)
Fatuzzo (PPE-DE). (IT) Mr President, as usual, Mr Poettering had a wry smile on his lips when he came into the Hemicycle. How, therefore, could we not smile the smile of Riley while we talk of rice, the subject of Mr Miranda's report? It is precisely the treatment of rice in this report that concerns me. I voted against the report because, while I fully support the opening-up of European markets to underdeveloped countries, I do not feel that this should apply to the rice markets. In Italy, particularly in the provinces of Novara, Vercelli, Pavia and Milan, rice is the basic source of income of a great many farmers. I therefore totally oppose the opening-up of the rice markets to all the world markets.
And now, "Bon appétit," Mr President. I hope there will be a good risotto on the menu.
We are not against the decision aimed at 'giving unrestricted access for all LDC products except arms and munitions to EU markets' because there is no reason to impose customs duties at the European Union' s borders on products from the poorest countries.
It is clear, however, that this measure, which is presented as benefiting the poorest countries, will mainly benefit the multinationals established in those countries, which are generally the only companies to produce and sell on the international market.
It is a sign of the hypocrisy and pretence in this field that there are only three products for which implementation of this decision is deferred: bananas, sugar and rice, i.e. the three products for which production and marketing is in the hands of powerful trusts, each fighting the other for control of the international market.
That makes it all the more clear that the implied suggestions that this measure may help the poorest countries to 'develop their technological capability so as to be able to export finished products as well' , in other words that these countries have a chance to develop, are simply a con. That is why we abstained.
The report rightly notes that the gap between the 48 poorest countries and the others 'grew even wider' . The development of these countries, in which a large section of mankind lives in indescribable conditions, would require a distribution of wealth at international level that is totally incompatible with a world economic system based on inequality, exploitation and the plundering of the poor countries for the profit of the capitalists in the rich countries.
That concludes voting time.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
Situation of Turkish prisoners
The next item is the Council and Commission statements on the situation of Turkish prisoners.
Mr President, ladies and gentlemen, the Council welcomes this opportunity to discuss the situation in Turkish prisons and notes with satisfaction that the European Parliament, like the Council and the Commission, is heavily engaged in this issue. The visit to Ankara from 30 April to 1 May by members of the EU-Turkey Joint Parliamentary Committee showed that the European Parliament has an important role to play. The Council, the Commission and Parliament should continue their joint efforts to stimulate the Turkish government into continued political reform in order to meet the Copenhagen Criteria and take measures to bring the hunger strikes to an end.
The Council deeply regrets the fact that these hunger strikes in various prisons across Turkey continue to lead to the loss of human life. This is a major human tragedy. Therefore, the Council has pressed the Turkish authorities to take suitable steps to avoid further deaths. We have also encouraged Turkey to make changes to the law and take concrete action to follow the recommendations of the European Committee for the Prevention of Torture. Discussions with the Turkish government are ongoing, particularly within the framework of our deeper political dialogue. Meetings took place in Stockholm on 14 March and in Brussels on 26 April. The coming Association Council with Turkey on 26 June will also cover human rights issues. In addition to these contacts, a dialogue is underway with the Turkish government through the local representatives of the Presidency and Member State representations in Ankara.
Meetings have been held with the Minister of the Interior and the Minister of Justice, with the prison situation high on the agenda.
The Council notes with satisfaction that the Turkish government decided at an early stage to co-operate with the European Committee for the Prevention of Torture, which has visited Turkey three times so far due to the current situation and the hunger strikes. Changes to legislation have entered into force, or will do so shortly, aimed at reducing the isolation of prisoners. It is necessary for these reforms to be generously and correctly applied in practice, in accordance with the recommendations of the European Committee for the Prevention of Torture.
The Council strongly hopes that these measures now being carried out by the Turkish government will bring the hunger strikes to an end. In this confusing situation, it also feels necessary to appeal to the hunger strikers and their families to react so that no human life is lost. The Council will continue to monitor the development carefully in dialogue with the Turkish government and voluntary organisations.
In this context, the Council would point out that the Accession Partnership for Turkey, which was adopted by the Council in March, contains prison reforms as a priority area which Turkey needs to address to meet the political Copenhagen Criteria.
Mr President, Mr President-in-Office, ladies and gentlemen, the Commission welcomes today's debate on the situation in Turkish prisons. Parliamentary representatives, the presidency and the Commission have all endeavoured over recent weeks to resolve this serious humanitarian problem. The forthcoming visit of the prisons by a delegation from the European Parliament will give new impetus to the reform of the criminal justice system in Turkey.
The Commission deeply regrets that 22 people have already died during the hunger strike in Turkey, while many others are suffering terribly. Their condition is worsening day by day. Many will be staring death in the face if no way is found of ending this hunger strike.
Quite apart from where the organisers stand politically, the Commission feels that the current situation gives serious cause for concern on humanitarian grounds.
The situation in Turkish prisons was one of the main topics of conversation between me and the Turkish foreign minister in Brussels yesterday morning. It was clear from what was said that the Turkish government feels that action is needed in order to avoid more deaths. In this respect, the Commission welcomes the fact that the Turkish parliament has already passed an amendment to Article 16 of the Turkish anti-terrorist law. The main point of this new regulation is that it allows prisoners to take part in social activities while serving their sentence. We must call on Turkey today to ensure that the new regulation is implemented as quickly as possible, so that the conditions of detention in the prisons actually improve.
The Turkish foreign minister also informed me that two other bills are being drafted which will guarantee that sentences are properly executed. One of these two laws makes provision for a new penal monitoring committee made up of representatives from Turkish NGOs.
The second law requires that a judge oversee the execution of sentences. Both laws have already been adopted by the committee on legal affairs of the Turkish parliament and are due to be debated in the Turkish national assembly very soon. I should like to stress that the Commission attaches great importance to further judicial and penal reform. The Commission supports the recommendations of the European Committee for the Prevention of Torture, as we set out quite clearly in the accession partnership.
The situation in Turkish prisons was a cause of concern to the Commission even before the unrest broke out and the hunger strike began. The Commission repeats the call it made to the Turkish government on 21 March 2001, i.e. that it take all appropriate measures to prevent further deaths. Suitable medical care must also be provided. The Turkish government and Parliament should continue to work together to speed up the reform of the criminal justice system in Turkey.
We expect human rights to be respected everywhere in any country wanting to become a member of the European Union, including in its prisons.
The Commission also urges the organisers of the hunger strike to distance themselves immediately from any action or demands which might lead to further loss of life. Those who have taken it upon themselves to represent the interests of detainees should prove first and foremost that they no longer intend to risk the lives or welfare of the detainees.
In every situation, care must be taken to avoid endangering human life or health for reasons of political expediency. The Commission is certain that further loss of life can be prevented and that the conditions of detention in Turkish prisons can be improved if everyone involved, including the organisers of the hunger strike, acts with restraint and a sense of responsibility.
Mr President, on behalf of the Group of the European People' s Party and European Democrats, I want to thank the Council and the Commission for agreeing to update us on this delicate and painful issue of the Turkish prisons. The situation is highly critical and, as the President of the Council pointed out, it has already cost 22 lives and may cost many more. At the same time our Parliament does not want to intervene too hastily. Several initiatives, from different sides, have been taken with a view to resolving the situation: by the President of the Parliamentary Assembly of the Council of Europe, the Presidency of the Council and the European Commission, as Mr Verheugen pointed out, and, on a personal basis, by the chairman of our parliamentary delegation that visited Ankara and met all the actors involved in this singular conflict.
Our objective is to support these initiatives; we do not want to interfere to no purpose but to demonstrate the European Parliament's enduring interest and vigilance in relation to human rights and everything that concerns our Turkish partner. Turkey has been going through difficult times since the beginning of this year. The very serious financial crisis put paid to some extent to the economic recovery plan that was already under way. The European Union is supporting and underpinning the IMF action to promote the implementation of the vigorous measures that Minister Kemal Derviº resolutely adopted. At the end of the summer we will have an opportunity to look at the results of this policy and to evaluate the national programme to adapt the Community acquis, which the Ankara government recently adopted. Over the same period of time, however, the Turkish prisons have been the scene of riots that were suppressed by particularly bloody means, followed by hunger strikes that turned into death fasts.
We are aware that this creates an extremely difficult situation for the Turkish authorities. The leaders of the movement belong to fanatical extremist organisations that do not hesitate to play with the lives of their militants, or even their families, for political propaganda purposes. Oddly enough, this movement sprang up when the prisoners concerned were about to be moved from the overcrowded prisons into which they were crammed under shameful conditions into modern prisons that complied with the Council of Europe's recommendations. During the 1970s and 1980s, similar events occurred in our own democracies, although on a lesser scale. While we do not underestimate the difficulties we do, therefore, emphasise the importance of rapidly finding a solution to the humanitarian aspect of the crisis, to bring an end to the daily deaths, without giving in to what is plainly an unacceptable form of political blackmail.
A delegation from our Parliament will be visiting the Turkish prisons in early June to try to evaluate the situation on the ground objectively and make recommendations on a longer-term prison policy. It is very much to be hoped that this humanitarian problem can be settled in the meantime. As Mr Verheugen said, this could be helped by speeding up the modernisation of the Turkish penal code and penitentiary code as also by adopting measures to calm down the situation in the new prisons. At the same time, I am convinced that these would be regarded as a significant expression of Turkey' s resolve to move closer to the European model.
Mr President, Mr President-in-Office of the Council, Commissioner, as the Commissioner and President-in-Office have pointed out, we are dealing here not with a country which is far flung from Europe, but with a candidate country with a whole host of serious problems. It has economic problems which people are trying to resolve - and good luck to them - and we in the European Union shall support the reforms. To all intents and purposes, Turkey is still both unwilling and unable to reform the political system - as the president of the republic and the military have both pointed out. Hardly any progress whatsoever has been made on the so-called Kurdish question, i.e. the question of minorities, and the situation in the prisons is horrendous. You would think that a government with so many problems would at least try to resolve the most pressing and urgent problems.
I recently made a short visit to Turkey with Mr Cohn-Bendit. I personally was only there very briefly, but it was time enough to see that this is a dialogue between two people who are either hard of hearing or stone deaf; I refer to the organisers of the hunger strike on the one hand, who should end or at least suspend the hunger strike, and the Turkish government on the other.
If the European Parliament delegation just announced is to make any sense or have any chance of success, then both sides need to be willing to find a compromise or, at the very least, to stop what they are doing. We all know that reform is needed in the Turkish prisons. But the various proposals made - and this is a mild criticism of the work of the Council of Europe and its anti-torture committee - must not lose sight of the underlying problem. Turkey is a country which, because of its laws, still generates a lot of political prisoners; that is the problem. There are not so many political prisoners because there are so many assassination attempts, there are so many political prisoners because the laws in Turkey make political prisoners out of so many people - and that should be the starting point.
Secondly, even where people become prisoners or political prisoners as the result of terrorist activities - which I do not condone but which I cannot deny - solitary confinement must be abolished or at least reduced to what is humanly bearable. The Commissioner announced a series of measures which Turkey intends to implement. I spoke with the Turkish justice minister in January and these issues were already being discussed. But the point with the monitoring system, with Article 16 and with the system of a judge to oversee how sentences are executed in Turkey is, how is all this going to be implemented? The same law can be applied in a humane manner, with due respect for human rights, or it can be applied in a way which tends towards isolation and solitary confinement. I call on Turkey to give us, the European Parliament, and Europe a chance to help it overcome this problem, but Turkey must also show willing.
Those of us who have studied the matter closely are certainly able to welcome the real progress that is nevertheless being made by Turkey to reform its prison system.
We also share something of the suffering of the political prisoners and their families who have chosen to starve themselves to death. The Turkish judicial and penal system is in transition from a regime of retribution and oppression to a more western approach, where prisoners are penalised but not persecuted. The European Union should assist this reform process by supporting financially and also technically certainly carefully selected confidence-building measures, without which the fasting will not cease. These measures include training of judicial officials, prison officers and gendarmes, ensuring first-class medical services, improving conditions for prison visits and installing the independent scrutiny of the prison system and protecting lawyers. Solitary confinement must be the exception and not the norm. Prison rules must be applied scrupulously and the arbitrary treatment of all prisoners must stop.
Mr President, allow me to start by making a basic observation. Prison reforms are the hardest reforms of all to implement, not just in countries like Turkey, but in our own countries as well. We all know that. Prisons are always the Achilles heel, the weak point of a democracy. Even in the highly developed democracies of the European Union, the situation in the prisons is far from rosy, let alone democratic. Applied to Turkey, this means that the situation in the prisons in a country which, culturally speaking, still has to find its democratic feet, is a mirror image of this contradiction in terms. That is why I think it is very important to establish one thing: I do not know if it was the Council or the Commission which said that it called on Turkey to be generous in its application of the law. I think that, legally, this is the wrong approach. The law is one thing and generosity is another. To my mind, what is contradictory about reform in Turkey is that, basically, it leaves reform up to the prison administration, which then has the opportunity to apply it as it sees fit.
With the situation as it is, this does nothing to inspire confidence in prisoners with painful experiences of the prison administration and the prison guards. That is the problem. How to create trust? Which his why I think - and we established this on our trip - that we need to find a solution quickly because the prisoners have changed their standpoint. They are not making so many incredibly complicated demands. Isolation cells to be opened at once, new arrangements to be made for visits by relatives and lawyers at once, medical attention from doctors of their choice, these are more or less their immediate demands in order to call off the hunger strike.
That is why we call on Turkey, first, to be generous in implementing what is yet to come and to start by opening cells and doors so that the hunger strike can end. Secondly, to instigate a dialogue with the prisoners so as to clarify exactly what they want. It is important to recognise that. Thirdly - and essentially in my view - Turkey must make it clear that it is ready in the dialogue to acknowledge these people as people.
On the other hand, we say to the organisations organising this strike that the decision to end the strike must be taken by the prisoners, not by some party leader or other. That is our demand because it is these people who are risking their lives, not the leaders in Brussels, who still have plenty to eat and drink.
Mr President, ladies and gentlemen, the hunger strike by Turkish prisoners and their relatives has been going on for months and has cost many people their lives. The European Union must stop standing by in silence as more and more people die. The European Parliament must take a decisive stand if it is to be taken seriously as a negotiating partner.
We must not be indifferent to the massive violations of human rights in Turkish prisons. We must not forget human values. The European Union must insist that human rights are respected.
The Turkish parliament recently passed a law relaxing conditions of solitary confinement. Now prisoners sentenced under the anti-terrorist law are to be allowed to take part in cultural and sporting activities. My criticism of this law is that it does not allow all prisoners to take part in group activities. All prisoners must be treated equally.
I cannot stand by while prisoners are tortured and maltreated in solitary confinement and exposed to the arbitrary treatment of the guards without witnesses. People in solitary confinement are totally cut off from the outside world. And yet everyone needs human contact and interaction. We urgently need to find a way of preventing further deaths. On behalf of the GUE/NGL group, I therefore call on the Turkish government and the prisoners' organisations to reach an agreement through political dialogue. Dialogue will allow a social consensus to be reached, while force will only be answered with force.
My group cannot regulate Turkey's internal affairs. But we would all like to help put an end to this situation. If Turkey wants to be accepted in the European Union, it must stand up for democratic, humane values in the penal system. Human rights must apply to everyone, including prisoners. My wish is for agreement, for internal peace and for an end to hatred which opens up deep wounds. That is why we must speak out.
Mr President, in my group "Europe" , in quotation marks, quite often stands for a meddlesome attitude. However, that does not apply to the item on the agenda on the situation of Turkish prisoners. Quite rightly the Council, the Commission and Parliament are jointly examining the issue, since the Republic of Turkey after all enjoys the status of a candidate country. In order to actually join, such a candidate must meet the Copenhagen criteria. An important European demand in this connection is that there should be a constitutional state. In view of the continuing serious accusations about the Turkish prison system, this thorny national problem therefore demands European attention. The recent introduction of the new F type prison in Turkey forms an extra complication. It led to a veritable deluge of complaints and even mass hunger strikes. On the basis of my Christian belief I certainly reject the final political weapon of voluntary death by starvation. This view of life, however, also requires a humane treatment of prisoners within a constitutional framework.
The above considerations lead me to agree wholeheartedly with the institution of an ad hoc delegation of Parliament on the Turkish prison system. As a member of this delegation, I trust we shall receive the full cooperation of the Turkish authorities on our visit at the beginning of June, in the hope that the European Parliament by applying the principle of hearing both sides of the argument can contribute to ending the tragedy of the hunger strikers.
Mr President, my contribution to the debate concerns the Christian groups in Turkey which are punished disproportionately severely and are detained in Turkish jails precisely because of their ethnic origin and their faith. There they experience many difficulties. They are badly treated, not only by the management of the prisons, but also by their fellow-prisoners and are scarcely given any protection. Turkey has some 62 million inhabitants, 99% of whom are Muslims and less than half a per cent Christian. The largest group of Christians are citizens belonging to the Armenian Orthodox Church, the Syrian Orthodox Church and the Roman Catholic Church. Then in Western Turkey there are the Greek Orthodox Christians. And although the Turkish constitution respects freedom of religion, courses run by the Armenian and Greek Orthodox churches have been closed on a massive scale, as have the courses of the Syrian Orthodox Church. The Armenian Christian community particularly is constantly subject to new attacks. Not so long ago, a Christian bookshop in Eastern Turkey was besieged by armed soldiers, as a result of which one person was killed and 26 wounded. The only crime was the selling of Bibles. According to the spokesman of the Armenian patriarch in the last few years 40 plots of land belonging to the Christian Armenian church have been confiscated by the Turkish state. Anyone protesting is imprisoned and as a non-Muslim treated badly in the prisons. The Syrian Orthodox Church is treated even more harshly and as a result of the intimidation more than 100 000 Syrian Orthodox citizens have left Southern Turkey, some of them to Western Europe. In the province for which I am politically responsible, there are 9 000 Syrian Orthodox Christians and they have lost over 800 villages in Southern Turkey. Those people who have stayed are intimidated, imprisoned and badly treated.
I am not an opponent of Turkey' s accession into the European Union, but I must say that if this mistreatment of Christians in Turkey continues, I may yet come out against Turkey' s membership.
Mr President, may I start by thanking the Council and Commission for their information because I assume that they are doing a great deal, even though the newspapers have very little to say on the subject. Today I spoke on the telephone with a journalist from a Bavarian newspaper in Istanbul. Unfortunately, she told me that not only was the Turkish government ignoring some of the deaths in the Turkish prisons, but that Turkish society was barely interested either.
In these circumstances it is, of course, very difficult to make people in Turkey understand why we debate these problems here in the European Parliament. But the Turkish public needs to know that it is unacceptable in a state under the rule of law for people to die in its prisons without anyone doing anything.
Therefore, because we take Turkey seriously, because we want Turkey to have a chance in the future in the European Union, we also want Turkey to behave as we would expect our own Member States to behave. Having said which, it is really very, very sad and disturbing to note that ...
(Demonstrators forced their way into the Chamber chanting loudly; protests from numerous members)
Mr Ceyhun, it is fair to say you do not usually create so much excitement with your speeches.
Mr President, I shall not take advantage of the situation by taking up more time. I assume that I have about half a minute left and shall wrap my speech up straight away. Naturally, I regret this incident. I have no problem with any sort of demonstration, but people could at least show some respect for Parliament's work, rather than obstruct it, just when we are trying to end the situation as peacefully as possible and stop people from dying. I shall say no more.
As far as the problem itself is concerned, this incident just goes to show how difficult things are. I can only appeal on Turkey, as my fellow member Daniel Cohn-Bendit has already done. It would be possible to induce certain people to stop what they are doing if Turkey showed willing on the three points listed by Daniel Cohn-Bendit. I hope that Turkey will, at last, take these efforts seriously and show a little willing and stop being so stubborn, because otherwise no-one in Europe is prepared to tolerate Turkey's behaviour. And it is Turkey's reputation that stands to suffer most.
Mr President, could you please find out how these three people even got in here? We have such a strict security system, that we have trouble gaining admittance for our own citizens who come here with good intentions. These people could not have got in without being let in. The fact that the Communists stood up when they came in shows where they came from. Please look into this very carefully and check who signed the slip.
Well, the Members remained admirably calm when the demonstration was taking place. Let us not have a row now. We do not know how they got in but it will be fully investigated.
The President will, of course, be informed and an investigation will be held. As luck would have it there was a discussion at the Bureau meeting on Monday on tightening security. Unfortunately no action has yet been taken.
Mr President, with all due respect, I cannot subscribe to your view. It is not the political aspect which bothers me. I should like to point out that when my press officer wanted to step into the Chamber, he was stopped straight away. And rightly so. But I fail to understand how three or four people who have absolutely nothing to do with this Parliament can simply walk in.
Secondly: when foreign minister Cem was with us in the Committee on Foreign Affairs, we had a similar incident which only just stopped short of an actual attack on the minister. Irrespective of the country involved, it is no laughing matter for Parliament when the security bureaucracy in this House - and I use the word bureaucracy advisedly - stops members at every turn but is unable to prevent this sort of incident when Turkey is the subject of debate, when you would expect them to, given that there has already been one such incident. It is a scandal.
This needs to be taken more seriously, not the political aspects but what can be done here. Next time it will a president who is interrupted or attacked while making a speech. I should like to know what that will do for the European Parliament's reputation.
You must have misunderstood me, Mr Swoboda. Of course, I take the incident extremely seriously. I just do not think there is any point in getting excited in the Chamber. The matter will be reported to the President, and the appropriate authorities will be asked to take action.
As I said, we had a discussion about our security system in the Bureau on Monday and the Secretary-General is currently preparing a report on how it might be. There is, however, one problem. I happen to be a member of the Committee on Budgets but if I may use this platform for propaganda, the Budgets Committee is blocking the release of resources for the security services. We have about 15 posts blocked. So, if you want to know why we are short on security staff, ask the Committee on Budgets.
Mr President, I would like to thank the honourable Members who have taken part in the debate for a useful discussion. I think it shows great, constructive involvement in the situation in Turkey. I believe that the European Parliament, the Council and the Commission must continue their joint efforts. Our central message to the Turkish government must be extremely clear on this point: immediate measures are required to avoid more casualties.
In this context, I would like to take this opportunity to give the visit to Turkey by Mr Cohn-Bendit and Mr Swoboda at the end of April/beginning of May the recognition it deserves. I believe it is exactly this type of initiative which is needed to focus attention on the acute nature of the current situation, to clearly and objectively report to the people of Europe what is happening. On behalf of the Council, I would like to thank you for this work.
I also agree with what Mr Swoboda said about the importance of looking at the political system which produces a prison system of the kind found in Turkey. Of course we have to tackle the practical issues and examine the harsh prison conditions, but we also have to look at the bigger picture: the political system and the economic situation. This is why I, as President-in-Office of the Council, have become involved in supporting the IMF and World Bank' s work to help the Turkish government achieve economic recovery, as we believe that this could also create the basis for advances such as better conditions in Turkish prisons. I therefore look forward to continued close dialogue with Parliament. The Council will continue to present itself very clearly to the Turkish government. The Swedish Presidency, and no doubt the next countries to hold the presidency, will be very clear in their dealings locally with the Turkish government. Hopefully, we will soon achieve concrete results in what is an important issue for us, namely the unacceptable situation in Turkish prisons.
The debate is closed.
Situation in FYROM
The next item is the Council and Commission statements on the situation in the Former Yugoslav Republic of Macedonia (FYROM).
Mr President, ladies and gentlemen, at the end of February Albanian extremists took control of the village of Tanusevci on the border between Kosovo and the Former Yugoslavian Republic of Macedonia (FYROM), which caused violent clashes between extremists and FYROM' s army and police force.
In the middle of March, unrest spread to the town of Tetovo in western FYROM when uniformed men took the villages to the north of the town and then fired on the town at random. The FYROM army launched a counter-offensive against the occupied villages which ended on 1 April. However, later that month, the extremists renewed fighting in villages north-west of the town of Kumanovo, and the fighting is still continuing.
There is clearly a risk of out and out civil war, and the European Union has worked hard to prevent such a development.
The European Union reacted almost immediately to the fighting around Tanusevci and Tetovo by issuing declarations condemning the violence and urging all the parties involved to cease the violence immediately. Intensive diplomatic activity commenced in Skopje to support the FYROM government, the country' s sovereignty and its territorial integrity. At local level, the EU Presidency set up close contacts with the key players. The FYROM government was urged to act with restraint against the extremists, and the leaders of the major Albanian parties were urged to openly distance themselves from and isolate the extremists, while the Slavic-Macedonian opposition parties were urged not to exploit the situation to whip up nationalistic feelings against the Albanian minority. From the outset, efforts were also made, through the country' s media, to get over to the general public the EU' s message of distancing themselves from the extremists.
Then, intensive shuttle diplomacy was also started. Foreign Minister Kerim was invited to discussions with the EU' s President-in-Office and High Representative Solana in conjunction with the General Affairs Council of 19 March. The following day, an EU Troika of political directors travelled with Dr Solana to Skopje, and at the end of the same week the EU Troika of foreign ministers travelled with Dr Solana to Skopje and Pristina to emphasise their support for the government and their condemnation of the extremists' actions.
One result of the visits was that the Troika got the Albanian leaders in FYROM and Kosovo to sign declarations publicly distancing themselves from the violent methods of the extremists and instead urging them to put forward their demands in political forums and in accordance with democratic procedures. As a further sign of the EU' s support for FYROM' s political leaders, President Trajkovski was invited to the European Council in Stockholm on 23 March. Here, he had the opportunity to present his views on the vulnerable position of the country to the entire European Council.
In order to underpin the political support financially, a review was carried out of the EU' s aid to FYROM for this year. Intensive work was done by both the Commission and the EU Member States to, for example, make up the financial deficit for the new university in Tetovo, offering teaching in Albanian, and to try to rapidly implement measures to rebuild houses destroyed in the villages north of Tetovo and support other projects to strengthen inter-ethnic cohesion in the country.
As everyone is no doubt aware, on 9 April, following almost a year of negotiations, FYROM was the first country in the western Balkans to sign a Stabilisation and Association Agreement with the EU. The agreement is a key step in FYROM' s rapprochement with the EU, and the signing was also an important symbol of the EU' s support for the country. Like other countries in the western Balkans, FYROM is currently seen as a potential candidate for EU membership.
However, the unrest in FYROM has made it clear that there is a real need to improve the position and rights of the Albanians and other minorities in the country. In conjunction with the signing of the Stabilisation and Association Agreement, the FYROM government launched an action plan for reforms to speed up the comprehensive adaptation required by the agreement, but also to intensify the inter-ethnic dialogue and strengthen the position of minorities.
Unfortunately, we have to say that the practical reforms have made slow progress. So far, all that has been achieved is avoiding a declaration of a state of war, postponing the public census until October and setting a date of 27 January 2002 for new parliamentary elections. However, the main success is that, after intensive negotiations and pressure from the international community, a broad coalition government has been set up which will function as the political basis for the difficult but necessary decisions which have to be taken in the near future.
The Council believes that there are measures which the government should and could implement immediately. These include starting a third TV channel for minority languages, introducing the long-overdue act on strengthening local self-determination and ratifying the European Charter on Regional and Minority Languages. In the medium term, and ahead of next year' s election, the government must also make the necessary constitutional changes to even out the differences between the position of the Slavic-Macedonian population and that of other minorities in the country, and also take the action necessary to strengthen the representation of the minorities within the administration.
Today, the Troika of EU foreign ministers is returning to Skopje to promote this message. Foreign Minister Mrs Lindh travelled straight from this House to Skopje. At this meeting, the new coalition government will be invited to report on its progress and ongoing action plans in conjunction with the General Affairs Council of 25 - 26 June.
In other words, FYROM is facing a difficult but necessary process of reform, and time is running out if a new civil war is to be avoided. It is important to point out that the main responsibility lies with FYROM' s leaders. The EU has an important supporting role to play, and the Council, along with High Representative Solana and, especially, the Presidency at central and local level, intends to continue its support for this process.
We also believe that there is a vital role for Parliament and its party groups. In the period up to the end of June, the coalition government will need support and encouragement, as well as the exercise of pressure, to be able to implement the necessary reforms and, at the same time, keep the fragile government coalition intact. The Council believes that it would be invaluable if Parliament' s party groups could contact their partners in FYROM and support them in this process, if this is not already happening. It is still possible to avoid all-out civil war in FYROM. We must ensure that we make the most of this chance.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the Commission welcomes the efforts of the Macedonian leadership, which culminated in the formation of a larger coalition government on Sunday, and hopes that this new government will achieve tangible results in the dialogue between the parties. As you know, this dialogue started a few weeks ago in cooperation with the European Union.
We shall also continue to support the new government in promoting tolerance and restraint and applying the principle of "dialogue not force" in order to settle differences of opinion. My colleague Chris Patten and the presidency will transmit this message to the new government and the president of the country when the troika of ministers of the European Union visits Skopje today.
The Stabilisation and Association Agreement between the European Union and Macedonia was signed in Luxembourg on 9 April. This was a very important and, without doubt, an historic step towards stability in the Balkans as a whole. Macedonia is the first country in the region to sign such an agreement. The second agreement with Croatia was initialled in Brussels last month.
The agreement is symbolic of the close relations between the Union and Macedonia and will provide a basis for fast rapprochement with the European Union. The most important aspects of the agreement are the creation of free trade zone between the Community and Macedonia within ten years of the date on which the agreement enters into force, the start of political dialogue, provisions on regional cooperation, an undertaking by the Macedonian authorities to harmonise their laws with EC law, especially provisions relating to the internal market, and cooperation on justice and home affairs.
The agreement makes it quite clear that Macedonia has European prospects. These prospects now need to be given tangible form. The agreement does not therefore represent the end of a process, it represents the beginning of a difficult process for this country. It is now up to Macedonia to prove to the European Union that it has the will to fulfil the underlying criteria and, most importantly, this country must now show that it is in a position to resolve conflicts between ethnic groups through political dialogue rather than by force.
The EU shall continue to give its unrestricted support. The Commission condemns the renewed acts of terrorism in northern Macedonia and urges all the members of the Albanian minority to leave it to the two official Albanian parties to explain the demands of this ethnic minority within a democratic forum, either with the new government or with the special committee chaired by President Trajkovski.
The European Union is already doing its best to facilitate this dialogue. As the members of the European Parliament know, we are in an extremely critical phase in the history of Macedonia. The European Union shall continue to express its solidarity with this country and its confidence in its people. As far as we are concerned, the major objective of stabilising the Balkans cannot be achieved unless the territorial integrity and national sovereignty of Macedonia are guaranteed.
However, the basic effort needs to be made by the people themselves and their political leaders. They themselves are responsible for the future of their country. In all events, we shall promote continuing dialogue leading to tangible results. We are positive that a peaceful and democratic process which attends to the legitimate concerns of the minorities is the only way to set Macedonia on course for Europe.
Mr President, ladies and gentlemen, my group welcomes active support for the peace process in Macedonia. For the very first time over recent months we have seen the Council and Commission starting to act in concert in the case of the former Yugoslavia; everyone has the same take on the situation and we have joint action as a result. We just have to bear in mind that we cannot turn our back on this country once the fighting abates and the shooting stops. On the contrary, we must monitor the situation continuously and closely, by which I mean on the ground.
The European Parliament has acted consistently since 1993. We have constantly discussed all the problems with our Macedonian counterparts and the Macedonian government. We have called on them time and again not to underestimate the simmering ethnic conflict and to do everything to prevent such conflict from breaking out.
For years little was done and that is a pity. If the truth be told, this problem was criminally neglected for years. But now this last government has got down to business over the last two and a half years and has done much to help the Albanian people and get things moving. And then, just when we have important ministers of Albanian origin with important portfolios, just when a real solution has been found to the question of Albanian education and the problem of Tetovo University, at that precise moment, hostilities break out. And we simply have to concede that they have been imported from outside. I am surprised that none of the previous speakers, from either the Council or the Commission, reminded us that these hostilities were imported from outside. That is why we now need to look at the situation outside the country.
Elections were held in Kosovo last year. If elections had been held in Kosovo this spring, we would probably have been able to prevent this unrest in the neighbouring country. But we have no proof of that. Now we have a situation in which Mr Hekkerup, without talking to us here in Parliament - I do not know if he has spoken to the Commission, but he has certainly never spoken to us; we pay for the administration of UNMIK, we are the main payers, but no-one asks us what should be done down there - is designing a constitution which neither the Serbs nor the Albanians support 100%. It may well be a very good constitution. But if a constitution is announced in May and a vote is held on it in November, that gives seven months for the extremists to again find plenty of cause for unrest. It is just not on. You have to learn from your mistakes. Perhaps they should have asked their counterparts in the European Parliament. We could have told them. So I think that mistakes were made. We must just hope that the elections can still be brought forward.
Now back to Macedonia. The visitors in the gallery will have noticed that it says "Situation ARYM" up there. In English it would be "Situation FYROM". This is none other than the country of Macedonia, whose neighbours are refusing it its name. It is the Former Yugoslav Republic of Macedonia. FYROM and ARYM are in fact temporary aids and should soon be consigned to the dustbin of history.
We welcome the formation of the all-party coalition and hope that it will succeed in moving towards ethnic cohabitation. We hope that none of the parties will pursue separatist or nationalistic agendas. So I think we are on the right course here. I take up the Council's suggestion. We shall try to take a delegation to Skopje before the summer.
Mr President, as the President-in-Office and the Commissioner said, we are still in a very difficult, delicate situation when it comes to Macedonia/FYROM.
I still cannot see that there is the will to find a compromise and for understanding on both sides. But we must be clear on one thing: the KLA should not dictate events, developments and the pace of solutions in Macedonia. Nothing would please the KLA more than to parade the Albanian parties and dictate their demands and nothing would please the KLA more than overreaction on the part of the Slav-Macedonian parties. With all due respect for what Mrs Pack said - and I nearly always agree with her - I do not see the connection with Kosovo in the same light. Because the badly needed elections in Kosovo are elections for democracy, not for terrorist organisations like the KLA.
So what is to be done? First there are thoughts of changing the constitution and there is much to be said in favour of that. It is just that I think it should be determined with as few ethnic considerations as possible and geared to the rights of each and everyone under the rule of law.
Secondly, the Albanian minority definitely needs more judges, more policemen and more officials in the administration. Here again the primary concern must be qualification, with the ethnic principle coming second.
Thirdly, more certainly needs to be done in the area of education and training. In the medium to long term, we must assume that Tetovo University which, most importantly, has been substantially funded by the international community - with almost nothing from the Albanian diaspora, it must be said - will, at long last, become a public university. I think this is the right step to take.
I should like to address one more fundamental point: both the President-in-Office and the Commissioner mentioned the Stabilisation and Association Agreement. In fact, just such an agreement has also been initialled with Croatia. However, we must think one step ahead. I think that the region as a whole needs to be able to feel at home in Europe. Perhaps we should consider whether, as a matter of principle, we could check every two years after a Stabilisation and Association Agreement has been signed, if the country is willing and able to acquire candidate status for the European Union. Because when I look at Bulgaria and Romania on the one side and at Turkey on the other, there is a certain restrained - one might almost say unfair treatment of the Balkans. What was done in Zagreb was a good thing. But I think we should go one stage further and say to the region loud and clear: if you are willing to resolve all your economic, social and political problems, then you have a real chance of obtaining candidate status for the European Union. We in the European Union are prepared to check this with the countries with which we have already concluded agreements at regular intervals. Only the road to Europe, the vision, the realistic vision of belonging to Europe can bring about stability in this region. Not in the short term, but in the medium and long term. And this vision, this Utopia must be very a specific vision.
Mr President, I support what Mr Swoboda said about Macedonia and at the same time, wish to contradict him slightly. I think that we must definitely view Macedonia as a potential member of the European Union. But we cannot of course say that it is in fact already a candidate, for the simple reason that the Copenhagen criteria are just not being met in Macedonia. Therefore those political criteria must be fulfilled. For that reason, I think - and I should like to make a minor correction to what Mr Swoboda says - we should offer the prospect of possible membership, but only if, for example, that dreadful concept of a state-constituting nation disappears from the constitution and statutes of Macedonia. It is a huge obstacle, often in other countries too, to reaching a reasonable ethnic understanding between citizens. Surely we must be able to make Macedonia into an ordinary secular state and there are enough indications that the president of the country with his American experience understands that.
Secondly, we as the European Union can do something ourselves. I remember very well from a previous period that a departing Danish Foreign Minister, Uffe Elleman-Jensen, surprised the House by exclaiming that the whole Council was sick of Greece' s behaviour towards Macedonia. That caused a row. But I believe it was an extremely salutary expression of feeling, particularly since the Council could after all exert some pressure on Greece as a fellow-member and say : conclude those negotiations, ensure that there is a reasonable solution, do not persist with measures that are in fact humiliating for Macedonia. We can also ensure from outside that destabilising effects which were in fact at issue in those negotiations, are removed.
Mr President, I would urge the Council to look into its own heart and say to its own members: friends, what can we do? Stop going on endlessly about that name, that flag, etc. We can also ask the Macedonians to achieve a European approach to their own constitutional structure. Otherwise it will be impossible for them to become normal members of the European Union in the future.
Mr President, I do not wish to hold up the debate, but Mr Oostlander must have misunderstood me. I do not assume that Macedonia can now be seen as a candidate. It should merely be given a chance to attain this status through regular monitoring.
The Representative of the Council is quite right to say that we may well face a civil war or perhaps a more widespread Balkan war unless developments are contained.
As regards the name and Greece's responsibility, which Mr Oostlander touched on, the only thing I have to say, yet again, is that the Former Yugoslav Republic of Macedonia only exists thanks to continuous material and moral support from Greece. Leaving aside the name, without this support, you can be sure that Milosevic's Yugoslavia would have broken it up long ago.
As far as the present situation in the Former Yugoslav Republic of Macedonia is concerned, we have a clash of two political philosophies: the political philosophy expounded by the Representative of the Council, whereby two different nations live within the same borders, cooperate and live in friendship, and the philosophy which says that the rights of the Albanian nation can only be secured by armed struggle and bloodshed.
May I say to the Council representative that this is a philosophy - and I know because I come from these parts and I have lived through a civil war - which is deep rooted in the psyche of a nation which still has various atavistic responses. If we want to avoid civil war, someone has to gainsay this philosophy of armed struggle, but not, of course, the government of the Former Yugoslav Republic of Macedonia, because if it undertakes to disarm the KLA, there will definitely be civil war. It is our duty to disarm the KLA, it is our duty to prohibit the KLA from using the security zone, it is our duty to tell the leadership in Kosovo not to incite the KLA to do these things, especially as we hold their purse strings - by the way, you could say the same to Turkey, that we shall stop all payments until they do something about the disgraceful state of their prisons - and, finally, we must use policing measures to prevent money from being collected in western Europe and sent to the KLA.
Unless we do these things, the whole civilised approach argued by the Council representative - which of course we want - will be a waste of time. It is not just the responsibility of the Macedonians. Unless we do these things, we too shall be responsible for what happens.
Thank you very much, Mr Katiforis.
The debate is closed.
Statute and financing of European political parties
The next item is the debate on the report (A5-0167/2001) by Mrs Schleicher, on behalf of the Committee on Constitutional Affairs, on the proposal for a Council Regulation on the statute and financing of European political parties [COM(2000) 898 - C5-0081/2001 - 2001/0011(CNS)].
We will adjourn the sitting for five minutes as neither the rapporteur nor the speakers who need to take the floor on this item are present.
(The sitting was adjourned for five minutes)
Mr President, ladies and gentlemen, I wish to raise an issue that has come up before, pursuant to Rule 143 of the Rules of Procedure. In other words, I wish to question the admissibility for debate and voting of the report and regulation which we were about to debate. I wish to contest their admissibility on a purely legal basis. I should simply like to quote from another report by the Committee on Constitutional Affairs, which is currently under consideration, which will reach the plenary at the end of the month, and which, and I quote from the text in English, "welcomes the fact that the Treaty incorporates a legal basis that will enable a statute for European political parties and rules governing their funding to be adopted under the codecision procedure" . In other words, the Committee on Constitutional Affairs itself is aware that only after the Treaty of Nice, at the earliest, could there be a legal basis that would cover this matter. This, however, is not enough and is even questionable from a legal point of view. The Treaties make no mention of European political parties. The Treaties talk about political parties at European level and consider all political parties acting at European level to be of equal standing. This is clearly what Article 191 of the Treaties says, before Nice and following Nice, and this is also stated in Declaration 11 annexed to the Treaty.
Now, establishing a legal framework, as well as funding, for a tiny category of parties, the so-called "European political parties" and others which fall within its definition, would lead to discrimination, which is unacceptable in the light of fundamental rights and in the light of the Treaties. This discrimination would not only affect certain political parties, but also, in particular, the European public, since it is the voters, in accordance with electoral law and procedures, who determine the power and the representativeness of the parties. I therefore call on the House to declare this report and this regulation inadmissible.
Thank you, Mr Ribeiro e Castro.
Pursuant to Rule 141 of the Rules of Procedure, one speaker may speak for Mr Ribeiro e Castro' s motion and one against. The rapporteur may have the floor too.
Does anyone wish to speak in favour of Mr Ribeiro e Castro' s motion?
Mr Dupuis has the floor.
Mr President, I fully agree with the motion tabled by Mr Ribeiro e Castro. I think that Parliament has already, on several occasions, put itself in difficult and ridiculous situations in terms of respect for the law. I think that this motion is extremely timely and I ask all Members to allow Parliament to take another look at this matter, to go into it in greater depth and, therefore, to vote in favour of this motion.
Mr President, the motion before us will sink our work without trace. Thanks to the rapporteur, Mrs Schleicher, we had a full debate in committee and now we want to report on it to the European Parliament. My group is holding a special meeting right now but I feel this debate is so important that I wished to attend in person. We need this debate now so that the Swedish Presidency can bring this matter to a close. Because if we do not debate it now, this party statute, this regulation will not come to fruition under the Swedish Presidency.
That is why I ask all the honourable Members to show willing and debate this today so that we can vote on it accordingly tomorrow, when the time comes. So I am most decidedly against this motion. I am also sorry to have to say as much to my friend and colleague Mr Dupuis. May I ask you in a spirit of friendship, Mr Dupuis, perhaps to reconsider.
Mr President, we debated this matter in committee. It has been discussed. The legal basis is such that we can take the article which the Commission used as a basis. Whether we want to or not is a political decision. The committee decided by a large majority that it would take this article as a basis.
Mr President, I would like to request that we check we have a quorum before proceeding to the vote.
We have been asked to check that we have a quorum.
This request by Mr Barón requires the support of thirty-two Members.
Ladies and gentlemen, as the request does not have sufficient support, we cannot verify a quorum.
We must therefore proceed to the vote on Mr Ribeiro e Castro' s motion.
(Murmurs of dissent)
Ladies and gentlemen, we have acted pursuant to all the relevant Rules, and Mr Ribeiro e Castro' s motion is approved.
Mr Poettering has the floor.
Mr President, ladies and gentlemen, I would imagine that certain honourable members are delighted. It is a most interesting coalition which we have here. I hope that you will always feel at home in this alliance. But I must say on behalf of the large majority of my group that we shall not allow ourselves to be discouraged by the result of this vote, which is of course in keeping with the Rules of Procedure. I shall apply on behalf of my group to the President - and I say this here openly - for this matter to be discussed at the next mini session in Brussels, in the hope that it can be brought to a conclusion during the Swedish Presidency.
For the rest, I would point out that we were notified internally earlier that the debate on this subject would not start until 4.45, which is why we were surprised that things got off to such a fast start. As a good democrat, I do of course respect this result and I trust that those who snatched such a chance victory will be equally good democrats in the future. I should like to make perfectly clear on behalf of my group that we shall do everything we can to obtain a party statute because it is both good and necessary to the unification of and democracy in Europe.
I merely think that there is another interesting coalition to which attention must be called, namely the coalition between the European parties which, over the heads of the people of Europe, are deciding to enrich themselves through this project.
Mr President, the Commission and the Committee on Constitutional Affairs considered the question of the legal basis extremely carefully. This regulation is drafted as a temporary measure before the Treaty of Nice comes into force and I find it absolutely shameful that the nationalists in this Parliament are seeking to suppress the growth of proper, credible and legitimate transnational political parties.
Mr President, as group coordinator in the Committee on Constitutional Affairs, I just wanted to point out that there are differing views on this subject in our group, something which I intended to point out in my speech today. I personally take the view that, given the criticism of the Court of Auditors, it is in fact fitting that we find a solution to the problem before us and this matter should also have been dealt with politically on this basis today.
Mr President, I simply wish to make a point of order. I do not wish to comment on the matter in detail, or on the nonsense I have been subjected to today. I call on you, as President and pursuant to Rule 111 of the Rules of Procedure, to put a proposal to the House, namely that the agenda be amended to allow this item to be reintroduced. If it is not possible to do so today, then it should be done tomorrow.
Mr Barón, as you are aware, this cannot be done at present. However, we have taken note of your suggestion.
Mr Dupuis has the floor on a point of order.
Mr President, perhaps it should be pointed out to Mr Barón Crespo that he often confuses his visions with reality. I would, however, like to warn Mr Duff about the work of the Committee on Constitutional Affairs. As all honourable Members know, this committee has, on various occasions, produced in-depth studies on the legal basis of our reports, which have not been considered to be such by the European Court of Justice in Luxembourg. I think and fear that this is the case with the study we are looking at today.
Mr President, I regret the fact that some groups in this Parliament obviously prefer that party financing should remain in the twilight zone where it is at present. My view is that we should remove party financing as soon as possible from that twilight zone. That is also in the interest of European citizens. I consequently hope that the time remaining will be used to approve this proposal with as large as possible a majority and to see what amendments might contribute to its further improvement.
Mr President, on a point of order, I wish to deny most vehemently what Mr Poettering has just said, announcing quite prematurely that this report could appear on the agenda of the forthcoming Brussels mini-session. I should like to remind my fellow Members that we have just voted to refer the report back to committee. The Committee on Constitutional Affairs will, therefore, have to meet and discuss the matter again.
Mr President, we can only accept what has happened here, albeit through sleight of hand. That too is a democratic right enjoyed by parliamentarians here. At the same time I should like to support emphatically what Mr Poettering and Mrs Maes have just said. We cannot continue making ourselves ridiculous as a Parliament by spending funds in a way that is patently not above board. We do not wish to do this. We cannot collaborate in this. This item must be put on the agenda as soon as possible and as spokesman of the liberal group I should also like to warmly support what Mr Poettering has said. We must discuss this matter again as soon as possible and then adopt a motion.
Mr President, I would like to inform you that a very detailed debate took place on Mr Schleicher's report in the Committee on Constitutional Affairs. Mr Dupuis is, of course, free to think that the matter was not analysed sufficiently: that is his personal opinion and the opinion of other colleagues who represent a minority of the committee. When Mr Dupuis requested that the vote be referred to committee because the translations of the amendments were not available in all the languages, we granted his request. We have therefore acted totally conscientiously. If Mr Dupuis wishes to consider himself to be the self-appointed representative of the Court of Auditors to our committee, with a strange mixture of institutional responsibilities, then that is up to him.
In any case, in view of the vote, which was obtained by majority despite the presence of only a small minority of the Members of this House, I will convene an extraordinary meeting of the Committee on Constitutional Affairs without delay, so that a well-researched, clear decision can then be taken in plenary.
Mr President, ladies and gentlemen, I shall limit myself to making a point of order. I believe that any decision taken by a parliament can be interpreted according to the motives that have been expressed. Some of you may not believe this, but I only discovered the motion tabled by Mr Ribeiro e Castro as I was coming into the Chamber. Our fellow Member has, to be precise, tabled a motion of inadmissibility based on the absence of a legal basis, pending the ratification of the Treaty of Nice. It therefore seems quite clear to me that Parliament, through its vote, has decided to postpone the discussion until the Treaty of Nice has indeed been ratified. That is my first point.
My second and final point, which I shall discuss much more briefly, is that this is a question of democracy. I must say that democracy does not consist of those parties that have a majority gaining material advantages over the opposition and, furthermore, of assuming the right to deny the opposition these advantages for ideological reasons of their own.
Mr President, it is unacceptable to give the impression that minority parliamentary groups and the smallest groups in this Parliament, which have taken the initiative of proposing that we reject this report, have done so in order to conceal the funding of European political parties, or those that claim to be such. This is simply an attempt, by the large groups in this Parliament, to cover up a decision by the European Court of Justice, which enabled them to benefit from funds to finance 'European political parties' , which are not 'parties' since they do not use universal suffrage, which are 'political' in name only, since they are only concerned about financing the activities of parliamentary groups, and finally, which are only 'European' because they are not African or Asian. We would be creating a monster. Until my view can be disproved, the funding of European political parties can only be justified, even after the Treaty of Nice, once it accepts the practice of universal suffrage, which is the only acceptable definition of a political party.
Mr President, I make no judgment either of the procedure for or the outcome of this decision. However, I protest because, when the vote was taken, we and numerous other members were meeting in the Committee on Budgets. I just happened to hear the bell and I came unprepared and, to be honest, I did not know what was going on. How can you hold this sort of vote while committees are in session and hence, ipse facto, those present, i.e. those who are able to vote, are unable to determine the final outcome? It is in this sense that I protest because my democratic rights have been undermined.
Mr President, I think that we have to make the best of a bad job, because we are fortunate enough to have quite a full House, which is quite rare for a Wednesday afternoon. We can see that the trick worked and that it is perhaps for the best. In fact, my group was intending to vote for the Schleicher report, as long as some slight improvements were made to the rehash produced by the committee, which, it must be said, was not particularly impressive. We are now being asked to allow a short delay, in order to improve it further. There is certainly room for improvement and I think that some good can come out of this.
My only regret is that Mr Pasqua did not come in person to tell us how he intends to proceed in the future to ensure that the funding of political parties is carried out with the utmost transparency.
Thank you, Mr President, for not having overlooked me this time. I am very grateful for that, since this is the eighth time I have asked to take the floor. I should like to say three things. First of all, our fellow MEP, Mr Duff, pointed out a moment ago that the committee and committees had given thorough consideration to the issue of the legal basis. It is interesting to note that not a single instance can be found of consideration being given to the fundamental issue, namely that of whether Article 308 can be used to implement a real change in the Treaty. It is, of course, only with the Treaty of Nice which, it will be recalled, has not yet come into force, that a legal basis has been furnished. That is what the issue is about and, when Mr Napolitano now tells us that he is immediately to call an extraordinary meeting of the committee, he might perhaps be requested to see to it that this fundamental issue of legality and the legal basis is examined, at least in such a way that some indications of the legal issue emerge. I can refer to a long list of pronouncements by the EC Court of Justice, clearly showing that we really are concerned with a Treaty change here. Finally, I just want to add my congratulations to that majority which, in accordance with the Rules of Procedure, prevented the matter from coming up for debate. Moreover, I would take the liberty of drawing the President' s attention to Article 143, Paragraph 2 which states that, once such a proposal has been adopted, Parliament should immediately - I repeat the word 'immediately' - move on to the next item on the agenda.
Mr President, in this debate on a point of order the term 'nationalists' has been used, which does no justice to the arguments of the aggrieved parties. My impression is that a number of other matters are involved, the question whether it is legitimate to distribute taxpayers' money to parties and through government impose rules on parties that strengthen the distrust of citizens of what they see as a political elite. That is a problem. Parties should be bottom-up and not top-down organisations. Real parties do not emerge because the structures of a state require the organisation of a competitive struggle at election time but because there are people with common ideas, interests and activities. That is why it is rather artificial, at a moment when there is no European public opinion, to create parties from above in a forced way. I therefore ask for understanding of the objections which are something other than nationalism and I think that it mainly revolves around the question whether the European Union has the power to do such a thing, or whether it does not have the power, which is why Mr Krarup has already indicated that in that respect we are now on thin ice. I think that if such a measure were ever to be passed, we should all have to be certain that it does not conflict with previously agreed European rules.
Mr President, I should like to support the motion by committee chairman Mr Napolitano and therefore request that the Committee on Constitutional Affairs be convened immediately as a matter of urgency.
Combating social exclusion
The next item is the debate on the recommendation for a second reading (A5-0155/2001), on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a Decision of the European Parliament and of the Council establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion. [13740/1/2000 - C5-0046/2001 - 2000/0157(COD)] (Rapporteur: Mrs Figueiredo)
Ladies and gentlemen, poverty in the European Union continues to be of grave concern, with new groups, such as immigrants, falling into this category and new threats of exclusion, amongst which I would highlight 'info-exclusion' resulting from ongoing inequalities in access to the new technologies. This affects tens of millions of people, particularly women, children and the elderly, but also, increasingly, workers in precarious or atypical employment or workers with low salaries.
Against this background, it is particularly important to place definition of a global strategy to combat poverty and social exclusion on the agenda, on the basis of Article 137 of the EU Treaty. Although all specific measures, both local and national, are important, it is crucial that we put in place a European Union strategy designed to coordinate policies and concentrate on the fight, which must be a priority, against this genuine scandal of living at a time when wealth is being created and increasing and yet, even today, more than 50 million EU citizens do not have access to fundamental rights enshrined in the Social Charters and the Charter of Fundamental Rights itself, recently proclaimed by the Community institutions.
Nevertheless, as we all know, at the Nice Council, common objectives were adopted for combating poverty and social exclusion, which must be set out in a coordinated and integrated way, in a multidimensional approach, in the national action plans that the Member States have undertaken to draw up by 1 June.
As we all know, the common objectives that must be set out in the national action plans are:
to facilitate participation in employment and access to all resources, rights and services;
to prevent risks of exclusion;
to work on behalf of the most vulnerable members of society;
to rally all the parties involved.
Furthermore, at the European Council of December this year, at the end of the Belgian Presidency, we are to adopt common indicators for poverty and social exclusion in order to be able to compare the results expected by the Member States from implementing national action plans on social inclusion. Given this context, it is particularly important that we adopt and implement the Community action programme as urgently as possible to encourage cooperation between Member States in the fight against exclusion. Until this programme comes into force, we will not have the necessary mechanisms for Community-level coordination and monitoring of the actions that are undertaken. These are fundamental aspects of the global strategy which the Council undertook to adopt.
It is, therefore, hard to understand the Council' s refusal to accept proposals made by the European Parliament, particularly those which the Commission has already accepted. We can see that the Council common position of 12 February 2001 fully or partially incorporates 25 of the 47 amendments adopted by Parliament on 16 November last year, whereas the Commission had accepted 31. In the proposals that are now being put forward again at second reading, which the Committee on Employment and Social Affairs adopted unanimously on 25 April, the positions which the Commission accepted but which the Council, regrettably, rejected are being adopted once again. Amongst these are the establishment of comparable parameters for national action plans and the 90% funding of activities undertaken by the main European networks participating in the fight against poverty and social exclusion. This percentage of funding has already been accepted, in the programme for combating discrimination, for example, and has been rejected here for goodness knows what reason.
Furthermore, we are reconsidering the key issue of allocating the programme EUR 100 million of funding, rather than EUR 70 Million, as the Council and the Commission are insisting, although it is true that the Council has already accepted proposals that will require increased expenditure such as the networking of national monitoring centres and similar organisations for combating poverty. Spending will also be increased for exchanges of experience, preparatory meetings for the Annual EU Round Table Conference on social exclusion, with the participation of all speakers, and field visits to ensure that the excluded can participate. There are also issues of commitology, specifically concerning the Committee, including the Commission' s initial proposal, an assessment of the potential effects of macro-economic policies on poverty and social exclusion and the funding of innovative projects.
I must also make a reference to some small technical amendments that were introduced, after the services of the President of the sitting pointed out the need for them, to improve the legal quality and the visibility of the text adopted by the Committee on Employment and, at the same time, to enable us to bring our text into line with other texts adopted by Parliament, such as the minor technical amendments to Amendments Nos 10 and 2, and the new Amendment No 18. I do not feel that Amendment No 3, tabled by our Committee, is necessary, bearing in mind the technical amendments I have just mentioned, but I shall, of course, leave the matter up to the House.
With regard to the three amendments tabled by the Group of the European People' s Party, I feel that these are merely procedural issues and that adopting them would make adopting the programme more difficult.
Lastly, Mr President, I should like to thank all those who have contributed to producing this report and to express my hope that the programme will be adopted as soon as possible.
Mr President, the programme to combat social exclusion is extremely important if we are to achieve the objectives set in Lisbon. It is even more important if we consider that there are Member States with no history of combating social exclusion using global policies based on scientific studies and reliable statistics and which do not understand the important of combating social exclusion, not on moral grounds, but for reasons of social cohesion and economic progress. I refer here in particular to my own country, Greece.
That is why we are calling on the European Commission to make a fundamental assessment of the national action plans which it receives, using the agreed quantitative and qualitative indicators, and not to make do with lists of political measures which are neither complementary nor global in nature and which do not get to the root of the problem.
We are also calling for help for the agencies involved in combating this phenomenon, not just in the form of coordination from Brussels, but at national level, close to the root of the problem, which is why we, as a political group, enthusiastically support any new innovative plans with European added value to combat social exclusion. In order to facilitate this, we support funding to the tune of 90%.
We also call for the European Parliament, the social partners and other agencies in the civil society to be given an opportunity to help prepare the annual conference on social exclusion.
My political group maintains that the European Commission should not take recourse to extraordinary technical assistance or make use of external experts and, similarly, that the proposals financed should be selected on the basis of invitations for expressions of interest.
Mr President, I should like to congratulate Mrs Figueiredo most warmly on her good work in preparing this report. I am also very glad that the Committee on Employment and Social Affairs has put forward these amendments. What the Commission has tried to do in bridging the opposition between ourselves as Parliament and the Council is also gratifying. But I really must say that the Council has taken precious little notice of us. Only a few formal matters have been adopted. The Social Council and the Swedish Presidency, the Swedish socialist presidency I would almost say, are not aware that there is also such a thing as codecision, they what to keep control of everything themselves. They think: there is open coordination and you as a Parliament must simply pay for our stunts from the Community budget. That is, I believe, unacceptable. That will undoubtedly lead, Madam Commissioner, not only in this case, but also in a number of others to great problems with the Council if the Council does not manage to clarify its position somewhat. We have had one discussion with the Council in which obviously the way was pointed to compromises between this Parliament and the Council, Mrs Figueiredo did that splendidly, but the Council did not listen at all and simply made a kind of blueprint, a kind of stamp of what it previously intended and that is a kind of circuit for civil servants, by civil servants and for civil servants, so to speak. Our amendments are an attempt to change that just a little. I believe that we must adhere to them, since only then can the fight against poverty and the combating of social exclusion be tackled in a truly European way, namely if everyone has a hand in it, and not just a bunch of highly-paid civil servants gathering cosily together in Brussels.
Mr President, first I would like to assure Mrs Kratsa-Tsagaropoulou that all the national action plans on exclusion and poverty submitted to the Commission will be examined in the framework of the indicators and concrete goals agreed in the Stockholm Council. I would like to congratulate Mrs Figueiredo on the excellent work she has done, which is both helpful and useful. I believe that since we all agree how important this programme is, we can agree as soon as possible to start implementing it.
As you will recall, in its amended proposal the Commission accepted in full or in part 31 of the 47 amendments that were tabled by the European Parliament. The common position that we have been examining incorporates 25 of these amendments. With regard to the amendments which are now under consideration, the Commission can accept six of them in full or in part. I refer to Amendments Nos 2, reference to the Social Charter; 4, reference to the compatibility of the proposed budget with the current financial framework; 6, strengthening the comparability of indicators; 7, as it refers to the involvement of the local and regional level, 11, reinforcing the monitoring of coherence between this programme and other policies; and, most importantly, Amendment No 14, referring to raising funding to NGOs under exceptional circumstances to 90%.
The following amendments cannot be accepted. Amendment No 1 proposes adding solidarity among Member States to the list of relevant Community tasks. The fight against poverty and social exclusion in each Member State is a national effort and should be placed in the context of promoting national action plans underpinned by Community-level objectives and policy-oriented cooperation. So it is obvious that these are national efforts and national targets. Amendment No 5, in which the European Parliament is proposing to be involved in the agreement of targets, is not in line with the decisions of the European Councils of Lisbon and Nice.
As regards commitology, referred to in Amendments Nos 3 and 10, despite the fact that our proposal referred to the creation of an advisory committee, I believe that the mixed committee is a fair solution. This is the option that is applied in two other programmes: the equal opportunities and the anti-discrimination programmes. The Commission is assisted by a management committee for horizontal issues concerning implementation, and by an advisory committee when dealing with individual funding decisions.
Amendments Nos 8 and 12 refer to the role of the European Parliament in the open method of coordination in the social exclusion field. I am ready to explore with you all the appropriate means of making sure that the European Parliament can play its full role within this framework in this context. For example, I have already accepted the setting up of a round table, which will bring together the relevant actors.
Amendments Nos 7 and 13 propose to open funding under the programme to innovative projects with a European added value in combating social exclusion. As I have already stressed, the aim of the programme is to encourage close national policy cooperation and mutual learning, and not to fund actions on the ground. Moreover, innovative projects on the ground can be funded by the European Social Fund and by the new EQUAL initiative.
My next comment relates to your proposal in Amendment No 14 to name the actors to be consulted in the preparation of the annual Round Table Conference. I feel that such a list risks being more restrictive, incomplete and less flexible than the admittedly more general term "all the actors concerned".
As regards Amendment No 9, as I said at first reading, the Commission has carefully examined all the questions concerning the budget and is of the opinion that the original proposal for EUR 70 million is an appropriate one. I cannot accept at this stage an increase in the budget. Amendment No 18 seeking to delete Article 7 is not acceptable to the Commission because it will make the execution of the programme very difficult. Amendment No 15 attempts to restrict the implementation of measures, under Strand 1 of the programme, to tenders only, in fact excluding the possibility of promoters of the innovative projects participating in the call for proposals. Amendments Nos 16 and 17 seek to curb the role of the Commission by preventing it from using external expertise as well as technical and administrative assistance.
To summarise, the Commission can accept Amendments Nos 2, 4, 6 and 11. It can accept parts of Amendments Nos 7 and 14. It rejects Amendments Nos 1, 3, 5, 8, 9, 10, 12, 13, 15, 16, 17 and 18.
I have a couple of questions for the Commissioner. If I have understood correctly, she rejects any mention of the European Parliament in the programme. Is that correct? Secondly, she also rejects increasing the programme, even though the Commission proposes to diminish the amount for other social actions in the next year by 17.5%. Is that also correct?
The role of the European Parliament is a very important one but, of course, this role is defined by the decisions of the Council. According to the Lisbon and Nice Councils, there is a role for Parliament and cooperation between Parliament and the Commission, but nothing more than that - if you mean the commitology issue.
Of course, we can find other ways of cooperation. I have already said that we can organise a round table. There can be cooperation between the Commissioners and the high-level Social Protection Committee, which deals with exclusion issues. Of course, the European Parliament has a very important role to play in the joint employment report, which will evaluate all the programmes.
As far as the budget is concerned, I insist on the original proposal of EUR 70m. It is very difficult to change it. We have to be realistic about what the Council will accept and how this programme can be implemented with the human resources at our disposal.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
Safe and sustainable pensions
The next item is the debate on the report (A5-0147/2001) by Mr Cercas, on behalf of the Committee on Employment and Social Affairs, on the Commission communication on The Future Evolution of Social Protection from a Long-Term Point of View: Safe and Sustainable Pensions [COM(2000) 622 - C5-0011/2001 - 2001/2003(COS)].
Mr President, Commissioner, this House will tomorrow put forward its position, ideas, hopes and also its concerns regarding the future evolution of pensions from a long-term point of view on our continent. The Commission communication on the future development of social protection, pursuant to the mandate granted by the Lisbon European Council, has provided us with the opportunity of doing so.
I should therefore like to begin by welcoming that communication. It has brought the problem out into the open, provided Parliament with an opportunity to discuss it and presented a broadly-based study of the phenomenon of ageing in Europe. The debate has been taken beyond mere financial considerations.
It is only right to congratulate Commissioner Diamantopoulou on having involved Members of the European Parliament as representatives of the citizens of Europe, in a debate of this nature, crucial to the future of the Union. I would like to take this opportunity to do so.
At the outset, I would also like to thank my colleagues on the Committee on Employment and Social Affairs. This is not just a form of words, I am genuinely grateful to them. Not only have they been kind enough to adopt this report by an overwhelming majority, but they have also many useful contributions in the course of discussions. In addition, they tabled a broad range of amendments. For the most part, I was able to incorporate these into my report, because they embodied useful approaches.
I have no wish to appear boastful but it does seem to me that in the Committee on Employment we have revived a broad consensus across all groups in this House. Clearly, this has proved possible because instead of each group seeking to impose every last detail of its own plan on this issue, we have sought consensus on its most important aspects. We are all aware that the ultimate responsibility rests with our States. Nonetheless we realise that in the Europe we hope to build, there is scope for establishing criteria, objectives, values and principles which will be common to all Europeans. We are also conscious that it is our right and our duty not to remain silent in the face of this major problem.
I should also like to state, in this initial overview, that I am firmly convinced this is a problem which demands a broad debate and social and political consensus. When it was created, the European social model was founded on broad social and political consensus. It will not be possible to reform this European social model under the auspices of new forms of enlightened despotism as advocated by those who believe that select groups of experts, high-ranking bureaucrats or certain Finance Ministers should rule the world.
The social and political consequences of modernising the European social model are such that the matter cannot be entrusted to those who only appreciate the financial perspective and neglect the social dimension of the problem. It would be irresponsible of us to ignore the data on economic requirements. However, we would be making an even greater mistake if we focused entirely on the economic consequences, and failed to take the impact on human beings into account.
Europe is ageing. Unless there is a dramatic upswing in the birth rate, this will have serious repercussions. It will impact on the financial capacity of the system, on the balancing of public accounts and also on individuals. If we fail to resolve the problem or do so in an unsympathetic manner, we run the risk of unleashing a wave of poverty and social fragmentation across our continent. Consequently, the first message I should like to send out, or rather that I feel Parliament should send out, as our committee has already done, is that all the challenges posed by ageing must be taken into account in a balanced way. I could mention in particular the challenge to public finances and also the challenge to the methods adopted by previous generations for the building Europe.
In our committee we noted that the demographic dependence ratio is a very important factor, but not the only one involved. There is another even more significant factor, namely the economic dependence ratio. This means that our main problem will not be the number of pensioners we are confronted with, but the rate of employment. The crux of the issue is that if Europe grows, it will create employment, it will create firms capable of ensuring that that rate of economic dependence does not deteriorate. Europe has a long way to go, because our rates of employment are inadequate. They could become adequate however, if we achieved economic growth and if that growth were directed at creating the jobs needed on our continent. The figures are far below those of our main competitors, the United States and Japan.
In fact, if we attained the objectives set at the Lisbon Summit, the objective could be perceived as far less daunting that the data available indicates. Furthermore, this data, although certainly significant, amounts to long-term predictions and is therefore subject to revision. No Biblical curse is about to befall us. We could yet find a way out of our predicament because there is still time to deal with a number of factors currently causing concern. Constant monitoring of that data will be called for, and increasingly rigorous criteria must be applied, to ensure that it does not become grist to the mill for those who are intent of benefiting from the situation.
Mr President, I should like to make one final point. If we are to create the jobs Europe needs, the jobs the social protection system needs, we need to include women and older workers. They are the reserves we have to mobilise. We must activate all the Union' s social and economic potential. In the Committee on Employment we believe that is the best way of tackling the problem of ageing on our continent.
Mr President, I would like to start by thanking the rapporteur for a well-balanced report.
Ideally there would be no need for the Committee on Women' s Rights and Equal Opportunities to make any particular comments from a gender perspective on the design of pension systems - if only we were living in an ideal world where equal opportunities were guaranteed.
That is not how things stand, however. The injustices which women suffer throughout their lives continue when they get older. I am pleased to say that the Committee on Employment and Social Affairs has taken on board the majority of the comments made by the Committee on Women' s Rights and Equal Opportunities.
Someone once said that if it had been men who consistently fell foul of the pension systems, the basic principles would have been fundamentally overhauled long ago. The committee recalls the goals of the Lisbon Process, as does Mr Cercas. Women' s right to their own income and so to financial independence is extremely important. Today the employment rate for women ranges from 38 to 71 percent in Europe.
Generally speaking, women must have the opportunity to take on paid employment. Women and men should also be able to choose freely between paid employment and a career break to take care of family members. Joint taxation in many Member States and a lack of childcare and care for the elderly are a couple of reasons why many women are unable to enter or stay in the labour market.
One important principle is that care of children and dependants should be compensated for in the pension system. A more equal Europe is a fairer Europe, a Europe which manages both employment and future pensions.
Better equality can only be achieved through a change in fundamental attitudes and in partnership between men and women. A more even division of responsibility for the home and family could lay the foundation for more equality in the workplace and a labour market of equal opportunities and equal pay for equal work. In the end this will also produce a fairer pension system.
Mr President, for years the European Parliament has been arguing for Community initiatives on pensions and consequently we are pleased with the principles agreed in the Council and the work prepared by the Commission. The task now is to use the texts in front of us in order to promote the convergence of the systems through cooperation and coordination between Member States. There are two ways of approaching this. On the one hand, there are a series of common challenges, the ageing of the population and the dearth of younger people or the relation between younger and older people, the changing degree of dependence or the ratio of active to inactive people, etc., limited budgetary resources, technical potential in health care, and so on. On the other hand, there are number of cross-border complications: the mobility of individuals or the option of working in another Member State and drawing a pension, the mobility of capital or the option of saving in another Member State and drawing a pension, the supplementary pension funds, which unlike the compulsory pension schemes appeal to people in various Member States and even in other countries. For all those reasons, the systems must be made sustainable so that they can withstand common challenges and cross-border complications.
The report of the Committee on Employment and Social Affairs indicates current thinking in the European Parliament and also in the European People' s Party on the convergence of pension systems. It is not for the European Union to prescribe to Member States how pensions should be organised and financed. The Member States themselves choose the appropriate ratio of compulsory scheme to supplementary schemes, between an apportionment method and capitalisation, between contributions and payments or between social security or index-linked prosperity. But, on the one hand, solutions must be found for difficulties that hamper the free movement of pensions and pensioners and on the other efforts must be made to monitor the effectiveness and efficiency of systems with budgetary resources in the service of social aims and not the other way round.
For the Committee on Employment and Social Affairs and for the PPE-DE Group too the combination of cooperation between Member States and coordination between the systems seems the appropriate way of safeguarding pensions and reassuring pensioners and consequently this point must be clarified at the European Council in Gothenburg.
I think that years ago the Luxembourg Summit on employment, where the open coordination method was effectively introduced, showed us an excellent way but of course a link must be made between pensions and employment. For as long as Europe and the various Member States do not succeed in solving the difficulties surrounding the employment of the over-55s and for as long as the case is not pressed more urgently, more opportunities are not created and more things are not made virtually compulsory, the pensions problem will not be solved. It is essential to link the two. This should be one of the guidelines in the framework of the coordination and indicators which is about to be drawn up.
Mr President, may I first of all thank Commissioner Diamantopoulou warmly on behalf of my group for her solid work in this communication, which gives us the opportunity to discuss pensions in a different way and allow me also to congratulate Mr Cercas Alonso on his excellent report.
I hope, Mr President-in-Office of the Council, that our recommendation, on which we shall vote tomorrow, can prove an inspiration to the Gothenburg Summit and particularly will move the Council to involve the European Parliament in a more structural way in future in the discussion on the open coordination method on pensions.
For that matter I am also grateful to the Swedish Presidency for the work that already been carried out in this field. I hope with all my heart that Gothenburg will be able to give a clear mandate to the Belgian Presidency to formulate common social goals in the context of European cooperation on pensions. As Mr Smet said just now it is, of course, the Member States who decide what pension system they want, how they organise it, and how they underwrite its financial robustness. However, the fundamental aim, namely to maintain and improve the quality of pension systems in Europe, is surely an aim that we must all share.
It is, of course, clear that because of the dynamics of economic and monetary union, the pension dossier is already on the European agenda, although very one-sidedly, as part of the debate on the financeability of pension schemes. We believe that in the discussion we must never lose sight of the essential component, namely modernisation of pension systems so that we can guarantee today' s and future generations of pensioners a reasonable pension and a participation in social life. That debate is also about solidarity and also the equality of men and women.
For us a number of principles are essential in this. I should like to mention four. Firstly, pension systems must be able combat poverty in an efficient way. It is unacceptable that in the European Union there should still be pensions, especially those of women, that fall below the poverty line. I should therefore like to be so bold as to ask the Commission, on the basis of the recommendation of 1992 to retable this pensions dossier on minimum payments.
Secondly, reasonable pensions are of course more than the minimum necessary for survival. It is a matter of guaranteeing a certain standard of living. It is therefore important to retain the link between the general rise in prosperity and pensions.
Thirdly, the second pillar of pensions must never replace the first because it is the first that gives the fundamental guarantee that everyone has access to an adequate pension. For my group it has long since ceased to be a question whether one is for or against the second pension pillar. Rather, it is a question of how we are to ensure that, even in that second pension pillar, solidarity is organised so that supplementary pensions do not remain the privilege of a small group.
Naturally, Mr President, I could also continue the discussion on the necessary raising of the pensionable age, but I shall not do so. One thing should be clear: for my group, this does not mean a general compulsory rise in pensionable age, does mean measures to encourage people to continue working longer and to prevent companies from jettisoning older staff.
I hope, Mr President-in-Office of the Council, that Gothenburg will be able to translate these principles into common objectives.
Mr President, on behalf of the European Liberal, Democrat and Reform Party, I would also thank the rapporteur, Mr Cercas, for his work on the Commission' s communication, which I consider to be really sound and very informative. My group thinks it important that the Member States should organise the pensions systems in such a way that more account is taken of the fact that there will be more elderly people in the future. Money must be found for pensions, without exhausting Treasury funds and without there being astronomical tax rises.
Economists talk a lot, of course, about the burden of the elderly, and that makes many old people feel they are being held in contempt. 'Why must we be portrayed as a burden,' they say, 'when we have made our contribution to the development of society?' Others see the whole debate about future pension systems as concealing a real desire to undermine security and solidarity, but the intention is, of course, the very opposite, namely to ensure that there are good pensions in the future, too, and to remedy deficiencies and absurdities in the present systems. I therefore think it good that the agenda should have been enlarged and that it should not only deal with healthy public finances, the internal market for supplementary pensions and increased growth and employment, but also with security in old age, the need to combat problems of poverty among the elderly and the removal of that discrimination against women which is often built into pensions systems.
I believe and hope that the broader agenda will promote grassroots support for the reforms of the pensions system. Pensions based on savings must be an important part of pensions systems in the future. It is only right and proper that we should each of us take responsibility for our own old age. This cannot, of course, come as some sort of surprise. A side benefit is that pensions savings through active investments can help secure the prosperity that is the basis for pensions of the future. Finally, I want to emphasise that systems and problems differ greatly from one country to another and that pensions are - and must be - a matter over which individual nations have jurisdiction. For that reason, we do not want an unduly restrictive framework to be imposed upon the coordination of countries' reforms, and this will be reflected in the way in which the Liberal Group votes.
Mr President, seeing the great care taken by the Ecofin Council to anticipate the long-term impact that funding pensions has on public finances makes one wish that equivalent care could be demonstrated with regard to sustainability, in order to prevent the deplorable long-term effects, for example, of the lack of fiscal harmonisation or of investments in the nuclear industry. Do not think, however, that the Group of the Greens is suggesting that we entrust the future of pensions to the Ministers of Finance.
We support those in the Commission, in some Member States and in Parliament, who see the future of pensions and of social protection primarily as social issues, as key elements of the model, which must be strengthened, and which cannot be reduced to its financial dimension. To hear some people talk, we might wonder if the prospect of living increasingly longer, and by 'living longer' I mean in good health as well, is not the greatest disaster threatening the citizens of the twenty-first century.
The report by Mr Cercas Alonso has the merit of not skirting the crux of the issue and of the debate. A certain increase in spending on pensions in the GDP is certainly unavoidable because of greater life expectancy, but the rapporteur quite rightly emphasises that changes in the rate of employment is a decisive factor. In this context, he recommends taking account of the rate of economic dependence and not only of demographic changes. Given the prospect of full employment, this takes us away from alarmist rates, which clearly seek to legitimise new forms of finance, raised individually and through capitalisation. The report also emphasises the invaluable role of guaranteed pension systems in combating the insecurity and social exclusion of the elderly, particularly women and workers who have had long periods of atypical work and who should be guaranteed a sufficient level of income to lead a decent life.
Lastly, the report warns against any attempt to undermine public pay-as-you-go pension systems. These systems guarantee intergenerational solidarity, which is essential to social cohesion and they enable real-time adjustments to be made to contributions, regardless of the fluctuations of the stock market situation.
This is why our group recommends that we adopt this report, without undermining its current balance.
Mr President, I think there are many good points in the Commission' s report, and I would like to congratulate the rapporteur on a job well done.
Much has been said about solidarity and security. This is exactly what should be addressed with regard to pensions. There is still great anxiety about the discussion on pensions. My colleagues have expressed unease over certain crucial points. In my home country, Sweden, we have already started to adapt to this type of change, and a considerable part of our future pension system will be linked to a supplementary pension based on what happens on the financial markets. In Sweden, most people have started buying and selling shares and in the past few years many of them have experienced just how risky buying shares can be. Many have lost a great deal of their savings and are now wondering whether the same thing could happen to a pension system which is so heavily dependent on what happens on the financial market.
There is a worry that the system will be unfair. Most of all, perhaps, there is a worry that it will be unreliable. Our group has tabled an amendment to tomorrow' s vote, in which we ask that the effects of the new system are at least assessed and the impact on solidarity on society studied. What will happen to security? How will it affect women?
Several speakers, including Mrs Jensen and Mrs Van Lancker, have pointed out that women are a particularly vulnerable group, and in many countries I believe that women could lose out in the system now being introduced.
I would also like to mention our Amendment No 13 in which we address a general raising of the retirement age as a way of solving future pension problems. It is tempting to use such a solution to try not only to increase levels and ratios of employment, but also to reduce the pressure on the pension systems. However, this presupposes that people will manage to keep working up to the raised retirement age.
This may work in certain countries as they currently have a relatively low retirement age, at least for certain categories of pensioner. However, in my country and other Scandinavian countries, where we already have a relatively high retirement age of 65 - 67, there is currently talk of raising the age threshold to 70.
I believe this is unrealistic. Most people are worn out from a long working life long before they reach retirement age. In this situation it is foolish and inhuman to try to force people to remain in the labour market.
Finally, I would like to point out that I believe it is regrettable that neither the Commission nor the report we are now discussing mentions anything about the candidate countries. It could be said that this is a problem for the future, but when talking about pensions we are talking about the future. It is clear that there should have been a discussion on what a system of the type we now want to introduce will mean for poor candidate countries.
Mr President, first of all I should like to address my thanks to the Commissioner, Mrs Diamantopoulou, and my heartfelt congratulations to the rapporteur for the excellent job he has done.
There is no doubt that a prospective cause for alarm in the field of pensions is the ageing of the population. But it should be noted above all that some Member States have already undertaken reforms of their systems without trauma, with significant contributions from social actors. These reforms have, over the course of time, also had positive effects on the health of public accounts. The problem should therefore, perhaps, be split in two: on the one hand, States that may still have some imbalance in public spending but in the context of a stable economy, and on the other, those that have deficient social security systems and an economy in transition.
In the first case a gradual approach is essential. Almost all public pension schemes, in fact, are still run completely or partly on a pay-as-you-go basis, and without a gradual changeover to a fully funded system, accompanied by harmonious taxation systems and effective family policies, there would be serious social repercussions.
For the second hypothetical scenario, and in the general case, we agree with the rapporteur in hoping that a convergent basis of parameters for maintaining the dignity of pensioners can be put in place at Community level. This will also prevent a widening of social gaps which supplementary schemes, although useful, cannot fully remedy. In the meantime, in fact, the only path open is to increase the contributor base, while noting that the current rise in the employment rate seems rather insecure.
I fully agree with the rapporteur that what is avoided in all cases is anticipating even for the sake of intergenerational solidarity - paradoxical here - a reduction in the current levels of public protection.
Mr President, this is a very good report. It has received widespread approbation in the committee and I hope that when it is voted on tomorrow it will receive similarly widespread support throughout the House.
The matter of pensions is a hugely important issue, and I say that not just because I have a vested interest in this matter, being close to pensionable age myself: it is an issue of increasing importance to the people, for example, sitting up at the top in the gallery there. Today's youngsters will need a pension in the future. We must remember that these generations deserve the same sort of pension security and safety and sustainability as that which we are talking about for ourselves.
I really just wanted to make a couple of points: there are two amendments that we have put in for the vote tomorrow which very nearly got in through the committee and were only just defeated, and I hope that when they are re-submitted tomorrow in the name of the EPP-ED Group, the whole House will be able to support them. They are to do with recognising that pay-as-you-go schemes can no longer be exclusively relied upon to keep people's pension expectations fulfilled and also exhort Member States to sort out their tax and spending policies. It is all very well for us to wish that people should have a safe and secure pension, but for this to happen, pensions have to be sustainable, the funding has to be put in place. Anything less than that and we would be betraying the generations which are looking to us for support and we must not let them down.
Mr President, the insurance issue divides political opinion in all the Member States and yet, interestingly, it unites the general public. The rapporteur, Mr Cercas, had to cope with pressure to liberalise and privatise the insurance system, alongside other maximalist positions wanting to undermine a whole series of new data. He has managed to find the common ground, giving us a report which, it seems, Parliament will adopt by a large majority. Of course, congratulations also go to the Commissioner, Mrs Diamantopoulou, who has courageously speeded up the insurance initiative.
There are three messages or conclusions which could come out of this report. Ôhe first is that we continue to believe that the state insurance system should take priority or, if you like, we believe in the political option of not undermining it.
The second results from the fact that, in the end, the progressive line has prevailed. This means that the cost of funding the insurance system is not seen as a negative factor in the economy and it is accepted that social protection forms part of sustainable economic development and that there will inevitably be a relative increase in the ratio of pension costs to gross national product.
This brings us to a third and particularly useful conclusion, which is that there is no such thing as insurance policy per se or insurance policy as an isolated problem and that, within the framework of a horizontal approach, it is a necessary aspect of other policies, especially tax policy, employment policy and policies to combat discrimination and exclusion.
If these are basic political choices rather than academic declarations, we need to accept that it will not be easy in the future to adopt proposals which may increase inequality, reduce the income of senior citizens and compromise the quality of services provided by the central insurance system. I would point out that part of the report constitutes an acceptance of the need for immediate support for the care of the ill and elderly at home in the form of fiscal, social and employment measures, the need to safeguard not just any pension, but a pension which can support a dignified life and the need for a package of proposals so that new insurance legislation can properly assess all the special aspects of women's work. In short, without denying the funding aspect of the problem, we have cut it free so that it no longer depends solely on that aspect. The people of Europe need to be convinced that we shall pursue our options consistently.
Mr President, Mr Cercas Alonso has drafted a quite excellent report. As we have seen, this is an issue which we are all itching to get our hands on: safe and sustainable pensions, a truly hot potato which gets hotter rather than cooler the longer we leave it. That is why both the Member States and the European Union need to act here. We need a satisfactory pension system, which is why the reference to the 1992 recommendation is, I think, particularly important. But we also need a flexible pension system which has one eye on social change and the need to adjust to the job market.
The idea of an active old age has, basically, been accepted. You only have to think of the employment policy guidelines for 2000, i.e. maintaining employability and lifelong learning. I should also like to mention the contribution by the Committee on Women's Rights and Equal Opportunities to the report. It refers to the numerous women on widow's pensions with no source of income of their own. We must reverse the trend whereby these widows' pensions are being whittled away. This is one very important matter addressed in the report.
As far as the future is concerned, the concept of open coordination is on the table. We must also ensure that this has real meaning as far as pensions are concerned. We should not simply use it as an open sesame; we have to understand that the employment policy guidelines cannot simply be applied line by line. On the contrary, we need new forms of coordination and these need to be created. For the rest, I really do welcome the fact that the second and third pillars are dealt with as well as the first. I would also mention the idea of capital formation by employees. We must ensure that capital formation and old-age pensions complement rather than contradict each other.
The decisive step for the future of social protection in Europe was taken at the Lisbon Council and enshrined in the Treaty of Nice. The issues put to the recently-established committee are extremely wide-ranging and require practical responses under the terms quite rightly laid down by the Commission and by the particularly excellent report that we are now assessing. I therefore call on the Council to reformulate its mandate for this committee. It is not enough to calculate the financial contribution needed to meet the requirements of the various systems. This should already have been done under the Stability Pact since, like employment, social protection is conditioned by macroeconomic policy decisions and by the increased dependence of the elderly and the unforeseeable increase in changes in the labour market, with periods of training alternating with periods of activity and inactivity.
It is absolutely crucial that we consider the cost to our societies of failing to transfer our citizens' pension systems, in terms of loss of political confidence in Europe, social upheaval, greater insecurity and poverty, a fall in consumption, economic recession and greater inequalities. This is the key political question to which we must respond and which the Council must soon answer. Capitalisation must have clearly-defined borders and must be part of the solution, not part of the problem. It cannot be an obstacle to mobility, because it does not solve demographic problems and does not involve solidarity. It involves benefits and risks and stimulates the financial markets, factors which must be considered. It is not, however, and cannot be part of the problem, and would contribute to greater risks for social protection.
Mr President, Commissioner, ladies and gentlemen, there are social policy as well as financial, economic and employment policy aspects to the pension issue. All these areas must be addressed together if pensions are to be secured in the long term.
I would also add that we have economic policy guidelines and the stability and growth pact on the question of employment and growth policy.
When it comes to the question of demographic change as one of the causes of the problem of pensions, there are several problems: one is the unfortunate fall in the birth rate, another is early retirement in numerous countries and a third is longer life expectancy, for which we, of course, thank God.
As far as birth rates are concerned, we must help to create a stronger awareness of what mothers and fathers contribute from a social policy point of view and ensure that family and work can be smoothly combined.
As far as early retirement is concerned, we must ensure that the retirement age can be brought up to the statutory retirement age in all countries. A variety of measures is needed for this.
Without doubt, the question of life expectancy has repercussions on the actual retirement age as well as on the statutory retirement age in many countries.
I trust that we can help to strengthen the second and third pillars as well as the first pillar in Europe. We have countries today in which 80% of people in employment have a company pension. In my country it is just 9%, while the European average is 25%. We are currently debating a directive here in Parliament, and I call on the Council to stop blocking a European regulation on company pensions at long last. I call on the Commission to set up a European pension forum to discuss the different fiscal and employment and social regulations and to help harmonise these issues throughout Europe.
I should like to start by congratulating Mr Cercas, who worked very closely with the Committee on Economic Affairs and the Committee on Women's Rights, resulting in the impressive consensus in today's debate.
The question of pensions is a key political, economic and social question which every government has to address. Some reforms are under way, others are being discussed and others were completed a mere year or two ago. So it is a European problem and the sustainability of pensions is the wager for the next generation. There is a set of policies which, if they are successful at European level, will support and strengthen the sustainability of pensions. The aim of these policies is to increase the rate of growth and employment and they include policies to provide efficient support for parents, so that they can combine work and family, and immigration policies.
However, over and above these general policies, every country needs to reform the system itself, which has been inherited from a previous era of industrial development. This reform is social and economic in nature. I think that it is particularly important, as numerous speakers have stressed, that pensions are no longer the exclusive preserve of Ecofin and budgetary discipline and have been discussed by the Committee on Employment and Social Affairs as well as by the ministers. Pensions are, first and foremost, a social issue, but with huge, serious economic implications.
Of course, under the Treaty, insurance system reforms and policy are national responsibilities. But do not forget that we are also required, that it is a specific objective of the Treaty to safeguard a high level of social protection and sustainable, non-inflationary economic growth. It is therefore important, post Lisbon, that the heads of state have agreed for the first time that they need to work together on pension issues. It is a very important change of direction towards European policies, which illustrates the extent of the problem. With cooperation between the Member States, the reforms will no doubt be more efficient in all the countries.
An initial Commission communication was ordered following Lisbon and has been issued. The subject of pensions has been discussed at all the Councils - in Feira, Nice and Stockholm - and the study to be presented in Göteborg is being prepared by the newly formed Committee on Social Protection. This study will analyse all the problems Member State by Member State and will table proposals on basic principles for sustainable systems. I would just point out that one basic guideline given to this committee concerns the gender dimension. Numerous members mentioned that it is impossible to take a neutral approach to the question of pensions because women face more serious problems and poverty in Europe is closely bound up with the pension system and the economic and social position of women.
What is important is that it was decided post Stockholm to examine the method of open coordination on the question of pensions, taking account, of course, of the question of subsidiarity and the specific problems of each Member States. We are preparing a Commission communication, which will be presented before the summer, in which we try to approach the question of the open coordination on pensions in a more analytical manner.
I must say that this resolution by the European Parliament, assuming that it is approved tomorrow as it stands today, will provide strong support for this coordinated effort to reform pensions in the European Union. I think that this new chapter which is being opened at European level, the chapter of collaboration on pensions, will allow for new forms of cooperation between the Commission, the Council and Parliament. And may I remind you that the Commission specifically supported the need for the European Parliament to collaborate with the High Level Committee on the subject of social protection and that this collaboration is now under way.
Honourable Members, I think that the fact that we have opened up this chapter and given a European dimension to the question of pensions will give the governments in all the Member States the support and backing they need in order to bring about sustainable reform, taking account of the economic and, more importantly, the social dimension.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
Question Time (Council)
The next item is Questions to the Commission (B5-0169/2001).
Question No 1 by (H-0323/01):
Subject: Common organisation of the market in the sugar sector On 30 June the current sugar scheme will either have to be extended or changed. Last year the cost of overproduction in the sugar sector amounted to EUR 800 million, almost as much as the sum made available for dealing with the BSE crisis. Despite strong criticism of the current scheme by the Court of Auditors and the negative effects on consumers and third-world producers, the Council appears very unwilling to make changes to the sugar scheme as proposed by the Commission. There is a threat that a number of EU Member States may give in to the short-sighted approach based on self­interest taken by the sugar industry.
Does the Council intend to back the Commission proposal, given the strong criticism of the current sugar scheme by the Court of Auditors and the negative effects on consumers and third-world producers? If not, why is the Council advocating maintaining a sugar scheme which has been strongly criticised by the Court of Auditors and which has negative effects on consumers and third-world producers?
Reforming the common organisation of the market in the sugar sector has been discussed by the Council since October last year, during which time the Council has taken on board certain criticism from the Court of Auditors.
As this House is aware, Parliament made its declaration on this matter on 13 March 2001. In looking at this declaration, I can say that it is generally not along the lines suggested by the honourable Member. I would also point out that the Commission has stated that it may approve an extension of the current organisation of the sugar markets beyond 1 July 2003 on condition that all the other parts of its reform proposal are approved by the Council.
I also believe that there is disagreement among Member States between those who support reform and those who oppose it.
The Council will continue addressing the issue at its meeting in May and will look at all contributions, including those presented in the question which has just been put to the Council.
In addition, the Council adopted a regulation on 26 February 2001 on the "Everything but Arms" initiative to extend duty and quota free access to all products except arms and ammunition originating in a large number of least-developed countries. With regard to sugar, full liberalisation of trade will apply from 1 July 2009.
I understand the caution with which the Council must answer, given the fact that there is so little unanimity among the countries of the European Union, but it remains disgraceful. In effect we are subsidising the sugar industry - last year to the tune of over EUR 800 million - as if there were not enough sugar in the world and as if we were eager for these subsidies to help our farmers survive. I really think that the policy we are pursuing with regard to the developing countries is and continues to be hypocritical. A splendid initiative like "Everything but Arms" is actually tainted by the fact that we maintain our hypocritical attitude and prefer to continue doing what suits us, by supporting the sugar producers, who traditionally belong to the castes of our nineteenth-century industrialists. I note that we have once again made an exception. I hope that the Council will continue to exert pressure for unanimity for reforms.
The Presidency will do what it can, i.e. ensure that the issue is constantly discussed. There are differences of opinion among Member States. This is a sensitive issue for many Member States. We will be taking the matter up at the Agriculture Council of Ministers in a few weeks and I promise that we will continue to give the issue high priority. At the same time, it is unfortunately impossible to predict what any future compromise will look like.
Question No 2 by (H-0325/01):
Subject: Euro Council Despite earlier Council decisions that the preparatory talks held prior to Ecofin meetings between ministers from the 12 euro countries would be completely informal and that only euro-related issues would be discussed, the signs are increasing that such talks are becoming formalised to resemble a 'euro Council' and, in practice, by taking preliminary decisions on a range of Ecofin issues, are taking over real power from ECOFIN. Belgium, in particular, has put forward proposals for 'developing' the informal euro Council. In view of this situation, what steps will the Council take to put an end to all attempts contrary to the Treaty to formalise a 'euro Council' and gradually transfer Ecofin's powers to such a Council?
The 'Eurogroup' is an informal body set up in 1998 on the basis of a resolution on economic policy coordination in stage 3 of EMU. The resolution was adopted by the European Council in Luxembourg on 13 December 1997.
The resolution states that the Ministers of the States participating in the euro-area may meet informally among themselves to discuss issues connected with their shared specific responsibilities for the single currency. The resolution also confirms that decisions will in all cases be taken by the Ecofin Council in accordance with the procedures determined by the Treaty.
The European Council in Nice in December last year welcomed the improvements made to the workings of the Eurogroup and its visibility. It also welcomed the intention to extend the range of mainly structural matters dealt with in this forum, with due regard for the conclusions of the Luxembourg European Council meeting, i.e. that the Eurogroup be informal and without any decision-making powers.
I would like to thank Mr Danielsson for his reply. In some ways it is positive if it is saying that the Eurogroup does not make any decisions at all.
My first supplementary question is this: is it really the case that no real decisions are made in the Eurogroup, or is it the case that decisions have already been taken by the time the matter reaches Ecofin, which simply goes along with whatever has actually been decided in the Eurogroup?
My second question concerns the future. The Presidency is aware that proposals have come from a number of sides, not least from Belgium, to develop the informal "Euro Council" and add more functions. Mr Danielsson confirmed that the Eurogroup has started to take on additional functions and address more issues.
My second question is therefore: can we be absolutely sure that the Eurogroup will not actually take over more and more real power in the future?
It is vital for the countries not in the euro to be able to remain outside the euro area without losing power over matters directly concerning the euro.
I am willing to admit to Mr Gahrton that, on taking over the presidency on 1 January this year, Sweden was quite concerned about how things would work with the Eurogroup and the Ecofin Council.
We were worried that we would end up with a situation in which - as Mr Gahrton was suggesting - decisions would be taken in a room to which we had no access. As such, we would receive a 'fait accompli' which we would just have to process in the Ecofin Council.
However, I can honestly say that things have not turned out that way. A great deal of respect has been shown for the principles set out in the decision I quoted from Luxembourg, i.e. the European Council Resolution of December 1997.
Of course, there is need for discussion in the circle of ministers of finance who share the single currency, but no real decisions are taken in this circle. The position of the Ecofin Council has been respected, with great unity shown on the principles of this matter. Can we be absolutely sure about what will happen in the future? As someone once said, it is difficult to predict, particularly about the future.
I think there is every reason to believe that the members of the Council will continue to feel solidarity on the principles laid down in the European Council' s previous decisions, i.e. that the Ecofin Council' s position will be preserved.
The fact that some representatives have expressed a personal opinion that the position of the European Council should be expanded is a matter for them. We are trying to assess how things have worked in practice, and we believe we can say without hesitation that the position of the Ecofin Council has been respected.
Question No 3 by (H-0329/01):
Subject: Western Sahara The UN has decided to extend the presence of MINURSO in Western Sahara by two months in spite of the fact that the settlement plan signed between Morocco and the Polisario Front is not yet fully applicable. On the contrary, the threat of renewed armed conflict between the two parties is now greater than ever.
For example, several indicators point to the fact that Morocco is seeking to rearm, such as the announcement that it is purchasing American or French fighter planes by investing part of the money obtained under the recent agreement between Vivendi and Maroc Telecom (US $ 3.5 bn).
The British press has also recently revealed that Morocco benefited from trade agreements with the UK, thus enabling it to acquire more arms and renew its military capability: Mirage fighters, and spare parts which may already have permitted the manufacture of 56 field guns. These weapons are now deployed at the border, along the so-called 'defence wall' . If confirmed, this transaction would be illegal since Community legislation - the Code of Conduct on Arms Exports - prohibits the sale of arms to countries or areas where there is a conflict situation.
Can the Council confirm this information ? Does it propose to intervene with the Member State in question?
The Council has not discussed the particular matter brought up in the question.
Contrary to what is suggested in the question, there is no Community legislation on arms export. Therefore, the question cannot arise of whether or not a particular transaction is legal in accordance with Community Law. The Code of Conduct to which the honourable Member refers was drawn up on 8 June 1998 and is based on common criteria for conventional weapons transfers. According to the operative provisions of the Code of Conduct, each EU Member State will assess export licence applications for military equipment made to it on a case-by-case basis against the provisions of the Code of Conduct.
As such, decisions on whether an export licence should be granted are made by each individual Member State, and it is not up to the Council to decide on such individual transactions. According to the Code, every year Member States must exchange information on their arms exports in the Council, allowing a joint review of how well the Code is operating. This annual review is presented in an annual report in accordance with Operative Provision No 8.
The general political stance of the Council with regard to the conflict in Western Sahara is to fully support the United Nations and the UN Secretary General' s personal envoy James Baker in their work on finding a solution to the conflict. The Council is convinced that the UN process constitutes the best framework for a rapid, lasting and mutually agreed solution which would also increase stability in the whole region.
It is clear that every solution must be acceptable to all parties and based on complete respect for fundamental democratic principles and human rights. In line with this political aim, the Council is willing to contribute to the process and help to create a climate of trust between the parties concerned.
In this respect, at the end of last year the EU submitted a proposal to the parties concerned for a number of humanitarian and trust-building measures. The EU is maintaining close contact with James Baker and is looking into how best to support the UN' s initiatives.
I would also like to emphasise that the EU is the largest provider of humanitarian aid to the Western Sahara refugees, giving aid of EUR 20 million over the next three years.
Mr President, I thank the President-in-Office of the Council, although I should like express my disappointment that we are unable to ensure that the quite important and strict criteria of this code of conduct are respected. Amongst these criteria I would highlight the idea of banning the sale of arms to countries or regions that are involved in conflict. This matter is so serious that now, in the United Kingdom, MPs have obtained the right to vet arms sales from their country to anywhere the world. This move has created quite a stir in that country, even though the decision is not retroactive and British MPs cannot take action on this matter of arms sales to the Western Sahara.
I would nevertheless put my question once again: do you not think that there may be 'sanction' -type measures that the European Union could take when this code of conduct is breached? Furthermore, what concerns me the most is that this affair appears to demonstrate Morocco' s desire to rearm itself. Deplorably, it also demonstrates the support that the country is receiving within Europe. This can only heighten the already tense atmosphere in the region. Although the situation in this 25-year-old conflict is currently deadlocked, largely as a result of Morocco blocking the validation of the electoral lists established by MINURSO (United Nations Mission for the Referendum in Western Sahara), there is a risk of armed hostilities flaring up overnight. Can I ask the President-in-Office of the Council whether the Swedish Presidency plans to issue a statement on the matter before the end of June? I am thinking back to the German Presidency, which made a specific statement on Western Sahara. Given this background, why does the European Union not officially recognise the Polisario Front as a negotiating partner in this conflict, something that the United Nations did 25 years ago?
The code of conduct concerning arms is not legally binding, so there are no legal grounds for sanctions. However, the Swedish Presidency is working to achieve greater openness and transparency in this area as in most others. I believe that we have seen several positive, constructive steps taken on the road to greater transparency, even in the application of the code of conduct for arms export. We will continue to work with our supporters in the Council to take further steps to increase transparency in the issues surrounding arms export.
As far as the Western Sahara conflict is concerned, it has gone on far too long. I believe that we all currently feel great frustration over the lack of progress. However, the Council is of the firm opinion that we can best help the work on finding a peaceful solution by continuing our clear support for the UN and the UN Secretary General' s personal envoy James Baker. This is the stance the Council will continue to take.
The Presidency has given Mrs Boudjenah very satisfactory answers, not just on the subject of the code of conduct for arms but also regarding the conflict in the Sahara. The President-in-Office of the Council is well aware that Mrs Boudjenah' s question arises out of her concern about the conflict between Morocco and Western Sahara. In his clear reply, he spoke in support of the United Nations and James Baker. He outlined the need to reach an agreement acceptable to all. He stated that Europe is in fact the largest donor of humanitarian aid, contributing EUR 20 million.
Given that we are the largest donor of humanitarian aid, ought we not to play a major political role in this conflict? We should prevent the inhabitants of Western Sahara returning to arms and an escalation of the fighting. Why should we limit ourselves to supporting James Baker and the United Nations?
Mr President-in-Office of the Council, an acceptable agreement was reached back in 1992, when the inhabitants of Western Sahara laid down their arms to vote in a referendum which should have been held that same year.
Do you not agree that the best way forward would be for that referendum to take place, with European backing?
The Western Sahara conflict is extremely difficult and has a complicated background. I believe that the best course of action for the EU, which wants and will have an active role to play in important and difficult international conflicts, is to provide strong support for the UN' s work. I can see from the report presented by Mr Baker in April this year that progress has actually been made in developing various proposals for self-governance for Western Sahara. I believe that it would be foolish at this stage for us to choose any other approach than continuing to provide this constructive support for Mr Baker.
Mr President-in-Office of the Council, I invite you to follow the straightforward train of thought I am about to present.
You stated that the Council has tackled the issue of the conflict in Western Sahara, and that a range of measures have been taken aimed at rebuilding trust between the parties. Do you believe that a measure of trust between the parties is that a Member State, one as important as the United Kingdom, should be selling arms to one of those parties when a cease-fire is in force?
Secondly, continuing my straightforward train of thought, which code of conduct are we referring to? My impression is that many individuals and organisations must be referring to a different code of conduct from the one you mentioned. The code you mentioned might or might not exist.
Thirdly, I hope you will give up that metaphysical position which allows you to state that you support Mr Baker' s efforts without specifying exactly how you propose to do so. I would be grateful if you could explain how you plan to support Mr Baker.
The Council has not had occasion to discuss any individual Member State' s sale of arms to the region. I cannot therefore comment on this. However, I believe that I have been sufficiently clear in trying to underline the Council' s view of how best to achieve progress in the conflict itself. For example, the Council has stated its regret that the situation is deadlocked on the issue of a referendum. The UN Secretary General has proposed that the parties discuss alternative solutions to achieve a solution to the conflict, as the issue of a referendum has proved so difficult.
I repeat that I believe it would be most unfortunate if the EU did not wholeheartedly support the collective, international efforts to solve this difficult conflict.
Question No 4 by (H-0330/01):
Subject: Deaths of four African emigrants on the beaches of Tarifa on the coast of Andalusia, Spain On 21 March 2001 another four people, two men and two women, one of whom was pregnant, were found dead after having tragically drowned, like so many others, in an attempt to reach European territory in search of work and a new life. When will the European Union act, directly and by interceding with the Spanish authorities, to put an end to this appalling situation which is a disgrace for all the European institutions and for those of the Spanish state?
The Council has had the opportunity to answer similar questions from the honourable Member on several occasions. Therefore, the Council' s stance ought to be well known. I would refer the honourable Member to the reply to his oral question H-27/2001 of 14 February 2001.
In addition, let me emphasise the hard work which the Council and the Commission have put into carrying out the action plan for Morocco. Let me also point out that the battle against human trafficking is a priority issue. I would also like to stress that Spain does not have any authority in Morocco and therefore cannot control when vessels of various kinds leave Morocco.
Mr Minister, since I raised this issue the last time, thousands of immigrants have continued to arrive on Andalusian, that is European, beaches in small boats, risking their very lives. Women, men, young people, both boys and girls, and children, some of whom have arrived dead, discovered lifeless on the beaches and rocks of the tragic border between Africa and Europe. Others have been arrested and many have escaped inland to try to find the work that did not exist in their own countries. Given this unacceptable situation, when will the European institutions understand that this is their problem and one that affects them directly? When are they going to take action to prevent such occurrences, so that when these people arrive, they enjoy conditions that befit them as our brothers and the human beings that they are? I have already said here on another occasion that the European Union cannot turn a blind eye from a tragic situation that should shame the European and Spanish institutions and that this should force them to implement the measures necessary to remedy the situation.
The Council is not turning a blind eye. The Council realises that this is a major problem which represents a large amount of human suffering.
The Council is deeply involved in a dialogue with Morocco to try to change the circumstances in such a way that we do not see these terrible examples of human suffering which the honourable Member has brought up.
Question No 5 by (H-0335/01):
Subject: Visa requirement for Colombian citizens entering the EU A sizeable group of Colombian intellectuals, headed by the Nobel Prize wining novelist, Gabriel Garcá Márquez, have expressed their anger at the Council's decision to demand entrance visas for Colombian citizens entering the EU. They have gone so far as to state that until this decision is amended, they will not even travel to Spain, a country with which they have the closest of linguistic and cultural ties, but whose government did not oppose the Council's decision. 187 Spanish intellectuals have expressed their solidarity with the position of their Colombian colleagues. In view of the alarm and rejection provoked by the Council's decision, is the Council aware of the feelings of the group of intellectuals headed by García Márquez? Does it sincerely believe that the visa requirement is a useful way of tackling crimes perpetrated by Colombian nationals? Will it be contacting the Colombian Nobel Prize winner in order to acquaint itself with his arguments, and will it then be minded to correct its ill-advised decision, as many members of the public, including myself, are demanding it should?
I would remind the honourable Member that the decision by the Council referred to in the question is based on a Commission proposal from 26 January 2000, a proposal for a Council Regulation determining the list of third countries whose nationals must be in possession of visas when crossing the external borders, including Colombian citizens, and those whose nationals are exempt from that requirement.
The Council would also like to point out that Parliament confirmed the Commission' s proposal on this issue on two separate occasions, in its declaration of 5 July 2000 and in its second declaration made as recently as 1 March this year. The Council adopted the ensuing regulation with a qualified majority on 15 March, and it entered into force on 10 April, i.e. just over a month ago. The Council cannot therefore understand Mr Carnero González' view that the decision was wrong.
The system as it is set up was devised with full consideration for openness and transparency, as Member States should inform the other Member States and the Commission of what measures they are taking in accordance with this regulation. For the same reason this information should also be made public in the Official Journal of the European Communities.
I shall rephrase the question, because it is essential for the Council to reply in political terms. I do not need to be reminded of European Union procedures for adopting decisions of this kind. I think we are all familiar with them.
The Council' s decision to include Colombia in the list of countries whose citizens require visas to enter European Union countries is not simply useless in the fight against the organised crime some Colombian citizens might be involved in. It also forces ordinary citizens to bear the additional cost of obtaining a visa.
Furthermore, this decision clouds relations between the European Union and Colombia unnecessarily. In addition to myself, many Colombian intellectuals, led by none other than Mr García Márquez, have stated how close Colombia is to us. It has come to my notice, for instance, that Mr García Márquez did not travel to Spain to take part in the recent celebrations marking the twenty-fifth anniversary of the founding of the newspaper El País. This was to comply with the undertaking given by those intellectuals who stated that they would not travel to the Union, at least, not to Spain, until this rule is withdrawn.
I would ask you please to reply to my question and I hope the reply will be in the affirmative. Will the Council review this decision in the near future, having first consulted the Colombian authorities and Colombian society?
The reason why I gave what Mr Carnero González considers to be a bureaucratic and procedural reply was that there was a suggestion in his question that the decision was wrong. As such, I feel there is reason to point out that all the rules, including two hearings in this House, were followed.
Mr Carnero González is, of course, free not to sympathise with the content of the regulation adopted, but it was taken recently and all applicable rules were adhered to. As far as I know, there are no plans to make any changes to the regulation.
Question No 6 by (H-0338/01):
Subject: Report by Christa Klaß, MEP, on the marketing of material for the vegetative propagation of the vine On 24 October 2000, Parliament adopted by a large majority a report (A5-0195/2000, C5-0090/2000) on the marketing of material for the vegetative propagation of the vine.
What stage has been reached in the further consideration of this document in the Council? Why has the Council not yet completed its consideration of this directive? When will the directive be placed on the Council's agenda for final consideration and forwarded to the Member States for implementation?
The Commission's proposal and Parliament's report on the marketing of material for the vegetative propagation of the vine create greater legal certainty for the economic partners concerned in these areas which are so important for wine-growing in the EU. Clear rules on cultivation, authorisation, registration and checks should simplify trade and establish a clear legal basis therefor. It is incomprehensible that, five months later, the Council has still not reached a decision.
Let me start by saying that I entirely agree with the honourable Member on the importance of the legal instrument in question. Let me also say that the Council appreciates the work of Mrs Klaß as rapporteur for this important issue. The Council has also taken on board Parliament' s declaration to a large extent. It is therefore quite understandable that Parliament is concerned by the delay in the Council' s final decision on the issue.
The final decision has been delayed because some Member States have asked for more time to consider the provisions on genetically modified organisms, despite the fact that these provisions are no different from Community legislation in force and are equivalent to those recently adopted in accordance with the Community directives on the marketing of seed and forest reproductive material.
Adopting the directive was on the agenda at the Agriculture European Council in November of last year. It was postponed until December and then until January of this year, as no agreement had been reached on the provisions concerning genetically modified organisms.
However, the Swedish Presidency aims to reach agreement on the Council supporting and adopting the new legislation before the end of the Swedish Presidency, i.e. by June of this year at the latest.
Mr President, I should like to ask the President-in-Office if we can reasonably be expected to wait five months for a decision. We too have worked on this. Think about this directive; in the final analysis it is also about having clear provisions on selection, licensing, registration and control so as to create legal security for vine propagators in the European Union. This part is also very important to economic operators and economic partners in the EU.
On the other hand, according to my information, the plan was to wait until the release directive, i.e. Directive 90/220, had been adopted. This directive has now been through conciliation, i.e. it has been adopted. I therefore see no reason to delay this any further. This directive says nothing about definitive licensing. That needs to be decided in the release directive. I would therefore ask you to advance, not to block Parliament's work in the Council.
I totally share the honourable Member' s view. The Presidency' s firm strategy is to try to get a decision on the issue. As I said, we have until June to try to achieve this.
Question No 7 by (H-0340/01):
Subject: Swedish exemption from rules restricting public access to EU documents A brochure entitled 'The EU Agreement' published in 1994 by the Foreign Ministry's department of trade ahead of the Swedish referendum on EU membership stated that 'the principle of public access to official documents remains intact and is non-negotiable'.
This promise was given to the Swedish people ahead of EU membership. Does this reservation imply that Sweden is exempt from any EU rules which may restrict the application of the national principle of public access to official documents?
As President-in-Office of the Council, I can be very brief to start with. I would point out that national legislation on public access to documents is not covered by harmonisation of the Community' s legislation. Nor do we foresee any such harmonisation in the future.
Thank you for your answer. As the President-in-Office of the Council must certainly have suspected, I am thinking of EU documents received by Member States.
The EU has now adopted new rules, a Regulation on the basis of Article 355, which means that there is a more secure legal basis. The Regulation talks about loyalty to the EU' s rules and also about having to request guidance in cases that are unclear.
If, on the basis of this Regulation, the Commission and the EU' s Court of Justice find that a country cannot make documents available at national level that are classified at EU level, Community legislation may be contrary to Sweden' s principle of public access to official records. Does the President-in-Office of the Council believe that such a scenario is out of the question and, if so, why?
I believe that a procedure such as Mr Sjöstedt describes is out of the question. I note first of all that the introduction to the Act that has been agreed upon expressly states that it is neither the aim nor the effect of the Regulation to change national legislation concerning public access to documents.
Secondly, Mr Sjöstedt refers to the loyalty principle. This is not new. We have been living the whole time with what is known as the loyalty principle, as described in Article 10 of the EC Treaty. It has not been changed in relation to the agreement made here and approved by Parliament at the beginning of this month.
I want to emphasise that the consultation procedure being introduced through Article 5 into the new Act is only advisory. If we talk about the situation in Sweden, the fact that, in order to be able to make a correct assessment of damage, Swedish authorities may need to consult the institutions when applying the rules concerning foreign secrecy is not in itself anything new. That is a familiar fact of Swedish legislation, and the new Act does not change anything in that regard.
I want to thank the Swedish Presidency, and I want to thank Mr Danielsson for his answer. I want also, of course, to express my gratitude for the committed work that has been done to give the EU a new approach to the principle of public access to official records, in this case EU documents.
I nonetheless wish to ask a question. Might we in Sweden see a development in which representatives of Swedish authorities practise self-censorship in situations in which Brussels and European authorities differ from Sweden in the assessments they make as to whether, and to what extent, the secrecy rules are to be applied? This issue of self-censorship and of being able to adopt a distinctively Swedish view when a different assessment is made in Brussels is a relevant subject for discussion.
The question put by Mr Sacrédeus is obviously of relevance. It is perhaps even more relevant in a Swedish Parliament than in this illustrious European Parliament. I have a lot of confidence in the Swedish authorities' ability to make independent assessments of such issues. I think the risk of self-censorship is very slight.
Allow me just to emphasise that, in the Council' s view, the system we have had up until now regarding public access to documents is subordinate to the rules on which this Parliament has adopted a position and which it has actively helped to devise. We now have an Act covering all documents, and last year' s Solana decision, as it is known, is no longer valid. We have compulsory registers. We have a requirement for rapid assessments to be made of whether or not documents can be released. We have clearly defined provisions governing secrecy etc.
Thanks in large part to this Parliament, the EU' s institutions will therefore acquire much better and clearer rules governing transparency and accessibility.
Just to show that this question is not only of interest to Swedish Members of the European Union but to other nationalities as well, is this new procedure in the Council in operation? If not, when will it be in operation? In other words, when can I get my first document out of the Council?
I do not know whether the Member is asking the President-in-Office of the Council to assess a practical matter. I rather think that is impossible.
I presume that, once this Act has come into force, all the European Union' s institutions will apply its provisions in a competent way, which means that it will sooner or later be possible for Mr Newton Dunn and others to obtain access to those documents not covered by the secrecy test which must always be carried out.
Question No 8 by (H-0342/01):
Subject: Council's position on acts of violence by Turkey During his recent visit to Skopje, capital of the Former Yugoslav Republic of Macedonia (FYROM), the High Representative for the CFSP, Mr Xavier Solana, stated that it would be a mistake for the government of FYROM to negotiate with the terrorists (of the KLA). He also added that the FYROM leadership had the support of the EU as there was no place in the Union for those who resort to violent means. In the light of this categorical statement, will the Council say why this position of principle does not also apply to Turkey, which used violent means in 1974, in breach of international law, to seize 40% of the territory of the Republic of Cyprus, which it has since held under occupation in defiance of UN resolutions? Is the Council unaware that the country in question, which has recently been declared a candidate for accession to the EU, uses violent means to prevent the Kurdish minority from exercising its personal and civil rights, uses excessive force against prisoners, imprisons journalists and, in general, exercises the power of the State by violent means, violating all human rights charters, a fact which has also been established on numerous occasions by the International Court of Human Rights?
The Council' s position regarding the issue of Cyprus and the human rights situation in Turkey, including the issue of the Kurds, is well known. It is perhaps most clearly apparent from the Council' s decision, adopted on 8 March 2001, concerning partnership in connection with Turkey' s accession.
A considerable number of the priorities and objectives in the accession partnership have to do precisely with human rights. Regarding the issue of Cyprus, this Act repeated what was said at the European Council in Helsinki in December 1999.
In the light of the accession partnership and of Turkey' s national programme for adopting the rules, the European Union will now concentrate on ensuring that Turkey really implements these priorities. An Association Council is planned for 26 June 2001, when the issue of implementation will be addressed. The Commission has given notice that another in the series of reports on Turkey and the other applicant States will be published in November of this year.
Mr President, I thank the President-in-Office for the reply which he has given me which, in principle, I find satisfactory, although he has strayed from the point. I asked because, in Turkey's case, although it exercises violence against Cyprus, a dialogue is under way, on friendly terms no less, and it is already a candidate country, while in other cases Mr Solana says that we do not engage in dialogue with countries which exercise violence.
I should also like the Council to tell me if it knows about the following new provocation on the part of this country, by which I mean Turkey. First, the allegedly pacifist, europhile foreign minister, Mr Cem, threatened that if Cyprus was accepted as a full member of the Union, his country's reaction would know no bounds. In other words, he threatens all and sundry. Secondly, the Turkish air force has repeatedly and frequently violated Greek air space, forcing the Greek air force into dangerous interceptions. Thirdly, the International Court of Human Rights here in Strasbourg found last week that Turkey was blatantly violating the human rights of Greek Cypriots from the part of Cyprus occupied by the Turkish military. What does the President-in-Office have to say about all this?
I note, as I have done on quite a few occasions before, that the partnership agreement with Turkey gives the European Union the opportunity to follow political developments in Turkey carefully. It also provides an opportunity to conduct a dialogue with the Turkish authorities and the Turkish Government, when the Council considers that such a dialogue is called for.
According to its usual practice, the Council opts for dialogue as a method of dealing with states of affairs considered to be unacceptable. I would also point out that the next opportunity for discussion is precisely the forthcoming meeting of the Association Council with Turkey on 26 June 2001.
Mr President, this Chamber was illegally stormed this afternoon during the debate on Turkey. This is not the first time we have been pestered in this way. This is also a question of the security of the European institutions. Does the Council have any plans to strengthen security in the European institutions?
I do not believe it is for the Council to comment on Parliament' s security arrangements.
Mr Rübig, I can assure you that security is a matter of great concern for Parliament. The Bureau is currently working on it and considering the budget implications, given that security measures have proved inadequate. Clearly, debates must go ahead, regardless of who the protesters may be and of the legitimacy or otherwise of their cause. The Council is not going to be responsible for security in all three premises used by Parliament. Rest assured that no effort is being spared in dealing with the matter.
The second supplementary question is by Mr Fatuzzo. You have the floor.
I have listened to the reply by the President of the Council to the problem that was well illustrated by Mr Marinos: the relationship between Turkey and the Greek Cypriots and the Kurds. I should like to ask the Council whether it checks, watches, is aware and takes account in this context of the situation of the Armenian population living in Turkey which also has not inconsiderable problems in manifesting its ethnicity. Last week, I met a bishop of the Armenian Church who told me about this very difficult situation of the Armenian population in Turkey.
Allow me to repeat that one of the advantages of the partnership agreement with Turkey is that it provides the opportunity to carefully monitor the situation in the country. That applies not only to the situation of the Kurdish minority but also, of course, to that of the Armenian population. Such monitoring is taking place.
Questions Nos 9 and 10 lapse. A letter has been sent to their authors explaining that pursuant to the Rules of Procedure, items already on the agenda are not dealt with during Question Time. As the House will be aware, the Commission and the Council have made statements on the serious issue of those Turkish prisoners on hunger strike. Clearly, Parliament' s Rules of Procedure have been applied correctly in this case. There can be no doubt about that.
In any case, Mr Alyssandrakis has the floor on a point of order.
Mr President, it is true that the Council has replied and that the Council and Commission have made statements. However, we are allowed a supplementary question during Question Time. The decision not to hold a debate under this procedure deprives us of this right.
Pursuant to the Rules of Procedure, these questions may not be raised because they have already been dealt with in the statement by the Council and the Commission. I do not believe that applying the Rules of Procedure to this case constitutes a breach of any fundamental right. There are many ways in which you may express your views in this House.
Question No 11 by (H-0348/01):
Subject: WEU satellite facilities at Torrejon Following the decisions made at Nice by the European Council, what are the plans and the timetable for transferring these facilities from the WEU to the EU?
The European Union confirmed at the Nice Summit that it intends to take over the WEU' s crisis management responsibilities.
The Council noted the decisions on principle that have been taken to incorporate the appropriate tasks of the Western European Union into the Petersberg tasks. These included setting up a satellite centre and an institute for security studies in the form of bodies into which suitable parts of the current, parallel WEU structures would be incorporated.
The Swedish Presidency was called upon to join with the Secretary General of the Council in continuing the work on this issue in the Council (General Affairs).
A draft Community measure on the establishment of a satellite centre for the European Union is in the process of being discussed right now by the Council bodies. The Swedish Presidency aims to have it adopted by the Council before the end of June. A satellite centre is of the greatest importance for increasing early warning and crisis monitoring capability within the framework of the common foreign and security policy, especially the European security and defence policy. The centre must have a constitution and structure which will enable it to respond flexibly to the demands of the European Union and its Member States and to carry out its tasks in close cooperation with existing institutions within the Community at national and international levels. The staff and infrastructure of this centre should come, to begin with, from the WEU' s satellite centre. The precise arrangements for this have not yet been determined. The recently established satellite centre, which is to be located in Torrejón de Ardoz in Spain, will begin its activities on 1 January 2002.
Thank you for that very full reply, Mr President-in-Office. Since the budget will become European Union operational on 1 January, will the budget for the Satellite Centre be part of the European security and defence budget, which the Council will put forward and which Parliament can debate and amend, as necessary? Will it be budgetised within the EU's normal financial procedures?
The Satellite Centre' s budget will consist of contributions from the Member States, with these distributed according to what is known as a GNP key. That is to say, it lies outside the traditional budget. There will be a special system for sharing responsibility for financing the Centre' s activity among the Member States according to their gross national income.
Question No 12 by (H-0352/01):
Subject: Statements by the President of the USA concerning the Kyoto international treaty The President of the USA has made it clear by his statements that the USA will not observe the Kyoto international treaty, which requires the country to reduce its emissions of greenhouse gases, on the grounds that the Treaty is not in the economic interests of the USA. The verbal reactions of European leaders to the statements by Bush do not constitute a policy. What measures is the Council considering in response to the cynical attitude of the USA which is sabotaging the international treaty? Is the possibility of economic sanctions under consideration?
The European Union' s measures and positions on this issue are well documented, especially as a result of the extensive monitoring by the media of the most recent comments and the extensive bilateral consultations carried out by the Council. The Council scarcely needs to remind you that the European Community and its Member States have played, and continue to play, a very active role in the international negotiations on climate change. In its conclusions, the Council has time after time confirmed it commitment to reaching an agreement at the next and Sixth Conference of the Parties to safeguarding the Kyoto Protocol' s environmental integrity and to creating conditions for its ratification and entry into force by 2002 at the latest. It certainly does not need to be repeated that the Council sticks by both its policy on climate change and these commitments.
The European Council in Stockholm in March 2001 again confirmed its strong commitment to the Kyoto Protocol as the basis for the international work on reducing emissions. The European Council called upon all the negotiating partners to contribute constructively to reaching an agreement on the more specific conditions for implementing the Kyoto Protocol and facilitating a successful result.
The Council still stands by its belief in the Kyoto Protocol and the Kyoto process.
Extensive consultation with other parties has been carried out by the troika, which has met the Canadians, the Iranians - who currently hold the Presidency of the Group of 77 - the Russians, the Chinese and the Japanese in order to garner support for the Kyoto process and for the efforts made by the President of the Conference of the Parties, the Dutch Minister for the Environment, Mr Pronk. Further bilateral negotiations on the same theme will, of course, take place before the second round of the Sixth Conference of the Parties in Bonn this summer. The European Union has also made known its commitment to proceeding further with the preparations for ratification by no later than 2002, even if the United States decides not to participate. The EU' s direct strategy, therefore, involves securing sufficient support for the continued success of the Kyoto process, in spite of the United States' s current position.
Through a number of high-level representatives, including the Swedish Minister for the Environment, Mr Larsson, and the Commissioner for the Environment, Mrs Wallström, the European Union has also lost no time in making its attitude clear to the new administration in Washington.
The most important objective right now is to get the United States involved in the Kyoto process again. The EU emphasises that the climate issue is an important part of the transatlantic relationship and calls upon the United States to make a constructive contribution to this process.
Thank you, Mr President-in-Office. I am satisfied with your answer and just hope that you will continue with your efforts to persuade the United States to join the Kyoto Protocol.
I just want to add that the issue of the Kyoto Protocol will naturally be an important subject during the discussions between the European Union and the United States which will take place on 14 June 2001 at the European Council' s Summit in Gothenburg. The President of the Commission and the President of the European Council will then have the opportunity to emphasise directly to the US President the degree of importance we attach to this issue.
Question No 13 by (H-0353/01):
Subject: Remembrance of the Holocaust Following up the Swedish Prime Minister Göran Persson's initiative in arranging the well-received Stockholm International Forum on the Holocaust in January 2000, Parliament adopted a written declaration on 7 July 2000 on the remembrance of the Holocaust. In that declaration, Parliament calls on the Council and the Commission to strengthen their efforts to promote education, remembrance and research about the Holocaust, to encourage the study of the Holocaust in all its dimensions, to encourage appropriate forms of Holocaust remembrance, including an annual European Day of Holocaust Remembrance, and to take all the necessary steps to facilitate the opening of archives to ensure that all documents bearing on the Holocaust are available to researchers.
What action has the Council taken in response to Parliament's appeals? Are there any current plans to introduce a joint European day or national days of Holocaust remembrance?
With regard to the issue of educating people about the Holocaust and raising their awareness of it, I would just remind Mr Sacrédeus of the answer which was given to a written question from Mr Colom i Naval in March 2000 and which I know that you too have had the opportunity to study. On the issue of establishing an annual European Day of Holocaust Remembrance, the Council would simply point out that it has not received any practical proposals in this area. Those Member States which are involved in the international working party to promote remembrance, education and research in connection with the Holocaust have followed the recommendations of the committee of government representatives and representatives of voluntary organisations, to the effect that annual days of Holocaust remembrance should be established on a unilateral and national basis. This has happened in, for example, Germany, Sweden, Great Britain and Italy. As from next year, Finland too will have such a national day.
The Council would emphasise that what history, including the Holocaust, can teach us is that it is necessary here and now actively to combat racism and xenophobia in all its forms. In this context, the European Monitoring Centre on Racism and Xenophobia in Vienna will have an important role to play, especially when it comes to cross-border efforts. It may also be noted that, on 28 May, the Council and representatives of Member State governments will adopt a declaration concerning the fight against racism and xenophobia on the Internet. It is, unfortunately, a sad fact that new technology is exploited by anti-democratic forces.
As part of the further efforts being made to disseminate knowledge concerning the Holocaust so that it will be possible, for example, to draw conclusions about the ways in which contemporary intolerance is to be combated, an international conference was held in January of this year in Stockholm on the very subject of the fight against intolerance. Representatives from all the EU' s Member States, the Commission and the OSCE, together with the Secretary-General of the UN, met to discuss strategies for combating racism, anti-Semitism and xenophobia.
Allow me also to conclude by saying that the Council really appreciates the European Parliament' s commitment in this area. I would say a special thank-you to Mr Sacrédeus himself for his work on the important position adopted by Parliament in July of last year on this subject.
I would thank the Swedish Presidency and Mr Danielsson for their comprehensive answer and for their most generous concluding words.
The European Parliament' s decision following the written declaration in remembrance of the Holocaust - a direct follow-up to Prime Minister Persson' s initiative in arranging a conference in Stockholm on this subject in January 2000 - indicates that we should like to see the Member States establish national days of remembrance or, better still, a European Day of Remembrance.
I would point out that - as current President of the EU and, at the same time, the person who took the initiative to arrange this conference - Prime Minister Persson has a unique opportunity and a special authority for getting even more countries than those which Mr Danielsson has just mentioned to establish annual days of remembrance and perhaps to agree upon a common day of remembrance.
I welcome the work that is being done on combating racism, xenophobia and anti-Semitism. My practical follow-up question is this: is the Prime Minister prepared, during the time that remains of the Swedish Presidency, to bring to life - if only on an informal basis - the possibility of an annual day of remembrance of the Holocaust in different countries?
It is a very pressing issue that Mr Sacrédeus is addressing. It has also been discussed in detail in the Council. One conclusion drawn is that there are unfortunately many historical events of the 20th century in which atrocities have been carried out. That applies, unfortunately, not only to the Holocaust which we have just been talking about but also to other events which there will be a desire to remember and use as a point of departure in the fight against intolerance and xenophobia.
We have therefore arrived at the view that it is probably most appropriate to let the issue of a national day of remembrance be purely a national issue and to inspire national authorities to take decisions to establish such days. It might perhaps be better to refrain from recommending a specific day, for example 27 January, as a European day of remembrance. There are so many other dates. For example, there is Crystal Night, which is important to remember in many countries, and we have the days around the end of the war in 1945, which can also be important days to remember. We therefore believe that the best course is to inspire national decisions rather than try to put forward proposals to be decided upon at European level.
Question No 14 by (H-0356/01):
Subject: Hake fishery: significant discrimination due to the greater reductions in sub-area VIII (Bay of Biscay) In December 2000, the EU Council of Ministers for Fisheries set the TACs and quotas for Northern hake for 2001 providing for a greater reduction in the allowable catch (45%) in sub-area VIII (Bay of Biscay) than in the more northern sub-areas (58.9%) without any justification based on scientific management advice, given that for the purposes of monitoring and scientific assessment, this resource has since the late 70s been considered to form a single stock which is not divided into regional components. What criteria did the Council use to justify this distinction?
Given that there is no scientific evidence to show that the stock consists of different components rather than constituting a single fish population occupying a vast area of the sea, is the Council aware that the subjective political criteria used have resulted in significant discrimination against some fleets in the Community ? Does it not consider that it should take this into account so that it can remedy the situation when setting the TACs for 2002?
I would first of all refer to the answer to Question No 280, given by the Council to the honourable Member during the part-session in April of this year, and also add the following.
In the light of scientific opinions from the ICES, recommending that lowest possible catches be adhered to and that a recovery plan be implemented for the stock in question, the Council has laid down the Total Allowable Catch for hake at 22 623 tonnes, compared with 42 090 tonnes during 2000. The Commission had proposed a TAC of only 11 000 tonnes for 2001.
The Total Allowable Catch for hake is divided up into four administrative areas. According to the scientific information to which the Commission had access, the situation regarding hake in Divisions VII a, b, d and e was worse than in the three more northerly areas, which is why a proportionately greater reduction in the TAC was made there.
Measures for 2002 must be taken in the light of the current discussion concerning a recovery plan for hake.
I cannot understand your reply. According to the information at my disposal, scientific studies consider northern hake to be a single stock. I therefore have no idea as to the source of the data differentiating between the Bay of Biscay and elsewhere with regard to the situation or the reduction in stock.
Secondly, I should like to suggest to the President-in-Office of the Council that the Council should have taken socio-economic and commercial factors into account. As far as possible, it should have safeguarded the viability of hake fishing, insisting on strict compliance with the technical measures for fisheries management which the common fisheries policy has been unable to implement in recent years, despite the constant warnings issued by the bodies from which the scientific management council is drawn.
The distribution of quotas is based upon biological and scientific advice and not, therefore, upon socio-economic advice. According to the scientifically based advice, the serious situation of the hake stock requires drastic measures to be taken.
Because there is clear scientific evidence that the hake stock is at present considerably over-fished, a number of measures have been proposed by the scientific advisers in this area. These will, of course, have short-term socio-economic effects but, hopefully, also positive, long-term effects when it comes to the stock.
Question No 15 by (H-0357/01):
Subject: Chairman of the EU Military Committee The post of chairman of the Military Committee has been created within the structures of the Council of the EU. Which institution will pay this official' s salary, how will it be determined, and is it intended to seek the European Parliament' s approval for the post and the appropriations necessary to pay for it?
The chairman of the European Union' s Military Committee is a part of the despatching Member State' s delegation, in the same way as the chairman of a committee or working party within the Council. That also applies to chairmanships that do not go with the Presidency, such as the chairmanships of the Economic and Social Committee or the Committee for Economic Policy.
It is therefore up to the despatching Member State to determine and pay out the chairman' s salary. The procedure for appointing the chairman of the European Union' s Military Committee does not require the European Parliament' s approval.
Thank you for your answer. The matter is clear. Have you forgotten, however, that you promised to send out information concerning the so-called wise men' s salaries in the Austria case? That was something you promised last time. Do you intend to send out that information?
I can assure the honourable Member that I have in any case signed the answer. I hope that it is on its way. Sometimes, it is an awfully long way between Stockholm and Strasbourg, but I can promise that the answer is on its way.
Let us hope that the problem will have been resolved by the next sitting, and that the Community letter will have arrived.
As they deal with the same subject, Questions No 16 and 17 will be taken together.
Question No 16 by (H-0359/01):
Subject: Association Agreement with Algeria and the situation of women Will the forthcoming Association Agreement between the EU and Algeria provide for any commitment to defend the human rights of women (including the right to education in rural areas) and to improve the status of women within the family? What improvements are planned? What assistance will the EU provide to ensure that the process of democratisation also reaches women?
Question No 17 by (H-0377/01):
Subject: Algeria It is now estimated that 200 000 people have been killed over the past ten years in Algeria. These killings are continuing at a rate of about 200 a month.
Will the Swedish Presidency indicate what measures it has taken during its Presidency in support of an international independent inquiry into these killings and what initiatives it intends to pursue at UN level with a view to stopping the killings and the reported widespread use of torture?
Allow me first of all to point out that the negotiations for an Association Agreement between the European Union and Algeria are going according to plan but that a number of important issues remain to be resolved. The negotiators meet almost every month with a view to concluding the negotiations this year. Much has been achieved.
Algeria has already given its preliminary approval to the following human rights wording: 'Respect for the democratic principles and fundamental human rights established by the Universal Declaration of Human Rights inspires the domestic and external policies of Algeria and constitutes an essential element of this Agreement.' This broad reference covers human rights for all human beings, irrespective of gender, as well as all areas of civil and political, as well as social, economic and cultural rights.
Another provision in the draft gives each of the contracting parties the right to take suitable measures if it considers that the other party has omitted to fulfil an obligation under the Agreement.
In the ongoing negotiations, agreement has also been reached concerning two important matters affecting the situation of women. Special emphasis is to be placed on giving the female section of the population access to education, including technical education, higher education and vocational education; and - within the framework of social cooperation - priority is to be given, through education and the media, to promoting women' s role in the process of economic and social development, concurrently with Algerian policy on the issue.
Concluding an Association Agreement will facilitate and institutionalise the political dialogue with Algeria, including on issues affecting human rights.
With regard to Mr Andrews' s question, the Council shares his concern about the murders which have taken place in Algeria over the last ten years. Through the Swedish Foreign Minister, the Presidency addressed the issue at the meeting for political dialogue between the European Union and Algeria which took place in Algeria on 24 April. We expressed our concern about disappearances, arbitrary arrests and torture. Moreover, a list of such cases was passed to the Algerian authorities, and we requested information about these cases.
The European Union has also expressed its concern along the same lines at the annual meeting with the UN Commission on Human Rights in Geneva.
Within the framework of MEDA' s technical and financial aid to Algeria, the EU supports a project for modernising the police force. The programme includes training in respect for human rights in the course of police interventions. EUR 8.2 million have been set aside for this purpose. The European Union is also providing aid to selected institutions with a view to strengthening civil society.
Once the Association Agreement with Algeria that I have just mentioned has been concluded, the political dialogue with Algeria will be institutionalised. We shall then have a framework within which we can express our concern about, and criticisms of, Algeria.
I am grateful for the reply given by the President-in-Office of the Council. However, his role is to some extent that of a messenger and he must know as well as I do that women' s rights will be disregarded unless there is an explicit reference to their recognition in the association agreement.
We are discussing a country where Algerian Berbers were killed as a result of police charges on 29 April of this year. We are actually talking about an association agreement with that country.
I do not think that an explicit reference to the rights of women and Berbers is too much to ask. This association agreement should also provide for the respect of the civil, cultural and linguistic rights of Algerian Berbers.
Is the President-in-Office of the Council prepared to pass on this request?
As I stated in my answer, the general wording on human rights is included in the draft Association Agreement which is now on the table.
It is important that the General Declaration of Human Rights in the Association Agreement should cover not only women but also minorities. You yourself mentioned the Berbers. There are many other groups which also need to be mentioned. As an example, I can assure you that, with this general wording as a basis, the Swedish Foreign Minister, who is a woman, made clear references to precisely this need to draw attention to the position of women in Algeria.
That is repeated the whole time in the dialogue with Algeria, and we shall be able to repeat it still more powerfully once we obtain an Association Agreement. The Agreement will give us a framework which will make it possible to address all the problems related to human rights. I believe we have precisely the same view of the necessity for improving the position of women in Algeria. I also believe that we have precisely the same view on the need to ensure that Algeria does not only respect women' s rights, but all human rights. Let us therefore work together in order to achieve this.
Mr President, I should like to thank the President-in-Office for a very comprehensive reply, and it seems to me that everything is going to be perfect after this Association Agreement is concluded. I want to ask him: Does the Council intend to approve this Association Agreement if the appalling human rights abuses continue in Algeria? It is all very well to have human rights agreements signed, but the reality is that no matter what efforts have been made in Algeria over the years by the Council and by the European Union, the situation, like in Turkey, has got worse instead of better. I want to ask him: Is it the intention of the Council to agree to the final statement on the association agreement when it arises in October or November? My own feeling is that every possible sanction should be imposed on the Algerian Government to ensure that human rights are respected for everyone: men, women and children.
I do not want to anticipate the Council' s final position on the Association Agreement, but I nonetheless think it is important to ask the question. Why does the European Union have such an instrument as an Association Agreement? It is not, in any case, because an Association Agreement would give a government or a country some kind of carte blanche to do whatever it likes.
An Association Agreement exists because the European Union desires a framework, a form within which, for example, a political dialogue can be conducted - also concerning matters about which there is no agreement. That is why we want Association Agreements. The Council believes that this is a more effective instrument than just letting things happen.
As the case of Turkey shows, the Association Agreement is an effective instrument enabling the European Union to highlight and criticise states of affairs it does not accept. Matters proceed slowly sometimes, and we can all feel frustrated but, in these contexts, dialogue is always more effective than isolation.
Question No 18 by (H-0366/01):
Subject: "Everything but arms" agreement What are the consequences for Community banana producers and traditional ACP suppliers of the recent "everything but arms" agreement to eliminate tariffs for the least developed countries?
This is an important issue that the honourable Member has addressed. I shall therefore give a relatively long answer, in spite of the lateness of the hour.
As the honourable Member is aware, what is known as the 'Everything but arms' Regulation was adopted by the Council on 26 February 2001, when freedom from duty, without any quantitative restrictions, was extended to include all products, except for weapons and ammunition, originating in the world' s 49 least developed countries. The Regulation came into force on 5 May 2001. We think that this measure forms a significant contribution to the economic development of the least developed countries and that it is also concrete proof of the European Union' s political goodwill towards the developing countries in connection with the preparations for the next round of the WTO negotiations.
The Regulation was the result of intensive discussions in the Council, where full account was taken of the consequence analysis prepared by the Commission and of the Member States' need for assurances concerning the more detailed provisions for implementing the proposed system. These assurances related not only to the Member States' interests, but also to the consequences of the proposal for those ACP states that are not among the least developed countries, as well as to the desire to guarantee that the least developed countries themselves, rather than third parties, benefit from the new system.
The doubts related mainly to three particularly sensitive products: bananas, rice and sugar. The final text took account of these doubts, while the main principle, according to which the EU should adopt meaningful measures to improve the economic situation in the least developed countries, was maintained. When it came to bananas, rice and sugar, implementation was therefore deferred until such time as agreement had been reached on the principle of access without duties and quotas. Where bananas were concerned, complete liberalisation was postponed until 2006. In the meantime, annual 20 per cent reductions in duty would be introduced as from January 2002.
In the light of the problems of infrastructure that would-be banana exporters in the least developed countries at present encounter, it is difficult at this stage to assess with certainty what direct effect the Regulation will have on the banana market. As has been mentioned previously, adjustments have been made to the Regulation so that account might be taken of the misgivings experienced in this regard in the European Union and the banana-producing ACP countries that do not belong to the group of least developed countries. Moreover, the Commission has undertaken to monitor the application of the Regulation in order to discover and deal with all the difficulties as soon as possible. The Commission will investigate to what extent the least developed countries are benefiting from the Regulation, whether the available tools are sufficient for tackling - where justified - more serious disturbances in Community markets and when it is a question of bringing the adjustment mechanisms into play, especially for rice, sugar and bananas. In the light of this investigation, the Commission will present a report in 2005 and table the necessary proposals.
As the honourable Member certainly knows, the Council is fully aware of its ACP partners' problems when it comes to the operation of the banana market and is doing its utmost to take account of these misgivings in all relevant initiatives. In connection with the Cotonou Agreement, the EU acknowledged the overwhelming economic importance of exports to the EU for banana suppliers in the ACP countries and agreed, if need be, to take measures to guarantee the continued profitability of banana-exporting companies in the ACP countries and continued opportunities to sell their bananas in the EU market. When the Council acts in order to meet the need to alter the organisation of the banana market so that it complies fully with the WTO' s rules, the attempt will therefore also be made to introduce guarantees to prevent ACP bananas from being excluded from the market.
On this point, I also want to mention the agreement in principle reached immediately before Easter between the Commission and the United States regarding the protracted dispute between the EU and the United States concerning the trade discipline for bananas. In very general terms, those parts of the agreement concerning ACP suppliers are designed to protect the latter' s position by guaranteeing more reliable and more favourable conditions for the ACP states' access to the EU market. Of special importance in this regard is the proposed introduction of a quota, exclusively reserved for ACP suppliers, and of an historic licence system which is seen to benefit the ACP suppliers more than the previous 'first come, first served' proposal. In this connection, I would also remind you that, when, in 2006, the EC' s organisation of the market in bananas becomes a duties-only system, a reduced duty will, in any case, give the ACP states a relative advantage.
According to the Commission' s proposal, the Council will have to submit formal points of view regarding certain details of the agreement in principle with the United States. Parliament' s views will, of course, be sought regarding each possible change to the Council Regulation on the common organisation of the market in bananas.
Finally, I would remind you of the Council Regulation establishing, from 1 January 1999, a special aid scheme for ACP states that are traditional banana suppliers. This system offers technical and financial aid to help ACP suppliers adjust to new market conditions and increase their competitiveness, at the same time as encouraging environmentally more friendly production and marketing methods. The financial and technical aid supplied in accordance with this Regulation amounted to almost EUR 45 million in 2000.
I thank the President-in-Office of the Council for his detailed reply. However, I would like to ask him whether as from 1 January 2006, pursuant to the new banana regime, the only protection offered to Community banana producers and ACP countries which are also included will be the tariff.
The Community has just given up the tariff. Consequently, no protection of this sort will be available after 1 January 2006. I anticipate that the beneficiaries of this measure will be the large multinationals. If I were in charge of a multinational company, I would relocate the plantations from Central America, Ecuador or any other country to one of those least developed countries. The reason would be that thanks to this agreement I would be assured that as from 1 January 2006 there would be no restriction on the import of bananas.
My question to the President-in-Office of the Council concerns whether consideration has been given to the implications of all this both for Community producers, some of whom live in very underdeveloped areas of the Community, and for producers in other ACP countries who do not enjoy a particularly high standard of living either.
As I mentioned, the Commission has carried out a consequence analysis of the effects on the Community' s own banana production. The Commission' s assessment is that there will be minimal consequences in the medium term. The honourable Member also indicates other possible measures that multinational companies can take on the basis of these changed rules. It is precisely in order to be able to counter such measures that the Commission will be reporting - next time in 2005. I assume that there will subsequently be continuous monitoring by the Commission so that this new organisation of the market in bananas is not abused.
I am convinced that, with its usual diligence and promptness, the Commission will see to it that this new scheme, whose main aim is to benefit the least developed countries, is not abused.
Thank you for being so very helpful this afternoon, Mr Danielsson.
We shall now invoke the Rules of Procedure.
Questions Nos 19 and 20 lapse because the Middle East has already been referred to in the statement made this morning by the Commission and the Council.
Questions Nos 21 and 22 have been withdrawn.
As the time allocated to Question Time to the Council has now elapsed, Questions Nos 23 to 44 will receive written replies.
That concludes Question Time.
(The sitting was suspended at 7.30 p.m. and resumed at 9.00 p.m.)
Aid scheme for olive oil
The next item is the combined debate on the following reports:
(A5-0137/2001) by Mr Jové Peres, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulations No 136/66/EEC and (EC) No 1638/98 as regards the extension of the period of validity of the aid scheme and the quality strategy for olive oil [COM(2000) 855 - C5-0026/2001 - 2000/0358(CNS)];
(A5-0114/2001) by Mr Casaca, on behalf of the Committee on Budgetary Control, on the European Court of Auditors' Special Report 11/2000 on the support scheme for olive oil, accompanied by the Commission' s replies [C5-0009/2001 - 2001/2001(COS)].
Mr President, it is now two years since the COM in olive oil was last reviewed.
Hoping to receive more and better information on the actual situation in the sector, the Commission has postponed the final review for two years. It has presented a proposal with a bearing on quality aspects and market actions. Although the proposal' s aim is commendable, it does have a number of shortcomings concerning three issues: the market situation, checks, and the marketing of blended oil.
Public intervention purchases were done away with in the 1998 reform, against Parliament' s wishes. This decision was taken even though their average cost was the lowest in existence. As a result, market prices have fallen dramatically and the producers' income has dropped.
This matter is not part of the Commission' s proposal, but that does not justify turning a blind eye to the consequences of the last revision. In its replies to the Court of Auditors, the Commission stated that it would make provision for closer checks in this revision. It has to be said that in general, it has failed to do so. The report therefore formulates proposals to improve the efficiency of controls by increasing the frequency with which oil mills are to submit information and introducing similar conditions for aid to pomace oil.
Parliament has been speaking out about the problems ensuing from marketing blends of olive oil and other fats since 1996. We have called for similar protection to that in place for milk and butter, for example. Unfortunately, no regulations have been adopted in response to these requests. On this occasion, the proposal' s shortcoming is all the more conspicuous since the Commission' s proposal focuses on quality strategy. The European Parliament' s Committee on Agriculture therefore proposes a ban on marketing blends of olive oil and other fats, in line with measures already in place in most of the producer countries.
Regarding the content of the proposal, the designations proposed by the Commission have been somewhat modified. In addition, the report proposes a number of measures concerning labelling. The most significant of these is aimed at preventing the designation 'olive oil' being used as an advertising slogan, thus confusing the consumers. In cases where olive oil was not the only fat contained in a food product, the use of the denomination 'olive oil' would therefore be restricted to the quantitative description of ingredients.
As far as labelling is concerned, the inclusion of two other details is proposed: the origin of the oil, namely the place where the olives were grown, and in the case of ordinary oil, a requirement to state that it is produced from refined and virgin oils.
I trust the Commission will respond more positively to these points than it has in the past.
On 25 October last, for instance, the Commission rejected some thirty of our amendments to the proposal for the COM in fruit and vegetables on the grounds that they would be included in a later report. That report has now been published, but the substance of our amendments was not included.
Furthermore, our document includes a number of amendments aimed at making the Commission' s proposal more flexible and precise. The Commission intends it to be implemented in two years' time, through the collaboration of what it terms the 'organisations of economic agents' . Since the actions planned are to be financed partly from a deduction withheld from aid to production, it follows that producers will be involved in the administration. Some clearly defined entities already exist, such as producers' organisations, their associations and interbranch bodies.
Given the circumstances, a two-year period for the introduction of the proposed actions should not be necessary. A clear list of actions which may not be included should also be drafted, to provide legal certainty and speed up and facilitate the preparation of programmes.
In conclusion, special thanks are due above all to the members of the Committee on Agriculture. Their amendments have enriched the report considerably, bringing it into line with the requirements of producers and consumers in all the states involved. This was evident at the meeting organised by the Italian Ministry of Agriculture in Verona as recently as last April.
Mr President, Commissioner, ladies and gentlemen, I wish to begin by offering my sincere congratulations to the European Court of Auditors, whose report on olive oil has made another major contribution to the debate on the effectiveness of the system of common organisation of the markets under which the common agricultural policy still operates. My first thanks go to the Commission, which spared no effort during the drafting of this report to make themselves available, to answer the questions put to them and to explain their decisions. I also wish to thank our Committee on Agriculture and Rural Development, the draftsman of the opinion on this report, Vincenzo Lavarra and the rapporteur on the olive oil sector, Mr Jové Peres. My sincere thanks go to them for their contributions and for the way in which they cooperated so willingly with me. I wish to make very special mention of the excellent study on the environmental impact of the common organisation of the market in olive oil, produced for the Commission' s Directorate-General for the Environment by accredited institutions for agro-environmental analysis, from which I shall quote frequently in this speech.
The COM in olive oil is based on aid for production. In other words, it encourages higher productivity as a means of increasing farmers' incomes. The average production of an olive grove varies between 200 kg and 500 kg per hectare per year for traditional olive groves in poorer areas and between around 8 and 10 tonnes per hectare per year in the more intensively cultivated groves with the best soil. Since it is possible, then, to increase the productivity of olive groves by 10 or even 20 times, a policy geared towards increasing the quantity produced has inevitably led to traditional olive groves and the most difficult land to cultivate being abandoned and has led to the intensification of production on more fertile land.
Traditional plantations have a low density of trees, which are generally old - trees that are centuries old are common - also contain arable crops or grazing land for sheep or goats, are frequently planted in terraces and are very labour intensive. The value of olive trees for heritage and for the landscape in terms of protecting land from floods and landslides or in terms of increasing biodiversity is incalculable. The study to which I just referred counted 120 plant species, 70 species of vertebrates and 160 species of invertebrates in traditional olive groves in the province of Cordoba in Andalusia. Ancient olive groves and trees play a particularly important role in preserving many species of birds. The value of subsidies for production is too low in this area and traditional olive groves are being abandoned throughout the Mediterranean, with the inevitable damaging consequences for the environment and for rural development.
Modern intensive plantations have a high density of low-yield trees, which are chopped down after a few years. These plantations use copious amounts of water for irrigation, up to 350 kg of fertiliser per hectare and pesticides and herbicides to clear the soil of vegetation. These plantations do not use terraces, which often creates slopes of more than 12%. It is estimated that modern olive groves in Andalusia have caused erosion of 80 tonnes per hectare, whereas more than 50 tonnes of erosion per hectare is considered to be an extremely serious level.
The around 1 million new intensive plantations in Andalusia are therefore causing erosion at a rate of 80 million tonnes of soil per year, making this one of the main factors for desertification in the southern Iberian Peninsula. Although fewer studies have been made of the problem in these areas, it also affects huge swathes of the Peloponnese, Crete, the Aegean islands and Tuscany. In areas such as Liguria and in many parts of Portugal, erosion is caused more by traditional olive groves being abandoned than by the establishment of modern groves.
The current system of production-related aid is not only stimulating the human and environmental desertification of the southern part of our continent, but is also making the work of those who adulterate olive oil easier, enabling them to cheat the Community budget, cheat consumers of their right to buy a natural, high-quality product, and cheat the farmers. The level of fraud and irregularities uncovered by this Court of Auditors report on the olive oil sector is far too high. It is true that there is every indication that the only reason for more fraud being discovered in olive oil than in milk is that there are tighter controls, not because there is any greater propensity to commit fraud in that sector. The European institutions must make the fight against the adulteration of food in areas such as meat, milk, wine and olive oil absolute political priorities, which will inevitably mean overhauling the way in which the CAP operates. Preserving and improving the environment and farmers' incomes is the prime objective of the agricultural chapter of the Treaty. Our current approach, however, is proving of greater benefit to the agro-industrial conglomerates than to agriculture. It is causing the desertification of the poorest rural areas, is having a damaging effect on the environment and makes the sale of bogus products easier. We therefore need to abandon the old COM system of providing incentives for productivity and to create a new CAP that focuses on protecting farmers' incomes, the rural world, quality and the environment.
Mr President, I should like to express my appreciation to the rapporteur, Mr Jové, for his splendid work and for always being willing to collaborate with members of the Committee on Agriculture.
I should also like to thank the European Commission for its report on quality strategy for olive oil and for the draft regulation. Both these documents are sound in principle. Nonetheless, the proposal in question has been much improved by Parliament' s report. Allow me to highlight a number of areas where this is the case. Regarding checks, we fully agree that they should basically be undertaken at the level of the oil mills. This is a far more efficient method of monitoring. The geographical oil information system should become complementary to it. Secondly, as far as mixtures of olive oil and other fats are concerned, we advocate a total ban on marketing. In so doing, we are responding to requests made by the producer countries. The consumer can easily be misled by such mixtures, and olive oil' s reputation will be adversely affected. It should be noted that this in no way restricts consumer choice, as any individual interested in such a mixture can produce it for personal consumption.
Thirdly, following revision of the COM in 1998 and the end of intervention aid buying, aid to private storage became the only way of regulating market prices.
This measure has not been implemented correctly, however. As a result, price levels have been below the limits set by the Council for many months, when such measures had not been authorised. It is therefore very positive that Parliament' s report should call for the automatic opening of private storage. This will allow olive oil prices to be maintained at an appropriate level.
Finally, I should like to refer to aid for the production of olive pomace oil. Its purpose is to ensure that the by-products of olive mills are handled in an environmentally-friendly way. We feel that such aid should be calculated with reference to the amount of pomace oil actually produced, and should not be awarded on a lump sum basis as is currently the case. Furthermore, this proposal is certain to have a beneficial impact on quality strategy.
Mr President, first of all I should like to thank the rapporteurs on these important issues. I shall just take a few minutes to comment on the proposal for a Council regulation on the new COM for olive oil, first thanking Mr Jové Peres for the competence and willingness he has shown, which have led to the considerable understanding of our Committee. The conditions were not right for a thorough reform and so we have chosen to bring forward the introduction of some important rules allowing this sector to face the new challenges posed by the World Trade Organisation, the liberalisation of the markets and the reform of the common agricultural policy. This has been the driving force that has led us to identify specific rules and requests for new aid.
In particular, for us it is important to give the origin of the oil as the place where the olives were harvested and not where it was produced. We have the duty of transparency and of coherence with the principles of traceability: it is a matter of courtesy to the producers and the consumers. I hope the Council will approve our position and issue an order to revise Regulation 2815.
Equally worthy of consideration are the ban on blending olive oil with other oils or fats and the incentive to the producer organisation to increase market supply capacity, because this is the paradox to overcome: a rising demand for consumption of this precious commodity and a fall in prices.
With these measures we think the whole sector can be sustained, and I am pleased to finish with a particular comment on the method we have used, that is to say the meeting of Parliament with the whole sector, which has led to these points which I hope we will approve today in this House and which I hope may guide the final decision of the Council.
Mr President, I thank Mr Peres for the work he has done and especially for his willingness to receive proposals and suggestions; I thank the Commission for having done such a thorough job; and I thank the Committee on Agriculture for having unanimously approved the amendments tabled. This means there may be a unanimous vote in Parliament tomorrow, and there is hope that a strong proposal may reach the Council, strong because it is expressed by a unanimous Parliament.
It is true that in the debate about the reform of the common agricultural policy, which is beginning to be discussed, the conviction is emerging from many parts that in time aid for production will gradually be cut down. Producers are not frightened by this prospect as long as it is possible to sell on the market at a fair price. This objective can be pursued essentially in two ways: either by organising a promotion, information and consumer awareness campaign as well as advertising the product, which is the only way to make quality prevail on the market, or by preventing and discouraging fraud and adulteration. The latter is a problem that cannot be left just to the Member States, but one that the whole Union must face by understanding that it is responsible. The amendments tabled and approved are a step in this direction.
Here I shall ask the Commission a formal question. With this resolution we are going to intervene in Regulation 1638/98. There is, however, an amendment which explicitly seeks an undertaking regarding Regulation 2815, the regulation which provides for the possibility of marketing oil without labelling and lays down the origin of the product linked to the place of pressing and not the place of harvesting. Commissioner Fischler gave me and Mr Lavarra an undertaking that at the time of the COM reform this Regulation too would somehow be eliminated or at least modified. The Regulation expires on 31 October 2001. My question is this: what is the Commission going to do? Does it intend to keep faith with this undertaking and also with this approved amendment which will surely be approved by Parliament tomorrow, and thus not renew this Regulation from November 2001 onwards, or change it in line with the wishes of the highest democratic assembly? We ask for an explicit undertaking by the Commission because while we are discussing and legally intervening in Regulation 1638 we do not want the other Regulation to go off in a different direction which does not allow for the possibility of its being legally amended.
Mr President, Commissioner, I should like to begin by thanking the Committee on Agriculture and Rural Development for its report, and also by thanking the rapporteur, Mr Jové Peres, for his excellent input.
In my opinion, the Commission' s proposal to extend the current aid regime for a further two years is sound. However, I share the sector' s concern at the Commission' s intention to resort entirely to an operational geographical oil information system for future monitoring of this regime.
We feel this could prove a good monitoring tool, but only a complementary one. We believe it would be more useful and fairer to put in place appropriate checks at the oil mills, not just a geographical information system. Hopefully, such checks would be more effective in preventing fraud.
We do not agree with the Commission' s proposal where it introduces a new concept, that of economic operators. This concept is quite unclear. Any one of us could set up tomorrow as an economic agents' organisation and withhold significant funds from those genuinely involved in oil production, namely producers' or interbranch organisations recognised by the Member States themselves.
In our judgement, the key element of the strategy to promote quality is a permanent ban on the marketing of blends of olive oil and other fats. This is essential to pursue fraudulent blending with seed oil. The ban must be central to management of the olive oil market, so as to avoid defrauding customers and to establish a clear policy on quality and food safety.
We endorse the general feeling within the Committee on Agriculture concerning the new designations. They result from extensive consultation with the sector, as does the reduction of maximum permitted acidity for extra virgin oil.
Ladies and gentlemen, no other crop is so closely linked with the people of the Mediterranean and with their culture. No other crop shaped the landscape over thousands of years, as this one has. We are convinced of the environmental value of olive groves in maintaining biodiversity and stemming the advance of desertification. Those of us who live in the area are especially aware of this.
In drafting programmes aimed at improving the environmental impact of olive groves, consideration should therefore also be given to recycling material removed when pruning the groves. Both the olive wood and the leaves can be used commercially, thus taking full advantage of all the by-products of cultivation.
Following the last 'reform' of the common organisation of the market in the olive oil sector and now that the transitional period has come to an end for the Commission to change the aid system, from aid for production to aid per tree, the Commission has presented its strategy for olive oil quality and is extending the present aid system for a further two years. This extension is to be welcomed, but the Commission has failed to provide a solution on three points that were not resolved in the 1998 reform. These are: the establishment of compensation aid for small producers, as proposed by Parliament; a ban on the sale of olive oil mixed with other fats and labelling that does not mislead the consumer and which only gives the name 'olive oil' to products made from olives.
Furthermore, doing away with mechanisms for public intervention and replacing them with private stockpiling has not managed to prevent a fall in prices and the consequences of this on reducing farmers' incomes.
Salvador Jové' s report seeks to resolve some of these fundamental issues, particularly with regard to blends, and I support his ideas on this matter. The report by Paulo Casaca undermines the European Parliament' s resolutions by using an opinion on the report by the Court of Auditors to go ahead with proposals to replace the current system of aid for production with direct aid to farmers, which opens the way to the Commission' s option of per tree premiums.
We must reject this proposal. Aid per tree would not only have damaging consequences for production and for employment - with the olives not being harvested - but we would also lose a key element for monitoring the production of olive oil and its quality. This would consequently increase opportunities for fraudulent practices.
Mr President, several times over the last year I have addressed enquiries to the Commission for news about the large consignments of extra-Community oil imported into Italy via third countries. I have requested that a Community database be set up for oil and that Regulation 2568/91 be revised, in order to check analytically for the presence of hazelnut oil in the olive oil imported into Italy. Unfortunately the answers have never been reassuring, and sometimes they have been quite alarming. The observations made in the explanatory statement in the Peres report are all true, highlighting once again the demand for a guaranteed income for farmers and respect for the space and special character of the Mediterranean environment, the strong demand to prevent aid per tree by supporting aid based on production, and the valuing of the quality and genuineness of the product to protect the consumer.
It is clear that Parliament' s position is not yet in tune with the Commission' s, and I hope that at least some fundamental amendments in the Peres report will be approved to clarify the important function of the producer organisations as a useful presence on the market, to value interprofessionalism, to protect the consumer from any abuses by preventing the blending of olive oil with other vegetable oils, to establish the place of production of the olives as the place of origin, and lastly something which particularly concerns the south of Italy and the Puglia region: to add some cultivars to the genetic mark, preventing them from being regarded as defects of organoleptic characteristics whereas instead they are expressions of techniques and special characters that can be found in the production specifications of protected denomination of origin olive oils
Mr President, in just two years' time we will be facing a series of important dates for the common agricultural policy: from the verification of Agenda 2000 to the review of the common organisations of the market for seed plants, sugar, milk, and at this point also olive oil. By chance, by a strange stroke of luck, we have the competent Commissioner here today. The financial resources and the aid that the producers expect will become a sort of financial bottleneck which must in no way affect the solidity of any of the above-mentioned dossiers.
Oil in particular should be safeguarded as a sector because it represents European agricultural values throughout the world. We must work so that quality and safety and also the multiple uses of the product can be the key to the future of Community olive oil production. To achieve this aim it is necessary, however, that in the period before these important dates arrive there should be a review, reappraisal and enhancement of the role of producer associations especially; in fact, the centralisation of the operators is essential for achieving consumer protection based on labelling and traceability. From this viewpoint, the introduction of a clear classification of oils can only result in greater access to the competitive advantages of guaranteed production. In addition, alongside the financial aspects of a sector like that of oil, the Community law on designation of origin must necessarily be revisited.
The European principle must in fact become that of identifying the origin of the oil with the place where the olives are produced and no longer with the place where they are crushed, as has debatably been the case until now. In this context the blending of olive oil with other vegetable oils, in the absence of labelling that will identify each component in the blend, damages the image of the producer, the consumer and the Codex Alimentarius.
It would in fact be deplorable if we were to find ourselves facing not just the existing uncontrolled piracy of digital music but also unfair competition in foodstuffs, playing on false denominations and bogus labels. Adulteration must be repressed, especially in the area of foodstuffs, because what is at stake are the interests of consumer safety and the producers' right to entrepreneurial freedom. The whole olive oil sector, supported by the political institution at whatever level, should assume the responsibility of carrying out the activities of management and market control through concentration and the marketing of the product, to the benefit of quality, certification, research, promotion and traceability.
I thank Mr Peres for the truly excellent results of his work. This evening I take the opportunity - and I shall repeat this in the House tomorrow - to say that we have a problem with the Italian translation: the translation of 'brut' , referring to oil, as 'greggio' (crude) is not acceptable in my country and so tomorrow I shall ask for the Italian version to use the term 'naturale' (natural) or 'vergine' (virgin).
Mr President, ladies and gentlemen, my congratulations to Mr Casaca on his excellent report, which amply demonstrates that we have still not managed to bring olive oil regulations into line with the demands of modern agriculture and the fact that this agricultural policy is in need of radical reform.
I should like to cite two examples here. First: one of the main objectives of production aid is to give olive farmers a fair income and guarantee market balance. As the Court of Auditors quite rightly states, the objective of production aid in relation to producers' income has never been defined. In other words, no one knows if this objective has ever been achieved, because we have never been able to assess it. The same applies to market balance. In 1998, the Commission established that there are 180 million olive trees. That came as something of a surprise, because Olistat had reckoned with a lot fewer trees, some 140 million. That is a difference of 40 million trees, a discrepancy of about 31%. Just consider, you think you have market balance and then you find out that you have 30% too much stock. The increase in stock over the last two years does, in fact, indicate that there is a surplus.
Secondly, there were similar weaknesses in the consumption aid abolished at the end of 1998. There was no obligation to keep records or ledgers of accounts payable. As a result, there was a huge amount of fraud and irregularity. EUR 429 million in undue amounts have still not been recovered for the 1985-1998 period. Only 6% has been recovered so far. Just think how financial control and recovery were reorganised in connection with the reform of the Commission. We really do have our work cut out here.
As far as export refunds are concerned, just 13% of the money has been recovered. Anyone who takes the protection of European taxpayers seriously just wants to get on and reform this agricultural policy. Mr Casaca's report shows us how.
Mr President, ladies and gentlemen, first I should like to thank the rapporteurs on behalf of the Commission for their excellent work. The area which we are discussing is not important just for the regions; it is also a very important area for the European budget. After all, this year's budget includes EUR 2.4 billion for the olive oil sector. In this respect, it is also an extremely important area when it comes to audits by the European Court of Auditors.
Mr Casaca has dealt with the special report by the Court of Auditors. Mr Jové Peres has led the debate on the Commission proposal. Strictly speaking, these two areas are totally separate because the special report by the Court of Auditors addresses the measures and aid applied over a three-year transitional period before the Council decision in 1998, whereas the Commission proposal relates to measures to be taken from November 2001 onwards.
First to Mr Casaca's report. The Commission can accept most of the points in Mr Casaca's motion for a resolution on the Court of Auditors' report. However, I should like to take a more detailed position on two points.
The Commission stated in the middle of last year, during its examination of the Court of Auditor's report, that improving the control system would, of course, be an important issue in the forthcoming reform of the common organisation of the market. Having examined this question closely, it is clear that radical reforms are needed if any decisive improvement is to be made. However, come what may, we need a geographical information system. As the right conditions will not all be in place for this sort of reform in 2001, the Commission suggested at the end of last year that, the decisive importance of the geographical information system notwithstanding, the reform should be postponed for two years. Besides, the Court of Auditors' proposals suggested other ways of making improvements here. After highly constructive talks with the Member States, these improvements were set out in Commission Regulation (EC) No 648/2000.
This motion for a resolution expresses surprise at the fact that the Commission questions the reliability of the International Olive Oil Council's statistics. These doubts should come as no surprise. They were expressed at every Council meeting between 1995 and 1998. The Commission checked the data in question and clarified the details with the Member States on several occasions. The International Olive Oil Council's statistics for 1999 had to be revised for the purpose of standardising the data. This resulted in a 30% reduction in the stock calculated. It was also found that it was best to assume that national statistics had a margin of error of 10-12%.
I have the following to say about Mr Jové Peres's report: the report on the Commission proposal on the future common organisation of the market in olive oil is divided into two parts, dealing with two different subjects. The first part deals with postponing the decision on the reform in the olive oil sector for two years, until we have more accurate data and a more reliable control system, and the second part deals with the introduction of a new regulation on classifying olive oil and the quality strategy for olive oil.
The proposed amendments relate to four main issues: market measures and final reform, controls of the current regulation, classification and labelling of olive oil and the activities of the organisations of market operators. I should like to comment on all four.
As far as general market aspects are concerned, the Commission agrees with Amendment No 2 on the need to assess the results of the transitional period. The Commission acknowledges Amendments Nos 4, 5 and 9 but cannot formally accept them because they anticipate the decision on final reform, which the Commission wants to leave open at the moment.
I cannot accept Amendments Nos 3, 6 and 26 on automatic private storage arrangements even where the market situation has no need of them. Nor can the Commission endorse Amendments Nos 1 and 46 on aid for actual olive-residue oil production because this would complicate controls still further. Similarly, the Commission cannot accept Amendment No 27 extending production refunds to products not in international competition with cheap olive oil.
As regards Amendment No 37, concerning the basic ban on the planting of additional olive groves, the Commission takes the view that conversions and the legal consequences with respect to land use would give rise to huge problems.
Numerous provisions on control measures have already been issued during the course of the year. The outstanding problems are connected with marketing structures. No decisive progress can be made until we introduce the geographical information system which the Commission has suggested as the basis on which aid should be granted from 2003 onwards. Most of the substance of the amendments proposed here has already been taken into account in the Commission's regulations.
Amendments Nos 7, 11 and 14 call for greater involvement of the Commission and additional research.
But the Commission is already working closely with the Member States on controls without, however, disregarding the fact that they have the final say. Research programmes have already been funded under the general procedure in the areas which you mention.
Amendments Nos 8, 10, 22, 23, 24 and 36 relate to improved monitoring of mills, the main concern being to use electronic data transmission. The relevant Commission Regulation (EC) No 2366/98 already provides a legal basis for priority monitoring of mills. As a result, at least 30% of mills must be controlled in situ. In addition, the mills must send in data on their stock accounts at the end of every month. These data have already been compared with the information available on olive oil production and marketing. The proposal for a computerised system for monitoring on a day-to-day basis is being examined. If it proves to be sensible and practicable, the Commission could issue the corresponding regulation. However, we must bear in mind that, unfortunately, the IT tools for the Member States for which provision has been made are still not fully ready for use.
As far as classification and labelling are concerned, as addressed in Amendments Nos 16, 18 and 45, together with Amendments Nos 19 and 35, we have taken note of your proposals, especially the call for the place where the olives were grown to be taken as the place of origin. However, as these questions come under the Commission's jurisdiction, the Commission cannot agree to their being included in the basic Council regulation.
Amendments Nos 33 and 34 call for the specific reference to olive oil as an ingredient to be banned on food labels. These proposals are questionable from a commercial point of view and the Commission therefore takes the view that food labelling should comply with Directive 2000/13 (EC).
Obviously, the Commission is aware of the fact that the olive oil sector is calling for a ban on the marketing of mixtures of olive oils and other fats. However, the Commission cannot ban healthy, properly labelled products for which there is a demand simply to protect sales of another product. We therefore reject Amendments Nos 17, 20 and 32.
However, the Commission will make sure that suitable labelling requirements are drafted. It goes without saying that olive oil sold under one of the four compulsory names is still pure olive oil and has all the qualities which make it such.
Amendment No 47 suggests that the term "natural" should be used instead of the term "crude" and Amendment No 48 adds the term "ordinary olive oil" to the term "standard olive oil" . The Commission is unable to accept this at the moment because it prefers to find terms which correspond more closely to the perceptions of the sector as a whole. The Commission will, however, include your suggestions in subsequent Council discussions.
Under Amendment No 21, the new classification would enter into force on 1 November 2002, i.e. a year before the date proposed by the Commission. As it will be impossible to complete the necessary implementing measures, market adjustments and international negotiations by then, the Commission cannot agree to this proposal.
Finally, as far as organisations of market operators are concerned, the Commission agrees to Amendment No 12 with its more general wording of the objectives, Amendment No 25 proposing that table olives be included in current provisions for quality improvement programmes and Amendment No 30 subject to legal examination and with the words "for recognised interbranch organisations" . The very specific Amendment No 13 could be helpful for measures promoted in environmental programmes, but not for the basic regulation of the sector.
As regards measures for which organisations of market operators can claim a grant, the Commission is prepared to examine the inclusion of table olives and the assurance of origin. However, the details of possible measures must be decided by the Commission.
The various methods for promoting sales must stay within the harmonised framework which applies to all agricultural products, which is why I have to reject Amendments Nos 39, 40 and 43. If an organisation of market operators is to be licensed, it must meet certain criteria which the Commission has yet to decide.
The restructuring of the olive oil sector was less comprehensive than in other sectors and new discussions and conditions therefore appear to be needed. The Commission has taken note of your request that organisations of producers and branch organisations be given priority. However, there seems to be little point at present in restricting measures which could help to improve the quality and hence sales of olive oil.
Numerous proposed amendments call for new regulations on organisations of market operators to enter into force as quickly as possible. This is certainly a good idea. However, we need a good two years to work out detailed regulations for the sector, for the organisations of market operators and their programmes, for checking programmes and for the Member States to check and licence organisations and design the monitoring tools needed. If we rush things, we will jeopardise the success of the quality strategy, which is why the Commission cannot accept Amendments Nos 15, 28, 29, 31, 38, 41, 42 and 44. However, I can confirm that the Commission does appreciate almost half the proposed amendments, even if it can only directly accept a few of them.
The remainder are mostly provisions for which the Commission itself is responsible and which will be drafted and amended over coming months, taking account of your recommendations.
Thank you very much, Commissioner for this very full answer.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Draft SAB 2/2001
The next item is the report (A5-0138/2001) by Mr Ferber, on behalf of the Committee on Budgets, on the Draft Supplementary and Amending Budget 2/2001 of the European Union for the 2001 financial year [60/2001 - C5-0153/2001 - 2001/2026(BUD)].
Mr President, Commissioner, ladies and gentlemen, the Council has again presented a supplementary budget in order to set the Common Foreign, and Security Policy and defence policy in Europe on a broader basis.
We examined the original draft supplementary budget sent to us by the Council very closely and came to the conclusion that it was not acceptable as it stood and I should like to say why in no uncertain terms: what we need in this important political field is to safeguard the necessary transparency and the necessary controls. The common foreign and security policy of the European Union is one of the core elements in the further development of this European Union.
We cannot withdraw control functions from the national parliaments in this important area without giving them to the European Parliament and we felt that this democratic gap needed to be closed. I should like to say quite clearly that interinstitutional agreements are all well and good, but they are not the right tool for effective control. Nor are the Western European Union and its parliamentary assembly the right tool for effective control. That is why it was clear to us that transparency can only be reasonably guaranteed and this important political field can only be controlled within the framework of the budgetary procedure. That is why I am most grateful to my fellow members for staying the difficult course which we have taken together and seeing the tough negotiations with the Council through to the end and for supporting the line which I, as rapporteur, have taken from the outset.
I should also like to thank the Swedish Presidency of the Council for making it possible to broker a solution now which guarantees the Council's ability to act in the area for which it is responsible under the Treaty and which also guarantees Parliament's right of control. That was the brief which we stood up for and which we negotiated.
We resisted the temptation - and I am most grateful to my fellow members for this - to make a distinction between administrative expenses and operational expenses. That would have been too confusing. You cannot distinguish, post by post, when someone is administering and when they are operationally active. But now that we have succeeded in ensuring that a separate title in the Council budget includes activities in the area of the common foreign and security policy, this distinction - and hence controls - are guaranteed in an optimum manner.
The supplementary budget, in terms of numbers, totals EUR 9.846 million. It makes provision for 51 new posts in this area and for the further technical resources needed in order to refurbish the buildings. I should like to say quite clearly at this point that we shall of course check the Council budget in general and this new title in particular very closely during the course of the 2002 budgetary procedure. We cannot allow the Council to build up powers which the European Union already has, for which provision has been made under the Commission budget, especially in the area of crisis prevention and civil crisis management, as a parallel structure. And, as long as that is not the case, I see no need to recommend that the House reject the Council's supplementary and amending budget.
We shall also ensure in future, as regards heading 5, that the European Union's ability to act is still guaranteed when it comes to administrative expenses. I should like to urge the Council not just to deal with this important area in supplementary budgets, but to include it once and for all in its normal budget, so that we have a reasonable set of figures at our disposal when discussing other areas under heading 5.
My thanks to the honourable members from nearly all the groups for supporting me. However, I must say that I am somewhat disappointed that the Greens have moved to reject the supplementary budget. The chairman of the Committee on Budgets will cast our vote on this motion tomorrow. Until such time as we can prove - and we need ammunition here - that there are twin structures, it makes no sense to reject en masse something which represents a huge success for the European Parliament and, by extension, for the citizens of Europe.
Mr President, we object on principle to the accelerating growth of European Union military structures outside the NATO Alliance, with all their attendant costs and politically divisive intent. We believe that the duplication of decision-making bodies and the development of a military staff separate from NATO will inevitably exacerbate policy differences between allies, to the detriment of the transatlantic relationship and the long-term security of our people. The European Union should be focusing its efforts on economic, administrative and humanitarian contributions to crisis management, to complement the military capabilities which should properly be a NATO responsibility. The European Union has not yet learned to deliver and manage its external assistance programmes efficiently or to properly spend the resources that have been allocated to these purposes.
Now it wants more money to spend on yet another ambitious and seriously misguided project. Parliament is being asked to approve a draft supplementary and amending budget of nearly EUR 10 million to fund staff and equipment for the separate European Union military bodies. In addition to some 90 staff redeployed from other tasks or seconded from Member States, 51 extra personnel are now to be recruited to expand the European Union military structures. Can we have an assurance that this total of 141 personnel will not be exceeded? How long will it be before there is a further increase in staff for the European Union military structures?
Mr Blair tells people at home that European Union's defence policy is all about strengthening NATO. Mr Hoon has even said that there is no concept of a European rapid reaction force as such. From what I hear, everyone speaking on this side of the Channel has an entirely different perspective. The aim is to establish an autonomous European Union military capability to underpin a distinctive EU foreign policy in which the Americans are not involved - in due course, a European army. That is a reality. That is what it is all about. It is very dangerous.
Tonight we are discussing an unnecessary EUR 10 million. I wonder how long it will be before we are discussing a defence budget of EUR 10 billion or more. The development of an autonomous EU military capability, separate from NATO, has come about as a direct result of initiatives by the British Labour Government in 1998. Now their project has run out of control. We know who is to blame and we cannot support this budget.
Mr President, I am truly amazed - I freely admit - by the last speaker as the official spokesman of the PPE group. I really expected nothing of the sort. I would have expected him to be closer to us, now that we know that the Greens have tabled a proposed amendment rejecting this supplementary and amending budget. But nothing should come as a surprise in the European Parliament, especially not in this area.
The common foreign and security policy is one of the policies of the European Union which, to all intents and purposes, has yet to be developed. In the past, it is true, we had a situation in which several Commissioners had to agree between themselves as to who was to look after and deal with which part of the world. At times we remember this and smile. But, when you look at politics from the point of view of content, it is irresponsible of the European Union not to speak with one voice and to behave like a dwarf in the world when it is in fact an economic global player and - to put it nastily - could in theory push the Secretary-General and representative of the common foreign and security policy around like an operetta general.
That is why we are convinced that anyone who wants to take the common foreign and security policy seriously and really implement it, anyone who wants to prevent the lack of European policy in the foreign policy area that we have seen over recent years, must support the common foreign and security policy. This morning, Mr Brok said in the debate on the transatlantic dialogue that we, as the European Union, had no profile in Ukraine and that blunders had been made, which is why we must take the Council's desire to make real progress here seriously and support it. So support in principle is there.
When the supplementary and amending budget was presented to us - and here I concur fully with Mr Ferber - not only did it fail to convince us; on the contrary we got all worked up and opposed to it. It is wrong to try and hide such an important area which is so crucial to the future of the European Union beneath a gentlemen's agreement between Parliament and the Council in a budget over which only the Council has any influence. All that does is to demonstrate that you do not want any parliamentary control or any parliamentary support. Which is unacceptable. We said as much from the outset and we shall continue to take this view and to formulate our policy and vote accordingly.
But if you enter into negotiations and can clear up this point, i.e. if you can demonstrate that the supplementary and amending budget has been changed so that we can assume in future that we have are involved and have a say, when there is a separate chapter under which the Council shapes future policy in the common foreign and security policy area with parliamentary support and control, then you have to agree to it if you really want to make progress. That is not the time to stand on the sidelines and say, we are waiting to see what happens next.
In all events, one thing is clear: when in reply to questions from the relevant Commissioner one is told in the Committee on Foreign Affairs or in the Committee on Budgets, with the wink of an eye, according to my sources, that there is no overlap, then it is hardly surprising that people ask questions and want to know exactly how things stand. What we shall not support - and I say this now as a member of the budgetary authority, we are talking here first and foremost as the budgetary authority - are overlapping structures. We cannot stand and watch two different people doing the same work under the same structures for the same tasks in the European Union. That cannot be.
In this respect, we have to know what the common foreign and security policy should look like in the future and who is to be responsible for it. We need concepts here and the Council and Commission need to know where they stand here. We shall, of course, bring our standpoint very clearly to bear in the overall debate. We shall wield our power as budgetary authority on every future demand in order to stop this sort of blunder. Now is not the time to be petty. Europe's share of the common foreign and security policy is still very small. We should not start by being petty. But we shall monitor how everything develops very closely, we shall address painful subjects and say stop as soon as we get the feeling that we are being taken for a ride. That cannot be. We shall agree here, but everyone should know that we shall be extremely vigilant in connection both with heading 5 and with how expenditure develops and with future developments in the common foreign and security policy. Of course, we shall also give our input so that a forward-looking policy for the world and for Europe as a whole can be developed.
Mr President, first I would like to thank Mr Ferber for an excellent report. I know that it was the result of hard negotiations in which the rapporteur and the other representatives of the Committee on Budgets successfully defended the rights of the European Parliament.
With the supplementary and amending budget the Council intends to set up three new directorates within its General Secretariat to implement the common European security and defence policy. These directorates are: 1. a Political Affairs Directorate, 2. an Operations and Exercises Directorate, and 3. an External Action Mechanisms Directorate. There would be a total of 140 employees involved in this new organisation, of which 51 would be in newly created posts. One' s attention is drawn the urgency of the situation. Why is there such a hurry to create the new posts immediately, even though the actual budget is to be discussed in a few months' time?
Another problem is the overlapping of functions. The structure of the organisation menacingly indicates that the same functions are to be discharged in the areas of both crisis prevention and civil crisis management in the Commission and the Council. This overlapping must definitely be prevented.
Under pressure from Parliament, the Council is now creating a special Title in its budget for the common security and defence policy. It is obvious that this will involve the creation of an entirely new Council activity, which will, in fact, have nothing to do with normal administrative expenditure. For this reason the 'gentlemen' s agreement' between Parliament and the Council, according to which they undertake not to interfere in each other' s budgets, cannot be extended to these actions. Expenditure relating to the common security and defence policy falls within the competence of Parliament.
Finally, it should be noted that the margin for 'Administrative Expenditure' in heading 5 is now only EUR 34 million. On the threshold of enlargement this is so little that it does not make possible any operative additional expenditure at the cost of administrative expenditure.
Mr President, I too must say that this is a most interesting debate. We already had a taste of it in committee when Mr Laschet suddenly stepped forward ardently advocating rejection, despite belonging to the same group as the rapporteur. If we are in favour of rejection today, it is not because we do not appreciate Mr Ferber's work. On the contrary, we truly believe that Mr Ferber was a tough negotiator. We have the greatest respect. Nonetheless, we take the view that one voice here in Parliament must give a clear warning because a development is being introduced here which should give us all cause for concern.
Like the previous speaker, I consider that this agreement cannot come under the gentlemen's agreement because it does not concern administrative expenditure. These are politically charged questions, as Mr Ferber has already made clear in his speech. They are also questions of transparency and control of the common foreign and security policy and of defence policy. Here too we are of one opinion.
But Mr Ferber believes that introducing a separate title is sufficient guarantee that Parliament will be able to exercise control in the future. We have our doubts. We take the view that this separate title alone does not empower Parliament; on the contrary, because these posts are the Council's responsibility, they are beyond our influence and control. I think this is the deciding factor; not just the overlap, but the question of who can exercise control. What is at stake here is the delicate balance of power between Parliament, the Commission and the Council. The Council is taking on more and more, trying to resolve more and more intergovernmentally rather than by really communitising these areas. That would mean making the Commission responsible and strengthening Parliament's right of control. That is our one great fear, namely that we have no real control.
There is also another point which must also be addressed. In our view this question should be resolved in a conciliation procedure, not under a trialogue, because that would demonstrate exactly how much importance we attach to this question and just how much store we set by Parliament's having full right of control.
I think that the Council should be quite clear that Parliament will not brook this policy of using supplementary budgets to alter political relations and the political balance of power.
Mr President, ladies and gentlemen, just two brief comments. First, may I assure you on behalf of the Commission that we shall make very sure that no overlapping structures are created - and I say that not just as the member of the Commission responsible for the budget. Secondly, I should like to congratulate the rapporteur and the Committee on Budgets on using their initiative and exerting pressure to bring about a change in how the budget is represented, a change which affects not just how it is represented per se but which represents an important contribution towards both enhanced democratic control and transparency.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Commission presentation of the preliminary draft budget for 2002
The next item is the Commission presentation of the preliminary draft budget for 2002.
Mr President, ladies and gentlemen, the challenge to the Commission in drawing up the draft preliminary budget for 2002 was to provide financial cover for next year's long-term obligations, provide financial cover for next year's new and special priorities and cover the financial risks to the budget as the result of the BSE crisis and the foot-and-mouth crisis all within the framework of financial planning, i.e. while exercising budgetary prudence.
I think that we have succeeded in this in the preliminary draft which the Commission adopted on 8 May. I should like to make a few brief comments on the basic figures in this preliminary draft budget.
The preliminary draft budget totals around EUR 100.3 billion, i.e. we have crossed the EUR 100 billion mark for the first time. This represents an increase of 3.5% in commitment appropriations compared with this year's budget and an increase of 4.8% in payments or, in absolute terms, EUR 97.8 billion. As far as commitment appropriations are concerned, we still have a EUR 500 million margin in comparison with the contributions set out in the financial perspectives and, as far as payment appropriations are concerned, we are EUR 2.5 billion below the ceiling. I think that these figures alone prove that the budgetary discipline decided by the Commission is geared to the principle of budgetary prudence.
The average increase in the plans announced by the Member States for the next budgetary year is around 3.8%. Even if we compare the EU budget to the Member States' budgets, we can demonstrate that we too are within these limits.
Expressed as a percentage of European GNP, the Commission's proposed budget represents 1.06%, i.e. it is below what we debated for the current budgetary year about a year ago. This is due mainly to the fact that growth rates in the European Union are relatively high and satisfactory.
I should like to comment briefly on the individual areas, starting with what is still the biggest individual area, namely agricultural policy, although I shall not go into the olive oil sector in detail now, because we have already covered that. The Commission proposal makes provision for an overall increase of 5% in the agricultural budget, a big jump which naturally requires explanation. The explanation is that this is the third year in which the reforms decided under Agenda 2000 need to be funded. These reforms entailed an increase in expenditure.
The second point is that the Commission proposes - and I am certain that we have Parliament's support here - to include in the budget the full estimate for heading 1B, rural development, as proposed in the financial perspectives. However, the most important and the hardest task of all was to deal with the unknown quantities caused by the BSE crisis and the foot-and-mouth crisis. The Commission proposal makes provision for an additional EUR 1.145 billion to deal with the BSE crisis in the organisation of the market in beef and veal for 2002. This is the amount needed in order to fund the seven-point plan proposed by the Commission.
We also propose EUR 250 million under veterinary measures in the budget 2002 in order to deal with the foot-and-mouth crisis, although I should point out that this sum will not be enough. Obviously, I need to explain this. Hopefully we shall be able, when the time comes, to fund some of the refunds to the Member States for the foot-and-mouth crisis this year, i.e. out of the budget 2001. It is important that the Commission's preliminary draft budget makes provision for a reserve of EUR 1 billion for 2002, which is earmarked for any further measures needed to deal with the BSE crisis and the foot-and-mouth crisis. We really must cover the risks properly here. That gives a below-the-line margin of EUR 365 million in the agricultural budget.
A brief word on Structural Fund resources: the estimates proposed for the Structural Funds run to a total of EUR 33.6 billion. That is a very large sum, but that is what was decided by the budgetary authority in the new financial perspectives. I also quote this figure so as to indicate once again that this is the most important instrument, the most important instrument financially for combating unemployment. It is the European Union's contribution to regional policy, one very basic objective of which is to combat unemployment. This contribution is often taken for granted by the Member States and no longer seen for what it is, i.e. the European Union's contribution.
Commitment appropriations have been increased by a total of 4.1% for internal policies. This undercuts the ceilings decided in Berlin and in the Interinstitutional Agreement, leaving a margin of EUR 68 million. Briefly, the most important points in this category are: over EUR 4 billion for research and development and EUR 112 million for information and communications and various information campaigns. Funds have been earmarked for the new food authority and the two new air safety and maritime safety agencies.
For justice and home affairs - which as one of the priorities decided by Parliament in the guidelines for the budget 2002 also deserves comment - a total of EUR 81 million has been estimated for a variety of measures, especially for the European refugee fund, measures to combat violence against women and children and immigration policy measures.
Provision has been made to reduce budget resources for external policies because the Commission does not propose using the flexibility instrument in this area again next year. Nonetheless, funding for policy in the Balkans can be kept at almost the same level as this year. The very large sum of EUR 863 million has also been earmarked for the MEDA programme. I should point out once again here that we have taken pains to propose a very large increase in payment appropriations for this programme, in order to respond to justified criticism that a lot of promises were made in the foreign affairs area but that implementation is sometimes only very patchy, i.e. the programmes are not implemented. The Commission's proposal - I am addressing this now because it was addressed in discussions yesterday with the Committee on Budgets - would mean that the backlog in heading 4 on foreign policies would fall from 3.3 years to 2.8 years. To put it more clearly, if you calculate how many years are needed to clear the backlog of current payment obligations, it was 3.3 years at the end of 2000. I think that, if we can reduce this to 2.8 years, that is already something. But I must stress that this calls for appropriate administrative effort and also assumes that the means of payment will be available to achieve this.
I should like briefly to mention one point which I also addressed yesterday, namely the problem which has arisen because the fisheries agreement with Morocco has fallen through. We now have to think what needs to be done in order to restructure the Spanish and Portuguese fishing fleets affected by the fact that the agreement has fallen through.
The budget contains an estimated EUR 3.3 billion in pre-accession aid, in line with the financial perspectives. The same applies here as to other external policies, i.e. provision has been made for a substantial increase in the means of payment so that the programmes really can be implemented on the ground. This should ensure that pre-accession aid is taken up to a greater extent in order to carry out the reforms needed with a view to enlarging the European Union.
Under the Commission proposal, administrative expenditure will account for 1.5% of next year's overall budget. The Commission will be asking the budgetary authority to approve the second tranche of the additional posts needed for Commission work out of the 317 posts for the Commission. The Commission has also tabled proposals in its budget which are important for the purpose of enlargement, such as posts for codifying legal texts.
I am anticipating the debate on the Buitenweg report. You in turn stress how important it is for the purpose of enlargement to debate heading 5 straight away. Initial measures will be needed next year. We must also keep an eye on what is in store under heading 5 as the result of enlargement. I would stress here once again that the overall margin in heading 5 is tiny. Taking the proposals already made by the other institutions, the Council and Parliament alike, I have to concede that this will probably mean that the ceiling on heading 5 will be exceeded. This indicates the need for good cooperation in this area if we are to remain below the ceiling.
To summarise, I think that consultations on the budget 2002 will be no easy task, in other words, good cooperation will be needed. I can say quite clearly that, I for my part look forward to working with you on the budget 2002.
Mr President, Commissioner, ladies and gentlemen, we acknowledge the Commission's preliminary draft budget and, as always, shall check very closely to ensure that sufficient account has been taken of the priorities set in advance by the European Parliament. By that I mean both new and traditional priorities. No doubt the rapporteur, Costa Neves, will have something to say about this now. We shall have to check that the Union's revenue is going to be used efficiently and for its intended purpose within the framework of our budgetary law, the financial regulation and the commitments entered into. And we shall have to look very closely to ensure that due account has been taken of the reforms announced, only some of which have just begun. Obviously, we too want a speedy and fair budgetary procedure without too much arm wrestling. The Council needs to heed that more than in previous years.
I should also like to add the following in the wake of the discussions and votes in the Committee on Budgets this year: we shall oppose any suggestion which tries to trim or limit the budgetary powers of the European Parliament in any way, such as by amending the financial regulation or in some other wondrous manner. I also advise the Commission to take a constructive position which favours Parliament here on all these questions. That will be a help to all of us who so keenly refer to ourselves as allies in the European integration process.
The truth is we have commitments of EUR 100 billion, payments of 97.8 billion, payments well below the ceiling or 1.06% of GNP or, to put it another way, EUR 265 per capita of the population, of which EUR 121 per capita is for agricultural for agricultural produce, policy and the countryside. That sounds solid enough. Taken overall, it is geared towards stability and certainly does not overburden the Member States, the taxpayers or consumers, as many official but emotional and one-sided accounts would have us believe. At the same time, however, it is the penultimate budget of the Union of the Fifteen. We need to bear that in mind at this point.
I just want to list a few points which will be important to us. It is good that the Commission intends to do more about clearing the backlog of payments. Commissioner Schreyer has just quoted a few figures here. But we also need a guarantee that payments for new commitments will be dealt with speedily so as to avoid another mountain of backlogs in the future.
We also welcome thoughts of setting up an earmarked reserve in the agricultural area. The idea of creating a contingency reserve, given the imponderable nature of these markets, was originally Parliament's. I would add that the ad hoc procedure has proven to be an increasingly constructive procedure between the institutions over recent years. The actual figures will be available in the autumn.
It is good that the Commission has left room for manoeuvre in internal policy. Nonetheless, the reasons behind certain estimates require clarification. For example, -5.3% for culture and the audiovisual sector, below average rates of +1.8% in the area of social dimension and employment and -14.5% in the area of the labour market and technological innovation. These are examples of where there is a real need for consultation.
In foreign policy - which was addressed earlier - the question arises of how democratic control and discussion of operational expenditure under the common foreign and security policy will take place in future. Then there is the fact that Asia is down 2.2%, Latin America is down 6% and food aid is down 4.5%. The question is, has the necessary balance between traditional priorities and new tasks been duly safeguarded or might this positioning be construed as concentrating on Europe and its neighbours. That would be too little for me from a foreign policy point of view.
Commissioner, I should like to address one final point: administration. I should like to remind you that Parliament stipulated that the second tranche of 317 posts was linked to the early retirement commitment, so as to bring about a bit more budgetary neutrality, and it is up to the institutions to achieve this. I remember the resolution passed in spring last year, in which we clearly stated that the second tranche was linked to very clear, precise considerations as to how measures to guarantee the ability of the European Union to act during the course of the enlargement process could be prepared while retaining the substance of the acquis communautaire. I should like to remind you of this resolution.
Clearly, therefore, we shall all be called on to discuss the introduction of and introduce a realistic pre-accession and accession strategy as of this year, including in the administrative area, so that we have sufficient time left over to include this aspect in the budgetary policy.
I get the impression from all the discussions that resolving these questions will be more difficult and more complicated that resolving many agricultural and structural problems, which is why we intend to tackle these and other questions during the budgetary procedure.
Commissioner, ladies and gentlemen, I wish to begin by emphasising the need to respect the timetable unveiled by the Commission when it presented its preliminary draft budget. I must say that it did provide us with the information we needed. This is a further contribution to a positive climate for the debate on the proposed budget for 2002.
My initial reaction to the preliminary draft budget is that, overall, I welcome the proposal to increase appropriations for commitment by 3.4% and for payment by 4.8%. The difference between these figures seems insufficient, given the need to make good payments that are overdue. I would point out that one of the European Parliament' s priorities is precisely to eliminate quickly the difference between commitments given and payments that have actually been guaranteed. To confirm our fears, the reduction of unpaid commitments (RAL), will be in appearance only. The truth is that, if the increase in appropriations is insufficient, paying the commitments that have been outstanding the longest will delay the payment of new commitments. This would be the equivalent of rehashing the RAL and would not solve the problem. The solution lies in paying off old RAL, specifically in categories 3 (internal policy) and 4 (external action), not in creating further RAL. With regard to this matter, we shall carefully analyse the progress report that is to be presented to us at the end of June, as was agreed, and we will continue to do everything we can to improve the budget' s implementation rates. In other words, we want to contribute to a more effective discharge of the European Union' s commitments.
I have noted the fact that, despite the 4.8% increase proposed for payments, these will remain at a level of 1.06% of the European Union' s GDP, whereas the financial perspective would allow the figure to reach 1.10% in 2002. I must also stress that we shall be undertaking a thorough assessment of the Commission' s commitment to the priorities defined by Parliament which feature in the broad economic guidelines adopted in April.
In the agricultural sector in particular - category 1 - I have paid close attention to the impact of the BSE and foot-and-mouth crises on the budget. It would be useful to have the precise figures as soon as possible. Nevertheless, the existence of a reserve of EUR 1 billion proposed by the Commission seems acceptable, given the unpredictable nature of these crises. I would state my view once again, however, that we consider a reserve always to be non-compulsory expenditure, as we want to be able to intervene in decisions on its use. We hope to find out, in the Letter of Amendment which is to be presented following first reading, if not before, exactly what the costs arising from BSE and foot-and-mouth disease are. In this context, I would remind you that we are counting on a Commission document on the direction to take with regard to the mid-term review of the last common agricultural policy reform, in which I hope to see consistency between the decisions taken on the crisis, and guidelines for the future. The broad economic guidelines give 15 September as the date for this document to be presented. The Letter of Amendment is another possibility to consider for the presentation of this document.
With regard to fisheries and given the much-discussed failure of the Fisheries Agreement with Morocco and the consequent need to restructure our fleets, we must make a careful assessment of how this will be funded. In internal policies (category 3), the current margin is limited and the broad economic guidelines lay down clear priorities in this area, which must be respected.
In external action (category 4), it is still difficult to guarantee the stability of the European Union' s action. Reprogrammings have been the rule and we are concerned about the possibility of once again facing reductions in appropriations in budget lines to which we attach great importance. I am referring here to Latin America, human rights and the fight against Aids, for example. In the meantime, in the Balkans, where the European Union has also made clear commitments, we are seeing, as I understand it, a reduction in budgetary resources. Everything indicates that account has not yet been taken of the report by the World Bank, which will give precise details of reconstruction needs. What will happen then? And what about the operational costs of our defence and security policy?
In the field of administration (category 5), to what extent are the appropriations proposed sufficient, when added together, to cope with the reform of the Commission, enlargement, the launch of new policies, an increase in the Council' s budget of around 10%, and the proposals of other institutions? It seems quite clear that the resources decided on in Berlin are insufficient. We shall see.
In the field of pre-accession, (category 7), I would stress that Parliament came out in favour of reallocating unused appropriations, similarly to what is happening in category 2. Once again, I wish to state my hope that we can maintain a constructive approach to the debate that has now begun. Consensus with the Commission and the Council is both desirable and possible. We must therefore watch out for clouds on the horizon, and I am referring specifically to the fact that the Committee on Budgets today voted on its position on the financial regulation. I would stress that this position complies with the broad economic guidelines. These stated that Parliament will not hesitate to reconsider its position on such matters in its budgetary decisions. It is still possible to guarantee a real assessment of our position on the revision of the financial regulation.
I thank the rapporteur and the Commissioner.
Estimates of the European parliament for 2002
The next item is the report (A5-0166/2001) by Mrs Buitenweg, on behalf of the Committee for Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2002 [2001/2062(BUD)].
Mr President, Commissioner, ladies and gentlemen, today, during the formal meeting with President Schuster of the Republic of Slovakia, we spoke yet again of the historical opportunity of overcoming once and for all the division of Europe. An opportunity that must be given concrete shape, as the honourable Member Böge said. In just three years' time we shall be able to work together on an equal footing with colleagues from current candidate countries, at any rate in theory. Consequently we must speed up institutional changes to ensure that enlargement goes smoothly.
We shall shortly be receiving the three-year plan on administrative preparation. Perhaps then, we may come to the conclusion that it would be sensible to employ civil servants from candidate countries in advance so that they can play a part in preparing for enlargement. Think, for example, of people required to set up a language regime. It therefore strikes me as extreme foolish to reject that option now in the resolution of Parliament.
Enlargement must be prepared for not only administratively, but also substantively. In order to exchange mutual experiences it is important that contacts between ourselves and colleagues from candidate countries are intensified. The Committee on Budgets asks that the most appropriate form for this be included in the three-year plan. I myself can imagine that it might, for instance, be useful if a very limited number of facilities were offered to these parliamentarians and future Member States so that their visits are as effective and useful as possible.
Mr President, enlargement will increase pressure on the margin of the budget. It is therefore a financially sound policy to pay off real estate costs faster, creating scope for future budgets. In addition accelerated financing leads to considerable savings in interest. It is, though, a pity that I now have the doubtful honour of being the rapporteur who is investing a very considerable sum in the parliament building here in Strasbourg. But you will agree with me that for as long as the Parliament is condemned to being a travelling circus, it is not sensible to force another EUR 210 million down the throat of the European taxpayer. It is becoming less and less of one, so that it is all that money for just four days in Strasbourg.
This brings me nicely to another point in which I hope content will win out over the fine words, and that is the environmental audit. Mr President, this House also devoted some fine words a few years ago to the desirability of an environmental audit. An interinstitutional working party was even set up. But since it was not given the slightest priority, it was short-lived. So we shall now again, and more resolutely, take responsibility and consequently, Parliament should make a clear political promise to participate in EMAS, the Community eco-management and audit system.
Our political position against discrimination must be converted here in this House into policy. Equality of opportunity is still not a reality. And I am talking not only about women in influential positions but, for example, about equal treatment irrespective of sexual orientation, race or religion. The Committee on Budgets therefore asks the Secretary-General for clarification on what measures are necessary to be able to keep the promise of Article 13 of the Treaty of Amsterdam.
Mr President, in recent years we have gained greater understanding of the advantages of Activity Based Budgeting and Activity Based Management. The old management structures method of budgeting need a radical overhaul and part of that is a clear division of responsibilities between the Bureau and the Committee on Budgets in the area of personnel policy as at present specified in the budgetary procedure. The Committee on Budgets examines the financial envelope and its limitations and the Bureau concerns itself with specific content. This system must be complemented by guiding statements by the House to the Bureau and close monitoring of the management of the Secretary-General. Should problems arise in future with the Bureau or the Administration, they should lead to changes at that level and not to the assumption of management responsibilities by a House of 626 political representatives. The new modus operandi must go hand in hand with a radical change in culture, so that the Administration can be democratic, monitored and also very decisive.
To those honourable Members who have been seriously concerned about the margin of category 5, I can say by way of reassurance that that this afternoon' s vote on the schedule of part-sessions for next year at any rate turned out very favourably financially. Estimates were based on a four-day week in Strasbourg and the decision now taken entails no change in costs.
Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur for her hard work on behalf of the members in the run up to the preparation of Parliament's budget. Nonetheless, I should like to take this opportunity to pick out one or two points and examine them more closely.
Enlargement: of course we must prepare for enlargement. But anyone who thinks that preparing for enlargement merely means creating new posts has failed to recognise the problem. Everything has to be tested against what we have learned to appreciate and love about the modus operandi of the European Parliament over the last twenty years. We face a huge challenge if we want to master all that. Nor is it a question of creating new posts and manning them with officials from applicant countries. Why are there no other options in situ? For example, the Commission intends to work with satellites in applicant countries in the translation area.
We need to create information offices because we have a problem as regards the acceptance of accession to the European Union. That is our job as representatives of the people. It is not a question of taking a few people to the fleshpots of Europe here in Strasbourg or in Brussels or Luxembourg, it is a question of bringing people to the European Union. That is best done locally. That is why I ask you to consider carefully what really needs to be done and what is better done through activities in the candidate countries, in order to save money. The Commission is on the right track here.
Buildings policy: I agree with the rapporteur that, as things stand, the cheapest solution here in Strasbourg is to pay off the outstanding amounts as quickly as possible. But that is only the second cheapest solution. We must be clear about that. The cheapest solution would be to build ourselves. Then we can decide on the layout and fittings, without having to admit in the end that someone has done well out of us and that now we must somehow take over. We went through that in Brussels and we have been through it here. We could show a bit more intelligence here. That would be the cheapest solution. What we are doing is the second cheapest and I should like to make that clear.
Staff policy: I am surprised at the administration, which is calling for numerous new posts on the one hand, while at the same time making increasing concessions in the so-called non-occupancy quota. This means that more posts are saved than new posts requested. We still need an in-depth discussion of how this can be reconciled. In other words, there is a great deal of room for manoeuvre by transferring staff between the services of the European Parliament without always needing to create new posts straight away. I can tell you now that the PPE group will be looking at this issue very closely in the autumn, once we have the actual figures to work with.
I am delighted that the rapporteur has also taken up our transport options. I hope that we shall not have to cycle around Brussels. I consider that far too dangerous. I think the initiative by the town of Strasbourg following the change in the mayor's office is real progress. We too can take the tram now. Perhaps we can take the metro in Brussels. That would take us one stage further. But, as I say, bicycles in general are too dangerous in my book. I hope that we can find a reasonable solution here.
We in the PPE shall carry out a strict and close examination of the budget line by line in the autumn, once the figures are available. But let me make one thing clear: if the report is adopted tomorrow, this does not mean free passage for the reading which we shall have to hold in September or October.
Madam President, I also wish to congratulate the rapporteur on her work; I support most of what she has said, especially on reform.
You may be aware of the findings of a recent Euro poll, which showed that the European Parliament is one of the most recognised of all EU institutions. Therefore, the onus is really on us to ensure that we increase the confidence of European citizens in the EU as a whole. This is why we need to set an example and lead the way in improving effectiveness, transparency and accountability, as outlined by the rapporteur.
However, the reform process embarked upon so far sometimes feels a bit slow. We need to speed things up in the coming year and try to embrace reform and modernise our working methods and decision-making processes. As everyone agrees, this is essential because of the challenges presented by enlargement. There is a clear danger that the EU could be deflected from its course if the public does not see concrete and swift reform being carried out on a significant scale.
All of us know that enlargement will have far-reaching effects on all aspects of Parliament's services. The additional budgetary cost of enlargement could be in the region of EUR 145m per year, according to one report. We could need about 459 new offices in Brussels alone. This will need considerable planning, with all the implications well thought through. Therefore, Parliament's three-year plan is essential to make enlargement successful. It is critical that this plan should be considered and not rushed. I strongly oppose the amendments tabled by the PPE-DE Group imposing a deadline before the summer for this report, because if we do not have a considered and well thought-out enlargement plan, it could backfire on us. The PPE-DE Group has tabled other amendments, which are equally nonsensical and will not enhance the standing of the European Parliament if adopted.
What I find particularly astonishing is that, on the one hand, we are constantly nit-picking about minor new establishment posts for the executive and yet, in practice, we are happy to increase posts for the political parties, when it suits particular needs, without any real justification.
Where are the principles of budgetary rigour and efficiency which the PPE-DE Group often talks about? It is important that we review these issues, but not at this stage. I wish to stress that the three-year plan should be considered because we face many challenges, but we should - and must - be more dynamic in all areas, in particular languages and buildings, because that is where the substantial costs lie. I hope the plan will in some ways think the unthinkable and radically review the language services, given that in two to three years' time we may have six new official languages to deal with.
Just to give you some food for thought: the Commission is a very different institution from us, but it manages to work in two languages. Let me make it clear that I strongly believe in linguistic diversity, but we cannot just add on all these additional languages and still try to be an efficient and effective organisation.
In relation to buildings policy, we must carefully examine all available options. I know there is a proposal to purchase this building, and although it makes financial sense here and now in terms of the savings we will make in the immediate future, I am concerned about the long-term suitability of the building: it hardly meets our requirements now, so what is it going to be like six years down the line?
Madam President, I will try and keep to the timetable. Mrs Buitenweg has drawn up an excellent report as a basis for Parliament' s budget next year. My sincerest thanks go to her accordingly.
Among the main challenges for the European Parliament are improved administration and increased efficiency. The EU' s forthcoming enlargement will make these especially necessary. Next year, we must prepare for the fact that in 2004 Parliament will grow by more than a hundred members bringing with them a dozen or so new languages. This will make very special demands on the organisation and enhanced effectiveness of the translation and interpreting services. There will also be totally new demands on general administration, which is why it is absolutely necessary to extend Activity Based Budgeting and Activity-Based Management to parliamentary administration also.
The other problem is buildings policy. There must be an aim to rationalise the work of Parliament so that buildings expenditure can be cut. Buying property is quite acceptable when money can be saved as a result. On the other hand, we must insist that the Member States that have seats here do all they can to ensure that a swift decision can be taken on settlements in respect of property. It does not do the host country credit if the European Parliament in its territory has inconceivable difficulties trying to establish a rational building policy.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11 p.m.)
Address by Mr Schuster, President of the Slovak Republic
Ladies and gentlemen, I take particular pleasure in being able to welcome the presence here today, in this Chamber, of the President of the Slovak Republic, Mr Rudolf Schuster.
Mr President, since the Slovak Republic was founded on 1 January 1993, and particularly since Slovakia presented its candidature for accession to the European Union in 1995, relations between your country and the European Parliament have developed steadily and fruitfully, paving the way for mutual understanding and the building of ties of trust.
The change of government in 1998, and then your election as President of the Republic in the first presidential elections to be held in Slovakia using direct suffrage, in May 1999, are events that have had a very positive influence on enhancing relations between us and making them more effective.
Since you were invested in Bratislava, having served your country in various roles, including as mayor of the town of Kosice from 1994 to 1998, the Slovak government, led by Mr Dzurinda, the Prime Minister, has turned its policies towards the prospect of accession to the European Union. Under your Presidency, Mr Schuster, democracy has been established and consolidated in Slovakia.
The Helsinki European Council of December 1999 took the decision to open the negotiations for accession, which began in March 2000. The opening and progress of negotiations between your country and the European Union demonstrate, and I am particularly pleased to see this, that Slovakia has fully mastered the 'catching up' principle, because it was at the request of the European Parliament that this principle was established at the Helsinki European Council.
Slovakia has now decided to place itself, as you have just said, Mr President, at the vanguard of the accession process. I want your country to know that it has the support of the European Parliament. It can count on a totally constructive attitude towards this accession being achieved as soon as possible.
Mr President, I shall now ask you to address our Parliament.
(Applause)
Madam President, ladies and gentlemen, only a short while ago I paid my tribute to the memory of Louise Weiss, an exceptional person, initiator of the idea of European unification, journalist and politician who gave the opening address at the first session of the European Parliament in 1979 - ten years before the fall of the Iron Curtain. Louise Weiss was connected by ties of deep friendship with one of the most noted personalities of our history, a Slovak politician of European-wide standing - Milan Rastislav tefánik - politician, diplomat, scientist and astronomer who made France his second home.
Louise Weiss said in her address to the European Parliament that it was the happiest day of her life. Today, I have the exceptional and great honour to speak to you at the plenary session of the European Parliament, representing the most important political parties of the Member States of the European Union and for this opportunity I wish to thank you. This is the first time that the Slovak language has been spoken at your plenary session. It is my deep conviction that, in a not too distant future, it will become one of the official languages of the European Union. Just as, geographically, my country is an indivisible part of the European continent, its history, culture and traditions are an inseparable part of European history. Shutting my country out behind the Iron Curtain was nothing more than an artificial move by the holders of power on the political chessboard of history. It is therefore natural that we should link the future of Slovakia with Europe. Europe that is unified and prosperous, peaceful and attractive. Our common Europe.
You are performing your work for Europe in a truly momentous period. Your term coincides with the taking of historical decisions on enlargement which, and this is my deep conviction, represents the most important contribution to the stability and prosperity of our continent in its modern history. We owe you our respect and gratitude for promoting this process. The citizens of Slovakia will always bear this in mind.
The accession of the Slovak Republic to the European Union is among the key priorities of our foreign policy. However, I view accession also from the broader perspective of the development of our society and of Europe. Slovakia's progression towards the European Union means that the country is returning to the culture and civilisation where it belongs both by its history and its system of values. This is the general framework in which the Slovak Republic defined its foreign policy priorities right from the outset, when it set out to obtain full membership of the European Union and NATO. In 2000 Slovakia gained membership of the OECD and is one of the most hopeful candidates for NATO membership when the Alliance decides to enlarge.
We are pleased to note that around 70% of our population of more than five million people support accession to the European Union. What is even more important is that this percentage includes the supporters of the strongest opposition parties, because these political parties too, currently in opposition, built their political programmes on the integration ambitions of the Slovak Republic. The right course of Slovakia's security policy whose ultimate goal is membership in the North Atlantic Alliance, through active participation in the European Security and Defence Policy was confirmed by the security strategy document adopted by our legislature. The fact that this document was adopted with the support of an absolute majority in Parliament, demonstrates that both the ruling coalition and the opposition pursue the same strategic principles when it comes to the future orientation of the Slovak Republic.
However, as the President of a young democratic country, I cannot fall victim to the feeling of self-satisfaction with this rare political consensus. Ever since I assumed my presidential office I have been trying to impress not only on the political leaders, but also on all those who are not indifferent to the future of Slovakia, that the direction of the country must not depend on a momentary euphoria or on the fleeting political preferences of those in power. This is the reason why I and a group of experts are drafting a medium-term and a long-term vision, which should be adopted as a constitutional statute by the National Council of the Slovak Republic with the support of the broadest possible political spectrum. This document - may I call it a State doctrine - should define in very clear terms and at the highest legislative level the future orientation of Slovakia to the European and transatlantic structures. It would convincingly dispel the doubts with which I am often confronted during by trips abroad in my discussions with the friends and observers of Slovakia who ask: "What changes can be again expected in the foreign policy orientation of Slovakia after the next elections?"
As I have said, we are pleased with the public support for the integration ambitions of Slovakia. However, we cannot ignore the worries or mistrust among citizens of the EU Member States who fear that the enlargement of the Union could have undesirable consequences. I can understand their concerns - they are natural and human. At the same time I have the impression that these worries are often conjured up artificially. It is not our wish to disturb what has been achieved in the integration process in past decades. We have to jointly focus on two areas. We - in the applicant countries - must thoroughly prepare for membership and, together with the EU members, we should alleviate the doubts concerning enlargement. And we must work together to strengthen European solidarity and the feeling of togetherness. Europe is not only a map. I am convinced that the basis for its permanent revival is an ongoing honest dialogue with the citizens of the unifying Europe. The entry of each new country will enrich the common house by its spiritual, cultural and historical heritage. We want to contribute to the enlargement of the common market but at the same time we want to be a contribution to the economy and thus contribute to greater stability and security for all of Europe.
You are familiar with the fact that the Slovak Republic was not invited to open accession negotiations in 1997 in Luxembourg because of its failure to fulfil the Copenhagen political criteria. This was not a good situation for Slovakia.
The European Parliament was the first to respond to the new situation in the Slovak Republic through its Resolution of October 1998, which acknowledged the changes in the style of government of the country and its new orientation after the elections. I would like to take this opportunity to state how highly I regard the relations between the European Parliament and the Slovak Republic which, especially during the last two years, have gained a new momentum. The relations between the European Parliament and the National Council of the Slovak Republic have also intensified thanks to the activities of the Joint Parliamentary Committee which I personally highly appreciate. Parliamentary democracy is also greatly strengthened by the joint meetings between the President of the European Parliament and the presidents of the parliaments of applicant countries. The next such meeting is to be held in a few days in Bratislava.
Slovakia was invited to open negotiations on accession to the European Union in 1999 in Helsinki. Today - after 17 months of negotiations - we note great progress. I am convinced that by the end of the Swedish Presidency we will provisionally close negotiations on more than half the chapters. At this rate our country has a chance to catch up with the countries that had started negotiations earlier, and to complete accession negotiations by the end of 2002. We make no secret of our hope that the citizens of the Slovak Republic will also cast their votes in the 2004 elections to the European Parliament.
The path of integration is interspersed with exceptionally lively political discussions and, sometimes, disputes. We are happy that we have got rid of the one-sided monologue of political elites we knew in the past. This path is not a smooth one, but the prospect of future membership of the European Union multiplies the sorely needed pro-reform energy. I want to assure you that we have no shortage of this energy.
The year 2000 was the year of the "economy". We continued implementing the reforms launched by the Slovak Government after its coming to power in 1998 with a view to restoring stability at the macro-economic level. Structural adjustment brought improvements in the effectiveness of the corporate sector. However, if I want to take a realistic view of the economy of my country, I must consider it from the point of view of the everyday life of people, their economic possibilities. And here I realise - as confirmed in my direct contacts with the citizens of my country - that economic reforms can have painful consequences for the socially weakest groups of the population. I am convinced that the current - and the most difficult - phase of the reform will soon bring its positive effects. In this respect, I feel that the Slovak Government may have lost some time when, during its first year in power, it was too absorbed with pointing to the mistakes of the previous government and pronouncements of the need to eliminate their consequences, rather than immediately and constructively tackling all the problems, especially in the economic field. It is too late to say now that if the style of government had been more flexible right from the start, today the citizens could enjoy the fruit of all those sound economic steps. This too is the reason why in every political or professional discussion on the subject of economic and legal reforms I stand up as an advocate of the reforms, even though I always view them in terms of their benefits for the majority of our citizens.
This year, 2001, is the year of "legislation". In February the Slovak Parliament passed the long awaited amendment to the Constitution, compatible with the constitutions of EU Member States. The amendment has put in place the legal prerequisites for the integration of Slovakia. The amended text explicitly provides that the Slovak Republic may delegate the exercise of some of its powers to the European Union through or on the basis of an international treaty. The amendment also lays down the precedence of legally binding acts of the European Union over the laws of the Slovak Republic. Moreover, it sets out the procedure for the transposition of legally binding acts into the national legislation in the form of laws and government ordinances. Other necessary steps include the taking of measures for implementing public administration reform, completing structural reform, strengthening the banking sector and building a modern state administration.
The national legal system of the Slovak Republic is based on the principles of democracy and the rule of law. Through its Constitution and the ratified international instruments on human rights, the state guarantees the enjoyment of rights and freedoms to all citizens without any distinction. However, unemployment and the adverse economic situation in some regions of Slovakia have created serious problems for dealing with the issue of the Roma national minority. In my opinion, finding effective solutions in this area is one of the most important tasks of society as a whole. The serious attention given to this problem by the government is expressed through the Government's Strategy for Addressing Roma National Minority Issues and the set of measures for its implementation. I take the view that this is not a problem of Slovakia alone, but a broader European problem whose solution is very complex and requires a partner-like approach. The visit to Roma settlements in Slovakia by Commissioner Günther Verheugen exemplifies the commitment to a common approach to dealing with the Roma issue, which is one of the key areas that will require our attention in the future. During my years as the mayor of the city of Kosice, situated in the region with higher concentrations of the Roma population, I learned the basic precept - effective assistance requires active involvement of the Roma themselves in the solution of their problems, otherwise the efforts will be wasted. The Project on Eliminating the Disproportions of the Roma National Minority, launched on my initiative, envisages the participation of the representatives of individual Roma groups in its implementation. The first experience gained indicates that the level of legal awareness and democratic thinking - even among educated Roma - has been marked by decades of a paternalistic approach by the state to the Roma community whose members find it difficult to exercise their powers. This is why I believe that this issue will still have to be addressed by the generations that come after us. I have also brought my initiative to the attention of the Presidents of other Visegrad Group countries; we agreed to adopt a common procedure with the President of the Czech Republic.
I fully agree with the individual approach and the assessment of the countries on their merits. This is the reason why we internally are striving to make the Slovak Republic take its place among the first countries to enter the European Union. We make no secret of our ambition to do it together with our neighbours - the Czech Republic, Hungary and Poland, our partners in the Visegrad cooperation process. This cooperation, which strengthens our good neighbourly relations, is being positively received both at home and abroad. Not only does it enhance the atmosphere of regional European allegiance, but is also an important element of integration. In this connection, on my initiative and in cooperation with the President of the Republic of Poland, several cross-border cooperation projects were launched under the patronage of the Chancellery of the President. Because of their positive results I plan to extend similar projects also to other border regions - those with Hungary and the Czech Republic. I attach great historic significance to the creation and functioning of the Visegrad grouping whose aim is to encourage close cohesion of an mutually beneficial cooperation within the central European region as the basis for its future integration into economic, political and security structures. These common objectives of the V-4 countries contribute to the development of Europe as a whole and to expanding the zone of stability to the entire continent. The idea of the accession of Visegrad countries to the European Union as one group has logical implications for the definition of the Schengen-type border whose length will depend on the map of the enlarged European Union.
When speaking about the future of the European Union, the discussion on which was launched in the wake of the Nice summit, I would personally prefer to speak about the near future and the distant future. It would not be easy to mix everything together and to try to resolve all the issues facing the European Union by 2004.
I support the opinion that the candidate countries should be given a chance to effectively contribute to the exchange of views in the preparation for the 2004 Intergovernmental Conference. It is personally hardly conceivable for me to see the prospective members of a family left standing at a closed door during the discussions on important matters that concern everybody, older members, newer members and prospective newcomers, especially if the latter are expected to enter the family within the time horizon in question.
We all, both members and candidates for membership, want a stronger Europe. We may agree with many, although not all the opinions. Thus, it would not be appropriate to delay the process of enlargement on the ground of what I consider to be unjustified worries about the enlargement bringing the threat of "dilution" of the European Union, or endangering the possibility of the continued political integration. I am convinced that the Slovak Republic and other candidate countries are no less prepared for further integration than some current members.
Our objective must be to further build the European Union as a political community. I agree with the words of the President of the European Parliament Madame Nicole Fontaine according to whom we cannot continue building the European Union in "closed circles". At a certain stage of development, several issues may emerge and require solution, while it is not always possible to resolve all of them. But the process must continue and the system must remain open.
An important part of the entire European integration process is the building of the European identity. National identity plays an important role in the life of individuals, because it is the means for their self-identification and affiliation with a certain group. As the President and a citizen of the Slovak Republic, I have no worries about the loss of sovereignty after our accession to the European Union, because in an integrating Europe, a sovereign country is one that takes part in the decisions that concern the development and direction of the European Union. The entry of the Slovak Republic to the European Union will be the real completion of sovereignty of our country.
The future of Slovakia lies with the European Union which will become the area of freedom, security and justice.
I am speaking to you as a European to Europeans, facing a unique challenge and immense responsibility. Let us turn the ideal of common spiritual values and historic experience into the reality of a unified and prosperous Europe, attractive to all citizens of its countries and serving as an example for other regions and continents. The Slovak Republic declares its willingness to share in this common responsibility.
Thank you for this opportunity of addressing you
(Loud and sustained applause)
Mr President, first of all, I should like to thank you for your tribute to Louise Weiss, whose name this building bears. Your tribute was extremely moving.
You have reminded us that your country is a part of the living reality of Europe, not only of its historical and geographical reality, but also its cultural reality. I can tell you that we in the European Parliament have always been convinced of this. Indeed, the European Parliament has watched the process of Europe' s reunification with great enthusiasm. The Treaty of Nice, which was concluded in December of last year, even if people' s appreciation of certain parts of it varied, at least had the merit of opening up the way to enlargement, to the reunification of Europe, which all of us here are delighted to see.
We heard your great determination to pursue difficult economic reforms, your determination to adapt your legislation, your determination to resolve the problem of minorities, which you know is an issue close to the heart of our Parliament, and lastly, your determination to join us as quickly as possible. I must tell you that I, or rather we, felt that we broadly share the same great objectives for the future, the same concept of the European Union. Discussions have already begun, as you mentioned, and are expected to conclude in 2004. You may rest assured, Mr President, that Parliament' s desire is, of course, to see the applicant countries closely involved in these discussions. You said that you would assume full responsibility, which is indeed great. We clearly heard your message and I can tell you that you really do have the full support of the European Parliament.
Mr President, we look forward to hearing the beautiful Slovak language very soon in our Parliament. Thank you once again.
(Loud applause)
(The formal sitting was closed at 12.30 p.m.)